Exhibit 10AAq

 

--------------------------------------------------------------------------------

 

SECOND AMENDED AND RESTATED PARTICIPATION AGREEMENT

 

Dated as of July 31, 2003

among

 

TECH DATA CORPORATION,

as Lessee,

 

SUNTRUST EQUITY FUNDING, LLC

as Lessor

 

THE VARIOUS BANKS AND OTHER

LENDING INSTITUTIONS WHICH

ARE PARTIES HERETO FROM TIME TO TIME,

as the Lenders,

and

 

SUNTRUST BANK,

as Arranger and as Administrative Agent for the Lenders

 

and

 

BNP PARIBAS,

as Syndication Agent

 

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

SECTION 1.

       

THE LOANS

   1

SECTION 2.

       

[RESERVED]

   2

SECTION 3.

       

SUMMARY OF TRANSACTIONS

   2

3.1

  

Operative Agreements

   2

3.2

  

Repayment of Existing Loans and Existing Holder Fundings

   2

3.3

  

Reduction of Commitments and Lessor Commitments

   2

3.4

  

Not Revolving Commitments

   3

SECTION 4.

       

THE CLOSING

   3

4.1

  

Closing

   3

4.2

  

Restatement Effective Date

   3

SECTION 5.

       

FUNDINGS; YIELD; INTERCREDITOR AGREEMENT

   3

5.1

  

General

   3

5.2

  

Procedures for Funding.

   3

5.3

  

Conditions to the Lessor’s and the Lenders’ Obligations to Advance Funds on the
Restatement Effective Date

   5

5.4

  

[RESERVED]

   7

5.5

  

Inspection of Documents; Hold Harmless; Removal of Properties

   7

5.6

  

Intercreditor Agreement

   7

SECTION 6.

       

CONDITIONS OF THE RESTATEMENT EFFECTIVENESS

   8

6.1

  

Conditions to the Lessor’s Obligations

   8

6.2

  

Conditions to the Lessee’s Obligations

   9

6.3

  

Conditions to the Agent’s and Lenders’ Obligations

   10

SECTION 7.

       

REPRESENTATIONS AND WARRANTIES ON THE RESTATEMENT EFFECTIVE DATE

   11

7.1

  

Representations and Warranties of the Lessee and Guarantors

   11

7.2

  

Representations of the Lessor

   18

SECTION 8.

       

[RESERVED]

   20

SECTION 9.

       

PAYMENT OF CERTAIN EXPENSES

   20

9.1

  

Transaction Expenses

   20

9.2

  

Certain Fees and Expenses

   21

SECTION 10.

       

OTHER COVENANTS AND AGREEMENTS

   21

10.1

  

Cooperation with the Lessee

   21

10.2

  

Covenants of the Lessor

   21



--------------------------------------------------------------------------------

10.4

  

Sharing of Certain Payments

   28

10.5

  

Grant of Easements, Voting at Meetings, etc

   28

10.6

  

Release of Liens on Certain Equipment

   29

10.7

  

Obligations to Administrative Agent

   29

SECTION 11.

       

CREDIT AGREEMENT

   29

11.1

  

Lessee’s Credit Agreement Rights

   29

SECTION 12.

       

TRANSFER OF INTEREST

   30

12.1

  

Restrictions on Transfer

   30

12.2

  

Effect of Transfer

   30

12.3

  

Addition Agreements

   30

SECTION 13.

       

INDEMNIFICATION

   31

13.1

  

General Indemnity

   31

13.2

  

General Tax Indemnity

   33

13.3

  

Environmental Indemnity; Funding/Contribution Indemnity

   39

13.4

  

Change in Circumstances

   40

13.5

  

Compensation

   43

SECTION 14.

       

MISCELLANEOUS

   43

14.1

  

Survival of Agreements

   43

14.2

  

No Broker, etc

   44

14.3

  

Transmission and Effectiveness of Communications and Signatures

   44

14.4

  

Counterparts

   45

14.5

  

Terminations, Amendments, Waiver, Etc.; Unanimous Vote Matters

   45

14.6

  

Headings, etc

   46

14.7

  

Parties in Interest

   46

14.8

  

GOVERNING LAW; WAIVERS OF JURY TRIAL.

   46

14.9

  

Submission to Jurisdiction; Waivers

   47

14.10

  

Severability

   47

14.11

  

Liability Limited

   47

14.12

  

Rights of Lessee

   48

14.13

  

Further Assurances

   49

14.14

  

Calculations under Operative Agreements

   49

14.15

  

Confidentiality

   49

14.16

  

Calculation of Rent, Interest, Yield and Fees

   50

 

2



--------------------------------------------------------------------------------

14.17

  

Syndication Agent and Documentation Agent

   50

14.18

  

Consequential/Exemplary Damages

   51

APPENDIX A

       

RULES OF USAGE AND DEFINITIONS

   APPENDIX A-1

 

 

3



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED PARTICIPATION AGREEMENT

 

THIS SECOND AND AMENDED AND RESTATED PARTICIPATION AGREEMENT, dated as of July
31, 2003 (as amended, modified, restated or supplemented from time to time, this
“Agreement”), is by and among TECH DATA CORPORATION, as Lessee (the “Lessee”);
SUNTRUST EQUITY FUNDING LLC, as Lessor (the “Lessor” or “STEF”); and SUNTRUST
BANK, as Agent (in such capacity, the “Agent”) for the Lenders and the various
other banks and lending institutions which are parties hereto from time to time
as Lenders. Capitalized terms used but not otherwise defined in this Agreement
shall have the meanings set forth in Appendix A hereto.

 

WHEREAS, Tech Data Corporation, as Lessee, Wells Fargo Bank Northwest, National
Association (as successor to First Security Bank, National Association) as Owner
Trustee (“Owner Trustee”), Bank of America, N.A., as administrative agent, the
Lenders party thereto and the Holders party thereto have entered in to that
certain Amended and Restated Participation Agreement dated as of May 8, 2000 (as
amended, the “Existing Participation Agreement”); and

 

WHEREAS, STEF, pursuant to the Assignment and Acceptance Agreement, dated as of
the date hereof, shall contemporaneously herewith acquire the beneficial
interests in the TD 1996 Real Estate Trust (the “Trust”) from the Existing
Holders; and

 

WHEREAS, STEF, as sole Holder of the Trust following the acquisition described
above, shall dissolve the Trust contemporaneously herewith and the Owner Trustee
shall distribute all of the Trust Estate, including the Properties, the
Equipment and the Improvements, to STEF; and

 

WHEREAS, Lessee wishes to continue to lease from STEF the Properties, the
Equipment and the Improvements; and

 

WHEREAS, STEF wishes to assume the Loans made by the Existing Lenders to the
Owner Trustee in connection with the acquisition of the Properties, the
Equipment and the Improvements to the extent such Loans remain outstanding after
the Restatement Effective Date; and

 

WHEREAS, the Lessee has requested that the Financing Parties fund, and the
Financing Parties have agreed to fund, the Property Additional Amounts with
respect to certain of the Properties; and

 

WHEREAS, the parties hereto wish to amend and restate the Existing Participation
Agreement upon the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, receipt of which is hereby acknowledged,
the Existing Participation Agreement is hereby amended and restated in its
entirety as follows, and the parties hereby agree as follows:

 

SECTION 1. THE LOANS.



--------------------------------------------------------------------------------

The Lenders have agreed to make Loans to the Lessor in an aggregate principal
amount of up to the aggregate amount of the Commitments of the Lenders in order
for the Lessor to acquire the Properties, Equipment and certain Improvements
(through the acquisition of the beneficial interests in the Trust and the
dissolution thereof), to refinance the Existing Loans and Existing Holder
Fundings, to fund to the Lessee the Property Additional Amounts and to provide
funds to the Lessee to pay Transaction Expenses in accordance with the terms and
provisions hereof and, in consideration of the receipt of the proceeds of such
Loans, the Lessor will issue the Notes (together with any note or notes issued
in exchange or substitution therefor in accordance with the Credit Agreement,
the “Notes”). The Loans shall be made and the Notes shall be issued pursuant to
the Credit Agreement. Pursuant to Section 5 of this Agreement and Section 2 of
the Credit Agreement, the Loans will be made to the Lessor on the Restatement
Effective Date, in accordance with this Agreement and the other Operative
Agreements. The Loans and the obligations of the Lessor under the Credit
Agreement shall be secured by the Collateral.

 

SECTION 2. [RESERVED]

 

SECTION 3. SUMMARY OF TRANSACTIONS.

 

3.1 Operative Agreements. As of the Restatement Effective Date, each of the
respective parties hereto and thereto shall execute and deliver this Agreement,
the Lease, the Credit Agreement, the Notes, the Security Agreement and such
other documents, instruments, certificates and opinions of counsel as agreed to
by the parties hereto.

 

3.2 Repayment of Existing Loans and Existing Holder Fundings. On the Restatement
Effective Date contemporaneously herewith, pursuant to the Assignment and
Acceptance Agreement, STEF shall acquire all of the Existing Holders’
Certificates and the Lenders shall acquire all of the Existing Lenders’ Notes.
STEF shall, contemporaneously herewith, dissolve the Trust and the Owner Trustee
shall distribute the Trust Estate to STEF. (In order to re-align outstanding
Loans and Lessor Fundings with the Commitments and Lessor Commitment, as amended
and restated by this Agreement and the other Operative Agreements) on the
Restatement Effective Date, the Lenders and the Lessor shall make Fundings in
amounts equal to their respective Commitments or Lessor Commitment, as
applicable, the proceeds of which Fundings will be used immediately to (a) pay
to the respective Existing Lenders the outstanding principal amount of Existing
Loans, (b) pay to the respective Existing Holders the outstanding principal
amount of Existing Holder Fundings, (c) fund to the Lessee the Property
Additional Amounts, and (d) provide funds to the Lessee to pay Transaction
Expenses, it being understood that the outstanding principal balance of the
Notes issued pursuant to the Operative Agreements shall be less than the
aggregate principal amount outstanding under the Existing Notes to equal the
aggregate amount of the Lenders’ Commitments hereunder plus the Lessor’s
Allocated Commitment. Notwithstanding the aggregate outstanding principal amount
of the Existing Notes, for the avoidance of doubt, the Existing Notes shall only
be enforceable to the extent of the outstanding principal amount of the Notes
issued hereunder and the Existing Notes shall be cancelled as set forth in the
Assignment and Acceptance Agreement.

 

3.3 Reduction of Commitments and Lessor Commitments. If the Lessee shall
exercise its option to purchase a Property prior to the end of the Term pursuant
to Section 20.1(a) of the

 

2



--------------------------------------------------------------------------------

Lease or its option to purchase Excess Land pursuant to Section 20.1(c) of the
Lease, the Commitment of each Lender and the Lessor’s Commitment shall
automatically be reduced by the principal amount of such Lender’s Loans or
Lessor Fundings, as applicable, repaid to such Lender or the Lessor in
connection with such purchase.

 

3.4 Not Revolving Commitments. The Commitments and Lessor Commitment hereunder
are not revolving. No Fundings shall be made after the Restatement Effective
Date.

 

SECTION 4. THE CLOSING.

 

4.1 Closing. All documents and instruments required to be delivered on the
Restatement Effective Date shall be delivered at the offices of Mayer, Brown,
Rowe & Maw, 190 South LaSalle Street, Chicago, Illinois 60603 or at such other
location as may be determined by the Lessor, the Agent and the Lessee.

 

4.2 Restatement Effective Date. The Lessee shall deliver to the Lessor and the
Agent a requisition (a “Requisition”), in the form attached hereto as Exhibit A
or in such other form as is reasonably satisfactory to the Lessor and the Agent
(together with such additional schedules, affidavits, releases, waivers,
statements, invoices, bills, and other documents, certificates and information
required by the Agent), in connection with the Restatement Effective Date
relating to the repayment of outstanding Existing Loans and Existing Holder
Fundings on such date, and to the funding of Transaction Expenses and other
fees, expenses and disbursements payable by the Lessee pursuant to Section 9.1
with invoices (in form and substance reasonably acceptable to the Agent and the
Lessor) for such Transaction Expenses and other fees, expenses and disbursements
attached to such Requisition.

 

SECTION 5. FUNDINGS; YIELD; INTERCREDITOR AGREEMENT.

 

5.1 General. To the extent funds have been made available to the Lessor as Loans
by the Lenders and Lessor Fundings by the Lessor, the Lessor will use such funds
in accordance with the terms and conditions of this Agreement and the other
Operative Agreements (i) to acquire the Properties from the Owner Trustee (by
acquiring the beneficial interests in the Trust and dissolving the Trust), (ii)
to fund Transaction Expenses, fees, expenses and other disbursements payable by
the Lessee under Sections 9.1 (iii) to refinance the outstanding principal
amount of Existing Loans and Existing Holder Fundings, and (iv) to fund to the
Lessee the Property Additional Amounts.

 

5.2 Procedures for Funding.

 

(a) The Lessee shall designate the date for Fundings hereunder in accordance
with the terms and provisions hereof. Prior to 11:00 a.m. New York time, not
less than (i) one (1) Business Day prior to the date of any requested Base Rate
Funding or (ii) three (3) Business Days prior to the date of any requested
Eurodollar Funding, the Lessee shall deliver to the Lessor and the Agent, with
respect to the Restatement Effective Date, a Requisition as described in Section
4.2 hereof.

 

(b) The Requisition shall: (i) be irrevocable, (ii) request funds in an amount
that is not in excess of the total aggregate of the Commitments plus the Lessor

 

3



--------------------------------------------------------------------------------

Commitment, and (iii) request that the Lessor make Lessor Fundings and that the
Lenders make Loans to the Lessor for the purposes described in Section 5.1.

 

(c) Subject to the terms and conditions of the Credit Agreement on the
Restatement Effective Date,

 

(i) each Lender shall make Loans to the Lessor in an amount equal to such
Lender’s Commitment Percentage times the Requested Funds specified in the
Requisition, up to an aggregate principal amount of the aggregate Commitments
(such Loans to be apportioned to Series A Loans and Series B Loans in accordance
with definitions thereof);

 

(ii) the Lessor shall make a Lessor Funding in an amount equal to the Lessor’s
Commitment Percentage times the Requested Funds specified in the Requisition, up
to an aggregate principal amount of the Lessor Commitment.

 

(iii) the total amount of such Loans and Lessor Fundings made on the Restatement
Effective Date shall be used in accordance with Section 5.1.

 

(d) The Lessor’s Fundings outstanding from time to time shall accrue yield at
the Lessor Rate, computed using the actual number of days elapsed and a 360-day
year (“Yield”). If all or a portion of the principal amount or Yield on the
Lessor’s Fundings shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), such overdue amount shall, without limiting the
rights of the Lessor under the Lease, to the maximum extent permitted by law,
accrue Yield at the Overdue Rate, from the date of non payment until paid in
full (both before and after judgment). The Loans outstanding from time to time
shall accrue interest as set forth in the Credit Agreement.

 

(e) Subject to the restrictions set forth in Sections 2.3 and 2.9(c) of the
Credit Agreement, the Lessee may:

 

(i) upon delivery of written notice to the Agent on or before 11:00 A.M., New
York time, one (1) Business Day prior to the date of such conversion, convert
all or a part of Eurodollar Rate Fundings to Base Rate Fundings on the last day
of the Interest Period for such Eurodollar Rate Fundings; and

 

(ii) upon delivery of written notice to the Agent on or before 11:00 A.M., New
York time, three (3) Business Days’ prior to the date of such election or
conversion:

 

(A) elect a subsequent Interest Period for all or a portion of Eurodollar Rate
Fundings to begin on the last day of the then current Interest Period for such
Eurodollar Rate Fundings; and

 

(B) convert Base Rate Fundings to Eurodollar Rate Fundings on any Business Day.

 

4



--------------------------------------------------------------------------------

All or any part of outstanding Eurodollar Fundings or Base Rate Fundings may be
converted as provided herein, and all or any part of outstanding Eurodollar
Fundings may be continued as Eurodollar Fundings for a subsequent Interest
Period as provided herein, provided in each case that (i) no Base Rate Funding
may be converted into a Eurodollar Funding, and no Eurodollar Funding may be
continued as a Eurodollar Funding for a subsequent Interest Period, when any
Event of Default has occurred and is continuing, (ii) no Base Rate Funding may
be converted into a Eurodollar Funding which matures after the Maturity Date,
and (iii) such notice of conversion shall contain an election by the Borrower of
an Interest Period for such Eurodollar Funding to be created by such conversion
and such Interest Period shall be in accordance with the terms of the definition
of the term “Interest Period” as set forth in Appendix A to the Participation
Agreement and provided, further, that with respect to each conversion or
continuation of any Eurodollar Rate Funding, if the Borrower shall fail to give
any required notice or if such continuation is not permitted pursuant to the
preceding provision, such Funding shall be automatically converted to a Base
Rate Funding on the last day of such then expiring Interest Period.

 

(f) On the first Payment Date that occurs after the Restatement Effective Date,
the Lessee shall make a prepayment of Basic Rent (in addition to the Basic Rent
otherwise due on such Payment Date) in an amount equal to $500,000 (the “Prepaid
Rent Amount”). Such Prepaid Rent Amount shall be held by the Lessor, and shall
be paid over by the Lessor to the Agent on each subsequent Payment Date(s) that
occurs after the end of the fiscal quarter of the Lessor in which such payment
of the Prepaid Rent Amount occurs to be credited against the Lessee’s obligation
to pay Basic Rent on such Payment Date(s) until such Prepaid Rent Amount has
been reduced to zero. If a Lease Event of Default exists and the Agent so
requests, the Lessor shall turn over the remaining Prepaid Rent Amount, if any,
to the Agent for application in accordance with Section 8.1(b)(i) of the Credit
Agreement.

 

5.3 Conditions to the Lessor’s and the Lenders’ Obligations to Advance Funds on
the Restatement Effective Date. The obligations of the Lessor to make Lessor
Fundings and of each Lender to make Loans to the Lessor on the Restatement
Effective Date for the purpose of (1) providing funds to the Lessor necessary to
fund Transaction Expenses, fees, expenses and other disbursements payable by the
Lessee under Section 9.1 of this Agreement and (2) repaying to the respective
Existing Lender or Existing Holder, the entire outstanding principal amount of
each Existing Loan and each Existing Holder Funding, are subject to the prior or
contemporaneous satisfaction or waiver of the following conditions precedent:

 

(i) the correctness in all material respects on the Restatement Effective Date
of the representations and warranties of the Lessee and the Financing Parties
(other than such Financing Party) contained herein and in each of the other
Operative Agreements;

 

(ii) the performance in all material respects by the Lessee of its agreements
contained herein and in the other Operative Agreements which covenants are to be
performed by the Lessee on or prior to the Restatement Effective Date;

 

5



--------------------------------------------------------------------------------

(iii) the satisfaction of all conditions to any such Lessor Funding or Loan set
forth in any Operative Agreement;

 

(iv) the Agent and the Lessor shall have received a fully executed copy of a
counterpart of the Requisition, appropriately completed;

 

(v) the Agent shall have received (in form and substance satisfactory to the
Agent and the Financing Parties) fully executed originals of Operative
Agreements, the Intercreditor Agreement;

 

(vi) the Agent shall have received (in form and substance satisfactory to the
Agent) fully-executed originals of all documents (including without limitation
modifications of deeds, existing mortgages, deeds of trust, financing
statements, lease supplements, and memoranda of leases and assignments) deemed
necessary by the Agent to continue the perfection and priority of any liens on
the Properties or any other collateral securing any obligations under any
Operative Agreement; provided that, with respect to the Properties located in
Florida, it is understood and agreed that the Lease Supplements recorded
pursuant to the Existing Operative Agreements shall be amended to include
mortgage-granting language and the Mortgages recorded pursuant to the Existing
Operative Agreements shall be released;

 

(vii) the repayment to the respective Existing Lender or Existing Holder of all
accrued and unpaid interest on any Existing Loan and all accrued and unpaid
Yield on any Existing Funding (together with any applicable compensation for
break funding costs);

 

(viii) no Lease Default or Lease Event of Default under any of the Operative
Agreements shall have occurred after giving effect to the Funding requested by
the Requisition;

 

(ix) the Lessee shall have delivered to the Agent and the Lessor, title
insurance commitments to issue policies in favor of the Lessor and the Agent
with respect to each Property, such policies being in form and substance
reasonably acceptable to the Lessor, the Agent and the Majority Financing
Parties with such title exceptions thereto as are reasonably acceptable to the
Lessor and the Agent; and the Lessee shall deliver to the Lessor and the Agent,
as soon as possible after the Restatement Effective Date, the final title
insurance policies for each Property, taking no specific exception for any Lien
filed on account of materials furnished or labor performed in connection with
the Property, and otherwise showing no additional exceptions to coverage;

 

(x) the Lessee shall have delivered to the Agent and the Lessor a survey of each
such Property, prepared by an independent recognized professional meeting the
then current minimum standard detail requirements for American Land Title
Association/American Congress of Surveying and Mapping

 

6



--------------------------------------------------------------------------------

(ALTA/ACSM) Land Title Surveys certified to the Agent and otherwise reasonably
acceptable to the Agent;

 

(xi) the Lessee shall have caused to be delivered to the Agent and the Lessor a
legal opinion (in form and substance reasonably satisfactory to the Agent, the
Lessor and the Majority Financing Parties) from counsel to the Lessee and from
counsel located in the state where each Property is located addressed to Agent
and each Financing Party; and

 

(xii) each Financing Party shall have received a report of the Appraiser with
respect to each Property (an “Appraisal”), paid for by the Lessee, which shall
meet the requirements of the Financial Institutions Reform, Recovery and
Enforcement Act of 1989, shall be satisfactory to such Financing Party and shall
state in a manner satisfactory to such Financing Party the estimated “as vacant”
value of the Property. Such Appraisal must show that the “as vacant” value of
each Property is at least 45% of the total cost of the Property, including the
cost of the trade fixtures, equipment and personal property related to the
Property and funded by the Financing Parties.

 

5.4 [RESERVED].

 

5.5 Inspection of Documents; Hold Harmless; Removal of Properties. Any document
or item (including without limitation any environmental report) delivered to the
Agent shall be available for inspection at any time during ordinary business
hours upon reasonable notice by any Financing Party. Without limiting the
generality of Section 7 of the Credit Agreement, the Agent shall not incur any
liability to any Financing Party or any other Person (and each Financing Party
and the Lessee hereby holds the Agent harmless from any such liability) as a
result of any such document or item, any information contained therein or the
failure to receive any such document, or the Agent’s approval of any Property.
In the event the Majority Financing Parties determine that any environmental
site assessment reveals an Environmental Violation and they or the Agent so
notify the Lessee, then the Lessee shall remedy or purchase such Property in
accordance with Sections 15.2, 16.1 and 16.2 of the Lease.

 

5.6 Intercreditor Agreement. Notwithstanding anything to the contrary herein or
in the Operative Agreements, in the event that Lessee or any Subsidiary shall
issue any Senior Parity Debt, Administrative Agent is authorized, without the
consent of the Financing Parties, to enter into one or more intercreditor
agreements or other similar arrangements with the Senior Parity Debt Holders and
the lenders party to the Amended Tech Data Credit Agreement (or the agents on
behalf of such lenders or Senior Parity Debt Holders) in order to effectuate
pari passu status between the obligations of the Lessee under the Operative
Agreements, such Senior Parity Debt, and the obligations under the Amended Tech
Data Credit Agreement. At the election of the Lessee, Senior Parity Debt and the
Amended Tech Data Credit Agreement may either (i) benefit from a guaranty of
payment by Domestic Subsidiaries that are Significant Subsidiaries, or (ii) have
the benefit of a pledge of the Pledged Interests in each Direct Foreign
Subsidiary that is a Significant Subsidiary, or (iii) both of the foregoing.
Administrative Agent shall take all such further actions as are necessary to
effectuate the transactions contemplated by this Section 5.6, all at the sole
expense of Lessee.

 

7



--------------------------------------------------------------------------------

SECTION 6. CONDITIONS OF THE RESTATEMENT EFFECTIVENESS.

 

6.1 Conditions to the Lessor’s Obligations. The obligations of the Lessor to
consummate the transactions contemplated by this Agreement, including the
obligation to execute and deliver the applicable Operative Agreements to which
each is a party on the Restatement Effective Date, are subject to (i) the
accuracy and correctness on the Restatement Effective Date of the
representations and warranties of the other parties hereto contained herein,
(ii) the accuracy and correctness in all material respects on the Restatement
Effective Date of the representations and warranties of the other parties hereto
contained in any other Operative Agreement or certificate delivered pursuant
hereto or thereto, (iii) the performance by the other parties hereto in all
material respects of their respective agreements contained herein and in the
other Operative Agreements and to be performed by them on or prior to the
Restatement Effective Date and (iv) the satisfaction, or waiver by the Lessor,
of all of the following conditions on or prior to the Restatement Effective
Date:

 

(a) Each of the Operative Agreements to be entered into as of the Restatement
Effective Date shall have been duly authorized, executed and delivered by the
parties thereto, other than the Lessor, and shall be in full force and effect,
and no Default or Event of Default shall exist thereunder (both before and after
giving effect to the transactions contemplated by the Operative Agreements), and
the Lessor shall have received a fully executed copy of each of the Operative
Agreements (other than the Notes of which it shall have received specimens). The
Operative Agreements (or memoranda thereof), any supplements thereto and any
financing statements and fixture filings in connection therewith required under
the Uniform Commercial Code shall have been filed or shall be promptly filed, if
necessary, in such manner as to enable the Lessee’s counsel to render its
opinion referred to in Section 6.1(g) hereof;

 

(b) All taxes, fees and other charges in connection with the execution,
delivery, recording, filing and registration of the Operative Agreements shall
have been paid or provision for such payment shall have been made to the
reasonable satisfaction of the Lessor and the Agent;

 

(c) No action or proceeding shall have been instituted, nor shall any action or
proceeding be threatened, before any Governmental Authority, nor shall any
order, judgment or decree have been issued or proposed to be issued by any
Governmental Authority (i) to set aside, restrain, enjoin or prevent the full
performance of this Agreement, any other Operative Agreement or any transaction
contemplated hereby or thereby or (ii) which is reasonably likely to have a
Material Adverse Effect;

 

(d) In the reasonable opinion of the Lessor and its counsel, the transactions
contemplated by the Operative Agreements do not and will not violate any Legal
Requirements and do not and will not subject the Lessor to any materially
adverse regulatory prohibitions or constraints;

 

(e) The Lessor and the Agent shall each have received (with a copy to each of
the Financing Parties) an Officer’s Certificate of the Lessee, dated as of the
Restatement Effective Date, in the form attached hereto as Exhibit D or in such
other form as is

 

8



--------------------------------------------------------------------------------

reasonably acceptable to such parties stating that (i) each and every
representation and warranty of the Lessee contained in the Operative Agreements
to which it is a party is true and correct in all material respects on and as of
the Restatement Effective Date; (ii) no Lease Default or Lease Event of Default
has occurred and is continuing under any Operative Agreement; (iii) each
Operative Agreement to which Lessee is a party is in full force and effect with
respect to it; and (iv) the Lessee has performed and complied with all
covenants, agreements and conditions contained herein or in any Operative
Agreement required to be performed or complied with by it on or prior to the
Restatement Effective Date;

 

(f) The Lessor and the Agent shall each have received (with a copy to each of
the Financing Parties) (i) a certificate of the Secretary or an Assistant
Secretary of each of the Lessee and each Guarantor and each other Credit Party
in the form attached hereto as Exhibit E or in such other form as is reasonably
acceptable to such parties attaching and certifying as to (A) the resolutions of
the Board of Directors of Lessee or such Guarantor (as the case may be) duly
authorizing the execution, delivery and performance by Lessee or such Guarantor
(as the case may be) of each of the Operative Agreements to which it is or will
be a party, (B) its certificate of incorporation and by-laws, in each case
certified as of a recent date by the Secretary of State of the State of its
incorporation, and (C) the incumbency and signature of persons authorized to
execute and deliver on its behalf the Operative Agreements to which it is a
party and (ii) a good standing certificate from the appropriate officer of each
state in which it is required to be qualified to do business as to its good
standing in such state;

 

(g) Counsel for the Lessee and the Guarantors reasonably acceptable to the other
parties hereto shall have issued to the Lessor, the Agent and the Financing
Parties an opinion in the form attached hereto as Exhibit C or in such other
form as is reasonably acceptable to such parties; and

 

(h) As of the Restatement Effective Date, there shall not have occurred any
material adverse change in the consolidated assets, liabilities, operations,
business or financial condition of the Lessee from that set forth in the audited
financial statements of the Lessee dated January 31, 2003.

 

6.2 Conditions to the Lessee’s Obligations. The obligation of the Lessee to
execute and deliver the Operative Agreements to which it is a party as of the
Restatement Effective Date, is subject to (i) the accuracy and correctness on
the Restatement Effective Date of the representations and warranties of the
other parties hereto contained herein, (ii) the accuracy and correctness on the
Restatement Effective Date of the representations and warranties of the other
parties hereto contained in any other Operative Agreement or certificate
delivered pursuant hereto or thereto, (iii) the performance by the other parties
hereto of their respective agreements contained herein and in the other
Operative Agreements, in each case to be performed by them on or prior to the
Restatement Effective Date, and (iv) the satisfaction or waiver by the Lessee of
all of the following conditions on or prior to the Restatement Effective Date:

 

(a) Each of the Operative Agreements to be entered into as of the Restatement
Effective Date shall have been duly authorized, executed and delivered by the
parties

 

9



--------------------------------------------------------------------------------

thereto, other than the Lessee, and shall be in full force and effect, and no
Default, other than Defaults of the Lessee, shall exist thereunder, and the
Lessee shall have received a fully executed copy of each of the Operative
Agreements (other than Notes of which it shall have received a specimen);

 

(b) In the reasonable opinion of the Lessee and its counsel, the transactions
contemplated by the Operative Agreements do not violate any material Legal
Requirements and will not subject Lessee to any materially adverse regulatory
prohibitions or constraints;

 

(c) No action or proceeding shall have been instituted nor shall any action or
proceeding be threatened, before any Governmental Authority, nor shall any
order, judgment or decree have been issued or proposed to be issued by any
Governmental Authority (i) to set aside, restrain, enjoin or prevent the full
performance of this Agreement, any other Operative Agreement or any transaction
contemplated hereby or thereby or (ii) which is reasonably likely to have a
Material Adverse Effect;

 

(d) The Lessee and the Agent shall each have received (with a copy to each of
the Financing Parties) (i) a certificate of the Manager of the Lessor in the
form attached hereto as Exhibit G or in such other form as is reasonably
acceptable to Lessee and the Agent, attaching and certifying as to (A) the
signing resolutions, (B) its certificate of formation, certified as of a recent
date by a manager of the Lessor, (C) its limited liability company agreement and
(D) the incumbency and signature of persons authorized to execute and deliver on
its behalf the Operative Agreements to which it is a party and (ii) a good
standing certificate from the state of Delaware; and

 

(e) Counsel for the Lessor shall have issued to the Lessee an opinion in the
form attached hereto as Exhibit H.

 

6.3 Conditions to the Agent’s and Lenders’ Obligations. The obligations of the
Agent and the Lenders to consummate the transactions contemplated by this
Agreement, including the obligation to execute and deliver each of the Operative
Agreements to which it is a party as of the Restatement Effective Date, are
subject to (i) the accuracy and correctness on the Restatement Effective Date of
the representations and warranties of the other parties hereto contained herein,
(ii) the accuracy and correctness in all material respects on the Restatement
Effective Date of the representations and warranties of the other parties hereto
contained in any other Operative Agreement or certificate delivered pursuant
hereto or thereto, (iii) the performance by the other parties hereto in all
material respects of their respective agreements contained herein and in the
other Operative Agreements, in each case to be performed by them on or prior to
the Restatement Effective Date, and (iv) the satisfaction, or waiver by the
Agent, of all of the following conditions on or prior to the Restatement
Effective Date:

 

(a) Each of the Operative Agreements to be entered into as of the Restatement
Effective Date shall have been duly authorized, executed and delivered by the
parties thereto, other than the Agent, and shall be in full force and effect,
and no Default or Event of Default shall exist thereunder (both before and after
giving effect to the transactions contemplated by the Operative Agreements), and
the Agent shall have

 

10



--------------------------------------------------------------------------------

received a fully executed copy of each of the Operative Agreements (including
the Notes). The Operative Agreements (or memoranda thereof), any supplements
thereto and any financing statements and fixture filings in connection therewith
required under the Uniform Commercial Code shall have been filed or shall be
promptly filed, if necessary, in such manner as to enable the Lessor’s counsel
to render its opinion referred to in Section 6.2(e) hereof;

 

(b) The satisfaction of each of the conditions set forth in Sections 6.1(b),
(c), (e), (f) and (h) and Sections 6.2(d) and (e) hereof; and

 

(c) In the reasonable opinion of the Agent, the Majority Financing Parties and
their respective counsel, the transactions contemplated by the Operative
Agreements do not and will not violate any Legal Requirements and do not and
will not subject the Agent or any Financing Party to any adverse regulatory
prohibitions or constraints.

 

SECTION 7. REPRESENTATIONS AND WARRANTIES ON THE RESTATEMENT EFFECTIVE DATE.

 

7.1 Representations and Warranties of the Lessee and Guarantors. Effective as of
the Restatement Effective Date, the Lessee and each Guarantor represent and
warrant to each of the other parties hereto that:

 

(a) Existence, Qualification and Power; Compliance with Laws. The Lessee and
each Guarantor (i) is a corporation or other legal entity duly organized or
formed, validly existing and in good standing under the Laws of the jurisdiction
of its incorporation or organization, (ii) has all requisite power and authority
and all requisite governmental licenses, authorizations, consents and approvals
to (x) own its assets and carry on its business and (y) execute, deliver and
perform its obligations under the Operative Agreements to which it is a party,
(iii) is duly qualified and is licensed and in good standing under the Laws of
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license, and (iv) is in
compliance with all Laws; except in each case referred to in clause (ii)(x),
(iii) or (iv), to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.

 

(b) Authorization; No Contravention. The execution, delivery and performance by
the Lessee and each Credit Party of each Operative Agreement to which such
Person is party, have been duly authorized by all necessary corporate or other
organizational action, and do not and will not (i) contravene the terms of any
of such Person’s Organization Documents; (ii) conflict with or result in any
breach or contravention of, or the creation of any Lien under, (x) any
Contractual Obligation to which such Person is a party or (y) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (iii) violate any Law.

 

(c) Governmental Authorization; Other Consents. Except for consents which have
already been obtained, no approval, consent, exemption, authorization, or other

 

11



--------------------------------------------------------------------------------

action by, or notice to, or filing with, any Governmental Authority or any other
Person which has not been obtained is necessary or required in connection with
the execution, delivery or performance by, or enforcement against, the Lessee or
any Guarantor of this Agreement or any other Operative Agreement.

 

(d) Binding Effect. This Agreement has been, and each other Operative Agreement,
when delivered hereunder, will have been, duly executed and delivered by the
Lessee and each Guarantor that is party thereto. This Agreement constitutes, and
each other Operative Agreement when so delivered will constitute, a legal, valid
and binding obligation of the Lessee or such Guarantor, enforceable against the
Lessee and each Guarantor that is party thereto in accordance with its terms.

 

(e) Financial Statements; No Material Adverse Effect.

 

(i) The Audited Financial Statements (x) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (y) fairly present the financial condition of the
Lessee and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (z) show all material indebtedness and other liabilities,
direct or contingent, of the Lessee and its Subsidiaries as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness.

 

(ii) The unaudited consolidated financial statements of the Lessee and its
Subsidiaries dated April 30, 2003, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for the fiscal quarter
ended on that date (x) were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, and (y) fairly present the financial condition of the Lessee and
its Subsidiaries as of the date thereof and their results of operations for the
period covered thereby, subject, in the case of clauses (x) and (y), to the
absence of footnotes and to normal year-end audit adjustments.

 

(iii) Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect.

 

(f) Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Lessee after due and diligent investigation,
threatened or contemplated, at law, in equity, in arbitration or before any
Governmental Authority, by or against the Lessee or any of its Subsidiaries or
against any of their properties or revenues that (i) purport to affect or
pertain to this Agreement or any other Operative Agreement, or any of the
transactions contemplated hereby, or (ii) if determined adversely, could
reasonably be expected to have a Material Adverse Effect.

 

12



--------------------------------------------------------------------------------

(g) No Default. Neither the Lessee nor any Subsidiary is in default under or
with respect to any Contractual Obligation that could, either individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect. No
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Operative
Agreement.

 

(h) Ownership of Property; Liens. Each of the Lessee and each Subsidiary has
good record and marketable title in fee simple to, or valid leasehold interests
in, all real property necessary or used in the ordinary conduct of its business,
except for such defects in title as could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The property of the
Lessee and its Subsidiaries is subject to no Liens, other than Liens permitted
by Section 8.01 of the Amended Tech Data Credit Agreement, as incorporated by
reference pursuant to Section 10.3A(a).

 

(i) Environmental Compliance. The Lessee and its Subsidiaries conduct in the
ordinary course of business a review of the effect of claims alleging potential
liability or responsibility for violation of any Environmental Law on their
respective businesses, operations and properties, and as a result thereof the
Lessee has reasonably concluded that Environmental Laws and such claims could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

 

(j) Insurance. The properties of the Lessee and its Subsidiaries are insured
with financially sound and reputable insurance companies, in such amounts, with
such deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Lessee or the applicable Subsidiary operates none of which insurance shall
be provided by any Subsidiary or any other Affiliate of the Lessee except to the
extent that any such Affiliate has reinsured all exposure related thereto with
one or more financially sound and reputable insurance or reinsurance companies
none of which is an Affiliate of the Lessee.

 

(k) Taxes. The Lessee and its Subsidiaries have filed all Federal, state and
other material tax returns and reports required to be filed, and have paid all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against the Lessee or any Subsidiary that would, if made, have a
Material Adverse Effect.

 

(l) ERISA Compliance.

 

(i) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state Laws. Each Plan that is
intended to qualify under Section 401(a) of the Code has received a favorable
determination letter from the IRS or an application for such a letter is
currently being processed by the IRS with respect thereto and, to the best
knowledge of the Lessee, nothing has occurred which would prevent, or cause the

 

13



--------------------------------------------------------------------------------

loss of, such qualification. The Lessee and each ERISA Affiliate have made all
required contributions to each Plan subject to Section 412 of the Code, and no
application for a funding waiver or an extension of any amortization period
pursuant to Section 412 of the Code has been made with respect to any Plan.

 

(ii) There are no pending or, to the best knowledge of the Lessee, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could be reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

 

(iii) (A) No ERISA Event has occurred or is reasonably expected to occur; (B) no
Pension Plan has any Unfunded Pension Liability; (C) neither the Lessee nor any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability
under Title IV of ERISA with respect to any Pension Plan (other than premiums
due and not delinquent under Section 4007 of ERISA); (D) neither the Lessee nor
any ERISA Affiliate has incurred, or reasonably expects to incur, any liability
(and no event has occurred which, with the giving of notice under Section 4219
of ERISA, would result in such liability) under Sections 4201 or 4243 of ERISA
with respect to a Multiemployer Plan; and (E) neither the Lessee nor any ERISA
Affiliate has engaged in a transaction that could be subject to Sections 4069 or
4212(c) of ERISA.

 

(m) Subsidiaries. As of the Restatement Effective Date, the Lessee has no
Subsidiaries other than those specifically disclosed in Schedule 7.1(m) and has
no equity investments in any corporation or entity that is not a Subsidiary
other than those specifically disclosed in Schedule 7.1(m).

 

(n) Margin Regulations; Investment Company Act; Public Utility Holding Company
Act.

 

(i) The Lessee is not engaged and will not engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. Following the application of
the proceeds of the Funding under each Letter of Credit, not more than 25% of
the value of the assets (either of the Lessee and its Subsidiaries on a
consolidated basis) subject to the provisions of Section 8.01 or Section 8.5 of
the Amended Tech Data Credit Agreement (as such sections are incorporated by
reference in accordance with Section 10.3A(a)) or subject to any restriction
contained in any agreement or instrument between the Lessee and any Financing
Party or any Affiliate of any Financing Party relating to Indebtedness and
within the scope of Section 17.1(h) of the Lease will be margin stock.

 

(ii) None of the Lessee, any Person Controlling the Lessee, or any Subsidiary
(A) is a “holding company,” or a “subsidiary company” of a “holding

 

14



--------------------------------------------------------------------------------

company,” or an “affiliate” of a “holding company” or of a “subsidiary company”
of a “holding company,” within the meaning of the Public Utility Holding Company
Act of 1935, or (B) is or is required to be registered as an “investment
company” under the Investment Company Act of 1940.

 

(o) Disclosure. The Lessee has disclosed to the Agent and the Financing Parties
all agreements, instruments and corporate or other restrictions to which it or
any of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of the
Lessee, any Guarantor to the Agent or any Financing Party in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided that, with
respect to projected financial information, the Lessee represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.

 

(p) Compliance with Laws. Each of the Lessee and each Subsidiary is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (i) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (ii) the failure to comply therewith, either
individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect.

 

(q) Intangible Assets. The Lessee and its Subsidiaries own, or possess the right
to use, all trademarks, trade names, copyrights, patents, patent rights,
franchises, licenses and other intangible assets that are used in the conduct of
their respective businesses as now operated, and none of such items, to the best
knowledge of Lessee, conflicts with the valid trademark, trade name, copyright,
patent, patent right or intangible asset of any other Person to the extent that
such conflict has a Material Adverse Effect.

 

(r) Tax Shelter Regulations. The Lessee does not intend to treat the Fundings as
being a “reportable transaction” (within the meaning of Treasury Regulation
Section 1.6011-4). In the event the Lessee determines to take any action
inconsistent with such intention, it will promptly notify the Agent thereof. If
the Lessee so notifies the Agent, the Lessee acknowledges that one or more of
the Financing Parties may treat its Fundings as part of a transaction that is
subject to Treasury Regulation Section 301.6112-1, and such Financing Parties
will maintain the lists and other records required by such Treasury Regulation.
The Lessee acknowledges that neither the Agent nor any Lender has provided any
tax advice to the Lessee or any Subsidiary in connection with this Agreement or
any of the transactions contemplated hereby.

 

15



--------------------------------------------------------------------------------

(s) Off-Balance Sheet Liabilities. Neither the Lessee nor any Subsidiary has any
Off-Balance Sheet Liabilities other than this Transaction and those identified
on Schedule 7.1(s).

 

(t) True and Accurate Information. All information heretofore or
contemporaneously herewith furnished by either the Lessee or any of its
Subsidiaries to the Agent, the Lessor or any Financing Party for purposes of or
in connection with this Agreement and the transactions contemplated hereby is,
and all information hereafter prepared and furnished by the Lessee or any of its
Subsidiaries to the Agent, the Lessor or any Financing Party pursuant hereto or
in connection herewith will be, true and accurate in every material respect on
the date as of which such information is dated or certified, and such
information, taken as a whole, does not and will not omit to state any material
fact necessary to make such information, taken as a whole, not misleading;

 

(u) Wetlands. There are no wetlands, tidelands or swamp or overflow lands on any
Property that interfere with the intended or expected current or future use of
such Property, or that interfere with the value of any such Property; and each
of the Lessee and each of its Subsidiaries is in compliance with all
Environmental Laws relating to any such wetland, tideland or swamp or overflow
land on any Property;

 

(v) Environmental Conditions of Properties. Except as listed on Schedule 7.1(v),
there is no condition arising from or affecting any Property or arising from or
affecting any lands nearby or adjacent to any Property that is having or is
reasonably likely to have a significant adverse effect upon human health or the
environment at such Property or upon the use or value of such Property; and

 

(w) No Condemnation. The Lessee has done the proper due diligence to determine,
and have determined, that there is no reasonable likelihood that any Property
will be condemned, taken by eminent domain or otherwise taken by any
Governmental Authority.

 

(x) Perfected Security Interest in Property. Upon filing of each of the UCC
Financing Statements (with respect to each Property) in the filing offices
designated by the Lessee, such UCC Financing Statements will have been filed
with the appropriate Governmental Authorities in order to perfect a security
interest in each Property (to the extent perfection can be obtained by filing
under the UCC);

 

(y) Perfected Security Interest in Equipment. Upon filing in the filing offices
designated by the Lessee, the Lender Financing Statements, together with an
assignment to the Agent of the filed Lessor Financing Statements, will perfect a
valid first priority security interest in all Equipment included in any Existing
Property and all other collateral described therein in which a security interest
or mortgage can be perfected by filing under the UCC, subject only to Permitted
Exceptions, and upon filing, the Lessor Financing Statements will protect
Lessor’s interest under the Lease to the extent the Lease is a security
agreement and mortgage;

 

16



--------------------------------------------------------------------------------

(z) Flood Insurance. No portion of any Existing Property is located in an area
identified as a special flood hazard area by the Federal Emergency Management
Agency or other applicable agency, or if any such Property is located in an area
identified as a special flood hazard area by any such agency, then flood
insurance has been obtained for such Property in accordance with Section 14.2(b)
of the Lease and in accordance with the National Flood Insurance Act of 1968, as
amended;

 

(aa) Insurance. The Lessee has obtained insurance coverage for each Existing
Property which meets the requirements of Article XIV of the Lease and all of
such coverage is in full force and effect;

 

(bb) Compliance with Laws. Each Property complies with all Legal Requirements
(including, without limitation, all zoning and land use laws and Environmental
Laws); and

 

(cc) Consents. All consents, licenses, permits, authorizations, assignments and
building permits required as of the Restatement Effective Date by all Legal
Requirements or pursuant to the terms of any contract, indenture, instrument or
agreement for construction, completion, occupancy, operation, leasing or
subleasing of each Property have been obtained and are in full force and effect,
except to the extent that the failure to so obtain would not, individually or in
the aggregate, have a Material Adverse Effect;

 

(dd) Improvements. The Improvements located on any Property will comply with all
applicable Legal Requirements and Insurance Requirements (including, without
limitation, all zoning and land use laws and Environmental Laws). The Plans and
Specifications for each Property have been prepared in accordance with all
applicable Legal Requirements (including, without limitation, all applicable
Environmental Laws and building, planning, zoning and fire codes), and such
Improvements do not encroach in any manner onto any adjoining land (except as
permitted by express written easements) and such Improvements and the use
thereof by the Lessee and its agents, assignees, employees, invitees, lessees,
licensees and tenants comply in all respects with all applicable Legal
Requirements (including, without limitation, all applicable Environmental Laws
and building, planning, zoning and fire codes). There are no material defects to
such Improvements including, without limitation, the plumbing, heating, air
conditioning and electrical systems thereof. All water, sewer, electric, gas,
telephone and drainage facilities and all other utilities required to adequately
service such Improvements for their intended use are available pursuant to
adequate permits at any Existing Property (including any that may be required
under applicable Environmental Laws). There is no action, suit or proceeding
(including any proceeding in condemnation or eminent domain or under any
Environmental Law) pending or, to the best knowledge of the Lessee, threatened
which adversely affects the title to, or the use, operation or value of, any of
the Properties. No fire or other casualty with respect to any of the Properties
has occurred which (1) has had a Material Adverse Effect or (2) is not fully
covered by insurance. All utilities serving the related Properties are located
in and vehicular access to such Improvements is provided by either public
rights-of-way abutting the related Property or Appurtenant Rights. All licenses,
approvals, authorizations, consents, permits (including, without limitation,
building, demolition and

 

17



--------------------------------------------------------------------------------

environmental permits, licenses, approvals, authorizations and consents),
easements and rights-of-way, including proof of dedication, required for (i) the
use, treatment, storage, transport, disposal or disposition of any Hazardous
Substance on, at, under or from the real property underlying any Improvements at
any Property during the use and operation of such Improvements and (ii) the use
and operation of such Improvements with the applicable Equipment which such
Improvements support for the purposes for which they were intended have been
obtained from the appropriate Governmental Authorities or from private parties,
as the case may be; and

 

(ee) Improvements Within Building Restriction Lines. The Improvements on each
Property are (and, in the case of the incomplete Improvements, when completed,
the Improvements will be) wholly within any building restriction lines (unless
consented to by applicable Government Authorities), however established; and

 

(ff) Security Agreements; No Liens. All Fundings are secured by the Lien of the
Security Agreement and the Mortgage Instruments with respect to the Properties,
and there have been no Liens against the Improvements on any Property other than
Permitted Liens.

 

7.2 Representations of the Lessor. Effective as of the date hereof, the Lessor
represents and warrants to the Agent, the Lenders, and the Lessee as follows:

 

(a) Securities Act. The interest being acquired or to be acquired by the Lessor
in the Properties is being acquired for its own account, without any view to the
distribution thereof or any interest therein, provided that the Lessor shall be
entitled to assign, convey or transfer its interest in accordance with the
Operative Agreements.

 

(b) Due Organization, etc. The Lessor is a limited liability company duly
organized and validly existing in good standing under the laws of Delaware and
has full power, authority and legal right to execute, deliver and perform its
obligations under the Lease, this Participation Agreement and each other
Operative Agreement to which it is or will be a party.

 

(c) Due Authorization; Enforceability, etc. This Participation Agreement and
each other Operative Agreement to which the Lessor is or will be a party have
been or will be duly authorized, executed and delivered by or on behalf of the
Lessor and are, or upon execution and delivery will be, legal, valid and binding
obligations of the Lessor enforceable against it in accordance with their
respective terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws affecting creditors’ rights generally
and by general equitable principles.

 

(d) No Conflict. The execution and delivery by the Lessor of the Lease, this
Participation Agreement and each other Operative Agreement to which the Lessor
is or will be a party, are not or will not be, and the performance by the Lessor
of its obligations under each are not and will not be, inconsistent with its
organizational documents, do not and will not contravene any Applicable Law
applicable generally to parties providing financing and do not and will not
contravene any provision of, or constitute a default

 

18



--------------------------------------------------------------------------------

under, any contractual obligation of Lessor, do not and will not require the
consent or approval of, the giving of notice to, the registration with or taking
of any action in respect of or by, any Governmental Authority applicable
generally to parties providing financing, except such as have been obtained,
given or accomplished, and the Lessor possesses all requisite regulatory
authority to undertake and perform its obligations under the Operative
Agreements, in each case if such contravention, default or failure to obtain,
give or accomplish such consent, approval, notice or registration would
materially adversely affect the Lessor’s ability to perform its obligations
under the Operative Agreements to which it is or will be a party.

 

(e) Litigation. There are no pending or, to the knowledge of the Lessor,
threatened actions or proceedings against the Lessor before any court,
arbitrator or administrative agency with respect to any Operative Agreement or
that would have a material adverse effect upon the ability of the Lessor to
perform its obligations under this Participation Agreement or any other
Operative Agreements to which it is or will be a party.

 

(f) Lessor Liens. No Lessor Liens (other than those expressly created by the
Operative Agreements) exist on the Property, or any portion thereof, and the
execution, delivery and performance by the Lessor of this Participation
Agreement or any other Operative Agreement to which it is or will be a party
will not subject the Property, or any portion thereof, to any Lessor Liens
(other than those expressly created by the Operative Agreements).

 

(g) Employee Benefit Plans. The Lessor is not and will not be making its
investment hereunder, and is not performing its obligations under the Operative
Agreements, with the assets of an “employee benefit plan” (as defined in Section
3(3) of ERISA) which is subject to Title I of ERISA, or “plan” (as defined in
Section 4975(e)(1)) of the Code.

 

(h) No Offering. The Lessor has not offered the Notes to any Person in any
manner that would subject the issuance thereof to registration under the
Securities Act or any applicable state securities laws.

 

(i) Investment Company. The Lessor is not an “investment company” or a company
“controlled” by an “investment company”, within the meaning of the Investment
Company Act of 1940, as amended.

 

(j) Financial Statements. The financial statements provided to the Lessee by the
Lessor and by STI have been prepared in accordance with GAAP consistently
applied throughout the periods covered thereby. There are no material
transactions, agreements or accounts that have not been properly recorded in the
accounting records underlying the financial statements of the Lessor and STI
provided to the Lessee by the Lessor.

 

(k) Sole Member. SunTrust Banks, Inc. (“STI”) is the sole member of the Lessor
and, in its capacity as the sole member of Lessor, is entitled to the profits
and the

 

19



--------------------------------------------------------------------------------

losses of the Lessor. There is only one class of equity in the Lessor. Profits
or losses resulting from the Transaction are included in the overall profits and
losses of the Lessor.

 

(l) Fair Value. As of the Restatement Effective Date, the gross fair value of
the Properties is less than half of the total fair value of the assets of the
Lessor. The “fair value” of the assets of STI has been determined as follows:
(i) by excluding values of any asset within a Silo (as defined in paragraph (m)
below), (ii) for those transactions accounted for by the Lessor as leveraged
leases pursuant to FAS 13, the fair value of the related leased properties have
been determined on a gross basis prior to the application of leveraged lease
accounting (recognizing that equity investments by the Lessor in another entity,
including those accounted for as leveraged leases, should not be grossed up),
(iii) the determination of fair value of the Lessor’s assets leased by the
Lessor under operating leases to lessees has been determined without regard to
residual value guarantees, remarketing arrangements, non-recourse financings,
purchase options or any other contractual provisions, whether between the Lessor
and Tech Data or other parties, that might otherwise impact the fair value of
the Lessor’s assets, and (iv) for assets other than the Properties that qualify
as finance leases, fair value has been determined as the sum of the fair values
of the corresponding finance lease receivables and unguaranteed residual values.

 

(m) Source of Funds. The Lessor has not financed an amount equal to or greater
than 95% of the fair value of the Properties, on either an individual or an
aggregate basis, with the proceeds of non-recourse debt or the sale of
participations that are recourse solely to a specified transaction, targeted
equity or any other type of funding that would result in the Properties being
essentially the only source of repayment (in the aggregate, a “Silo”).

 

(n) Consolidation. The Lessor is consolidated on a voting interest basis with
STI, its sole member, which is a publicly traded corporation, and the Properties
are included therein. The Lessor is included in STI’s consolidated financial
statements filed with the Securities and Exchange Commission.

 

(o) Solvency. Liabilities do not exceed its assets on the Restatement Effective
Date nor will the execution of the Operative Agreements cause Lessor’s
liabilities to exceed its assets.

 

SECTION 8. [RESERVED]

 

SECTION 9. PAYMENT OF CERTAIN EXPENSES.

 

9.1 Transaction Expenses. Lessee agrees on the Restatement Effective Date, to
pay, or cause to be paid, all reasonable fees, expenses and disbursements of the
various outside legal counsels for the Lessor and the Agent in connection with
the transactions contemplated by the Operative Agreements and incurred in
connection with the Restatement Effective Date, including all Transaction
Expenses (arising in connection with the Restatement Effective Date), and all
other reasonable fees, expenses and disbursements in connection with the
Restatement Effective Date, including, without limitation, all fees, taxes and
expenses for the recording, registration

 

20



--------------------------------------------------------------------------------

and filing of documents, the costs of residual value insurance obtained by the
Lessor and the cost of all insurance required by the Operative Agreements;
provided, however, that the Lessor shall pay such amounts described in this
Section 9.1 only if (i) such amounts are reasonably described in a Requisition
delivered on or before such date, and (ii) funds are made available by the
Lenders and the Lessor in connection with such Requisition in an amount
sufficient to allow such payment. On the Restatement Effective Date, after
delivery and receipt of the Requisition referenced in Section 4.2(a) hereof and
satisfaction of the other conditions precedent for such date, the Lenders shall
make Loans to the Lessor and Lessor shall contribute its own Lessor Fundings to
the Lessee to pay for the Transaction Expenses, fees, expenses and other
disbursements referenced in this Section 9.1.

 

9.2 Certain Fees and Expenses. Lessee agrees to pay or cause to be paid (i) all
reasonable expenses (including reasonable outside counsel fees and expenses)
incurred by the Lessor or the Agent in entering into any future amendments or
supplements requested by the Lessee with respect to any of the Operative
Agreements, whether or not such amendments or supplements are ultimately entered
into, or giving or withholding of waivers of consents hereto or thereto which
have been requested by the Lessee, or any purchase of any Property by the Lessee
pursuant to Article XX of the Lease, and (ii) all costs and expenses (including
reasonable counsel fees and expenses) incurred by the Lessor, the Lessee, the
Financing Parties or the Agent in connection with the enforcement of any
Operative Agreement or any exercise of remedies under any Operative Agreement.

 

SECTION 10. OTHER COVENANTS AND AGREEMENTS.

 

10.1 Cooperation with the Lessee. The Lessor and the Agent shall, to the extent
reasonably requested by the Lessee (but without assuming additional liabilities
on account thereof), at the Lessee’s expense, cooperate with the Lessee in
connection with its covenants contained herein including, without limitation, at
any time and from time to time, upon the request of the Lessee, promptly and
duly executing and delivering any and all such further instruments, documents
and financing statements (and continuation statements related thereto) as the
Lessee may reasonably request in order to perform such covenants.

 

10.2 Covenants of the Lessor. The Lessor hereby agrees that so long as this
Agreement is in effect, unless the Agent, the Lessee and the other Financing
Parties shall have otherwise consented in writing:

 

(a) the proceeds of the Loans received from the Lenders will be used by the
Lessor solely to acquire the Properties (through the acquisition of the
beneficial interests of the Existing Holders in the Trust and the dissolution of
the Trust), to refinance the Existing Loans and Existing Holder Fundings and to
fund the Transaction Expenses. No portion of the proceeds of the Loans will be
used by the Lessor (i) in connection with, whether directly or indirectly, any
tender offer for, or other acquisition of, stock of any corporation with a view
towards obtaining control of such other corporation, (ii) directly or
indirectly, for the purpose, whether immediate, incidental or ultimate, of
purchasing or carrying any Margin Stock, or (iii) for any purpose in violation
of any Applicable Law;

 

21



--------------------------------------------------------------------------------

(b) it shall not consent to or suffer or permit any Lien against the Property,
other than as expressly contemplated pursuant to the Operative Documents;

 

(c) it shall not consent to or suffer or permit the creation of any easement or
other restriction against the Property other than as permitted pursuant to
Section 10.5;

 

(d) it shall promptly discharge each Lessor Lien and shall indemnify the Lenders
and the related Lessee for any diminution in value of any Property resulting
from such Lessor Liens; and

 

(e) upon request of Tech Data, it will deliver to Tech Data, (i) as soon as
available and in any event within 20 days after the end of each fiscal quarter
(other than the fourth fiscal quarter), a consolidated balance sheet of the
Lessor as of the end of such fiscal quarter and of related statements of income
for such quarter and the portion of the fiscal year through the end of such
quarter, setting forth in each case in comparative form the figures for the
previous fiscal year, prepared in accordance with GAAP certified by a manager or
officer of the Lessor, (ii) as soon as available and in any event within 45 days
after the end of each fiscal year, a consolidated balance sheet of the Lessor as
of the end of such fiscal year and the related statements of income for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, prepared in accordance with GAAP, certified by a manager
or officer of the Lessor and (iii) within 15 days after the end of each fiscal
quarter of Tech Data, a certificate dated as of the last day of such fiscal
quarter of Tech Data in substantially the form set forth in Exhibit I, executed
by an officer or manager of the Lessor and STI, provided that, if the Lessor
believes that it will be unable to deliver such a certificate in the future or
that it cannot make the representation set forth in Section 7.2(l), or (m), then
the Lessor, at its option, shall either (A) provide documentation, based on GAAP
and reasonably acceptable to Tech Data, to certify that the Lessor is a “voting
interest entity” as defined in FIN 46 (which will be renewed as required), (B)
obtain additional assets such that after giving effect thereto, such
representation is accurate or (C) transfer its right, title and interest in
some, or all, of the Properties to another Affiliate of STI such that after
giving effect to such transfer, such representation is accurate (and the parties
hereto hereby agree that the Lessor may make such transfer without the need to
obtain the consent of any party hereto);

 

(f) in the event that Tech Data believes that it is reasonably possible that the
aggregate value of the Properties could exceed 30% (or such lower percentage as
reasonably determined by the Lessee) of the total assets of the Lessor, upon the
request of Tech Data, the Lessor shall provide to Tech Data representations, and
supporting schedules and analyses, setting forth the Lessor’s evaluation and
conclusion that the Lessor is a voting interest entity in accordance with
paragraphs 5a and b of FIN 46, including, but not limited to, quarterly and
annual expected loss calculations;

 

(g) it will not (A) incur additional non-recourse indebtedness with respect to
the Properties, (B) change the character of non-targeted equity or recourse
borrowing in any way that would result in the Properties, on either a property
by property basis or on a aggregate basis, being essentially the only source of
repayment of such funding source, or

 

22



--------------------------------------------------------------------------------

(C) make any distributions from the Lessor that would, in the case of any of the
foregoing clauses (A), (B) and (C), result in such non-recourse funding being
equal to or exceeding 95% of the fair value of the Properties, on either a
property by property or aggregate basis;

 

(h) upon request of Tech Data, permit Tech Data or an agent of Tech Data and
Tech Data’s independent auditors to examine the Lessor’s books and records and
visit the offices and properties of the Lessor for the purpose of examining such
materials, (A) for the purpose of verifying the accuracy of the representations
and warranties set forth in the certificate delivered pursuant to
paragraph(e)(iii) above or in Section 7.2(l) or (m), or (B) for the purpose of
reviewing the materials supporting the conclusion that the Lessor is a voting
interest entity if the circumstances described in paragraph (f) or paragraph
(e)(iii)(A) above exist or the Lessor has breached its representations or
warranties set forth in Section 7.2(l) or (m) or in any certificate delivered
pursuant to paragraph (e)(iii) above, provided that Tech Data and each such
agent shall execute and deliver to the Lessor an agreement regarding the
confidentiality of the Lessor’s books and records and related information in
form and substance reasonably satisfactory to the Lessor.

 

At any time, the Lessor may submit to Tech Data, for Tech Data’s acceptance,
documentation based on GAAP to certify that the Lessor is a “voting interest
entity” as defined by FIN 46, which documentation shall be renewed as required.
Tech Data agrees to consider, and to request its independent auditors to
consider, such documentation in good faith. If Tech Data accepts such
determination, in its reasonable discretion, the Lessor shall not be required to
comply with the covenants set forth in paragraph (e)(iii), (f) and (g) above,
nor to make the representations set forth in Section 7.2(l) or (m) for so long
as such documentation is renewed at least annually within 30 days after the end
of each calendar year and the Lessor has no reason to believe that it has ceased
to be a “voting interest entity” as defined by FIN 46;

 

(i) The Lessor shall give prompt notice to the Lessee and the Agent if the
Lessor shall change its jurisdiction of organization;

 

(j) provided that no Lease Event of Default has occurred and is continuing, the
Lessor shall not, without the prior written consent of the Lessee, consent to or
permit any amendment, supplement or other modification of the terms and
provisions of the Credit Agreement or the Notes or (to the extent such
amendment, supplement or modification would have an adverse effect on the rights
or obligations of the Lessee under the Lease) any other Operative Agreement;

 

(k) the Lessor shall not consent to or permit any amendment, supplement or other
modification of the terms and provisions of any Operative Agreement, in each
case without the prior written consent of the Agent and in accordance with
Section 14.5 of this Agreement, except as described in Section 10.5 of this
Agreement; and

 

(l) the Lessor (i) shall take such actions and shall refrain from taking such
actions with respect to the Operative Agreements or the Properties and shall
grant such approvals and otherwise act or refrain from acting with respect to
the Operative

 

23



--------------------------------------------------------------------------------

Agreements or the Properties in each case as directed in writing by the Agent
or, to the extent required by Section 10.5 hereof, the Lessee; and (ii) shall
not take any action, grant any approvals or otherwise act under or with respect
to the Operative Agreements or any matters relating to the Properties without
first obtaining the prior written consent of the Agent; provided, however, that
notwithstanding the foregoing provisions of this subparagraph (l) the Lessor and
the Agent each acknowledge, covenant and agree that, with respect to all matters
under the Operative Agreements that require the consent or concurrence of all of
the Financing Parties pursuant to the terms of Section 9.1 of the Credit
Agreement (the “Unanimous Vote Matters”), neither the Lessor nor the Agent shall
act or refrain from acting with respect to any Unanimous Vote Matter until such
party has received the approval of each Financing Party with respect thereto;

 

10.3A Lessee Covenants.

 

(a) Incorporation of Covenants. Reference is made to Articles VII and VIII of
the Amended Tech Data Credit Agreement (hereinafter referred to as the
“Incorporated Covenants”). The Lessee agrees with the Lessor, the Administrative
Agent and the Financing Parties that the Incorporated Covenants (and all other
relevant provisions of the Amended Tech Data Credit Agreement related thereto,
including, but not limited to, the defined terms used in the Incorporated
Covenants) are hereby incorporated by reference into the Participation Agreement
to the same extent and with the same effect as if set forth fully herein and
therein and shall inure to the benefit of the Lessor, the Administrative Agent
and each of the Financing Parties, without giving effect to any waiver,
amendment, modification or replacement of the Amended Tech Data Credit
Agreement, any term or provision of the Incorporated Covenants or and defined
term used in the Incorporated Covenants occurring subsequent to the date of this
Participation Agreement, except to the extent otherwise specifically provided in
the following provisions of this paragraph. In the event a waiver is granted
under the Amended Tech Data Credit Agreement or an amendment or modification is
executed with respect to the Amended Tech Data Credit Agreement, and such
waiver, amendment or modification affects the Incorporated Covenants or any
defined term used in the Incorporated Covenants, then such waiver, amendment or
modification shall be effective with respect to the Incorporated Covenants or
the defined terms used therein as incorporated by reference into this
Participation Agreement only if consented to in writing by the Majority
Financing Parties and the Agent. In the event of any replacement of the Amended
Tech Data Credit Agreement with a similar credit facility (the “New Facility”),
the covenants and related defined terms contained in the New Facility which
correspond to the covenants contained in Articles VII and VIII of the Amended
Tech Data Credit Agreement and the related defined terms shall become the
Incorporated Covenants hereunder only if consented to in writing by the Majority
Financing Parties and the Agent, and, if such consent is not granted, then the
covenants contained in Articles VII and VIII of the Amended Tech Data Credit
Agreement (together with any modifications or amendments approved in accordance
with this paragraph) shall continue to be the Incorporated Covenants hereunder.
If the Amended Tech Data Credit Agreement (or any such New Facility, as the case
may be) is terminated and not replaced, then, notwithstanding such termination,
the covenants contained in Articles VII and VIII of the Amended Tech Data Credit
Agreement (together with any modifications or amendments

 

24



--------------------------------------------------------------------------------

thereto, or covenants of the New Facility, in each case approved in accordance
with this paragraph) shall continue to be the Incorporated Covenants hereunder.

 

(b) Financial Information, Reports, Notices, Etc. Without limiting the
generality of the foregoing, from and after the date hereof , to the extent that
the Incorporated Covenants require Tech Data or any of its Subsidiaries to
deliver any financial statement, certificate, notice, report, or other document
or information to the Amended Tech Data Credit Agent (or any other agent or any
lender under the applicable credit facility), Tech Data shall, and shall cause
any such Subsidiary to, simultaneously deliver a copy of such financial
statement, certificate, notice, report, document or information to the Agent and
each Financing Party. The foregoing notwithstanding, if the Agent or any
Financing Party (each, a “Recipient”) has received a copy of any document from
Tech Data or a Subsidiary because such Recipient is an agent or lender under the
Amended Tech Data Credit Agreement or any New Facility, then nothing contained
in this Section 10.3A(b) shall require Tech Data or such Subsidiary to deliver a
second copy of such document to such Recipient solely because the Recipient is
also the Agent or a Financing Party under the Participation Agreement.

 

(c) Other Information. The Lessee shall, and shall cause each Subsidiary to,
promptly deliver or cause to be delivered to the Agent and each Financing Party,
such other information regarding any Property or the Lessee’s or any
Subsidiary’s operations, business affairs or financial condition as the Agent or
such Financing Party may reasonably request.

 

(d) Right of Inspection. The Lessee shall, and shall cause each Subsidiary to,
permit any Person designated by the Agent or any Financing Party to visit and
inspect any of the properties (including any Property), corporate books and
financial reports of the Lessee or any Subsidiary and to discuss its affairs,
finances and accounts with its principal officers and independent certified
public accountants, all (unless an Event of Default has occurred and is
continuing) at reasonable intervals and with reasonable notice.

 

(e) Officer’s Knowledge of Default. Upon any officer of the Lessee obtaining
knowledge of any Default or Event of Default hereunder, under the Participation
Agreement or under any other obligation of the Lessee or any Subsidiary to the
Agent or any Financing Party, the Lessee shall cause such officer to notify the
Agent and the Lessor promptly of the nature thereof, the period of existence
thereof, and what action the Lessee or such Subsidiary proposes to take with
respect thereto.

 

(f) New Subsidiaries. Notify the Agent at the time that any Person becomes a
Significant Subsidiary that is a Domestic Subsidiary or a Foreign Subsidiary,
and

 

(i) Within 30 days (in the case of clause (A)) and 60 days (in the case of
clause (B)) of the formation or acquisition of any Significant Subsidiary or the
time at which a Domestic Subsidiary or Direct Foreign Subsidiary becomes a
Significant Subsidiary, including without limitation any time that any
Subsidiary Securities of a Direct Foreign Subsidiary that is a Significant
Subsidiary are

 

25



--------------------------------------------------------------------------------

acquired by a Domestic Subsidiary that has not previously executed and delivered
a Pledge Agreement, cause to be delivered to Agent for the benefit of Agent and
the Financing Parties:

 

(A) In the case of a Significant Subsidiary that is a Domestic Subsidiary, (I) a
Guaranty substantially in the form of Exhibit F or a Guaranty Joinder Agreement,
in each case executed by such Significant Subsidiary, (II) an opinion of counsel
to the Significant Subsidiary dated as of the date of delivery of the Guaranty
or Guaranty Joinder Agreement provided for in this Section 10.3A(a) and
addressed to Agent and the Lenders, in form and substance reasonably acceptable
to Agent, and (III) the Organization Documents of such Significant Subsidiary;

 

(B) In the case of a Significant Subsidiary that is a Direct Foreign Subsidiary,
(I) a Pledge Agreement in such form as may be acceptable to the Agent or a
Pledge Joinder Agreement, in each case executed by the Lessee or any Domestic
Subsidiary directly owning the stock of such Significant Subsidiary which shall
pledge the Pledged Interests in such Subsidiary to the Collateral Agent for the
benefit of the Secured Parties, (II) opinions of counsel to each pledgor and to
the Significant Subsidiary that under the laws of the applicable foreign
jurisdiction, all agreements, notices and other documents required to be
executed, delivered, filed or recorded and all other action required to be
taken, within or pursuant to the laws of such jurisdiction to perfect the Lien
conferred in favor of Agent have been duly executed, delivered, filed, recorded
or taken, as the case may be, and (III) take such further action and deliver or
cause to be delivered such further documents as reasonably requested by the
Collateral Agent or the Agent to effect the transactions contemplated herein;

 

provided, however, that such Guaranty and opinion shall not be required with
respect to a Domestic Subsidiary that (1) is intended to be a Significant
Subsidiary only temporarily as part of a restructuring plan otherwise permitted
by this Agreement, and (2) in fact ceases to be a Significant Subsidiary in
accordance with such plan prior to the end of the 30-day period described above;

 

provided further that such Pledge Agreement, opinion and other perfection
actions shall not be required with respect to a Direct Foreign Subsidiary that
(1) is intended to be a Significant Subsidiary only temporarily as part of a
restructuring plan otherwise permitted by this Agreement and (2) in fact ceases
to be a Significant Subsidiary in accordance with such plan prior to the end of
the 60-day period described above; and

 

provided further that Tech Data Finance SPV shall not be required to deliver a
Guaranty.

 

(ii) If at any time the sum of the total assets (including interests in their
respective Subsidiaries) or total annual revenues (on a consolidated basis with

 

26



--------------------------------------------------------------------------------

their respective Subsidiaries) of Domestic Subsidiaries (other than Tech Data
Finance SPV) that have not executed and delivered to Agent a Guaranty (or whose
Guaranty has been released) exceeds in the aggregate $150,000,000, Lessee shall
promptly cause there to be delivered to Agent one or more additional Facility
Guaranties of Domestic Subsidiaries that do not constitute Significant
Subsidiaries in order that after giving effect to such additional Facility
Guaranties, the sum of the total assets or total revenues, in either or both
cases, of Domestic Subsidiaries (other than Tech Data Finance SPV) not having
delivered a Guaranty does not exceed in the aggregate $150,000,000.

 

(iii) The parties acknowledge and agree that so long as Section 7.12 of the
Amended Tech Data Credit Agreement requires the pledge of the Pledged Interests
of any Person, the actual Pledged Interests of such Person pledged to the Agent
pursuant to this Section 10.3A(f) shall be the same as those pledged pursuant to
Section 7.12 of the Amended Tech Data Credit Agreement, so that compliance with
such agreement and this Lease does not result in the pledge of more than the
Pledged Interests of such Person.

 

(g) The Lessee shall cause amendments to the Pledge Agreements reasonably
acceptable to the Agent to be executed and appropriate recordings to be made in
the appropriate jurisdiction within 30 days of the Restatement Effective Date.

 

10.3B. Lessee Covenants with respect to the Properties, Consent and
Acknowledgment.

 

(a) Lessee acknowledges and agrees that the Lessor, pursuant to the terms and
conditions of the Security Agreement and the Mortgage Instruments, shall create
Liens respecting the various personal property, fixtures and real property
described therein in favor of the Agent. Lessee hereby irrevocably consents to
the creation, perfection and maintenance of such Liens.

 

(b) Lessor hereby instructs Lessee, and Lessee hereby acknowledges and agrees,
that until such time as the Loans are paid in full and the Liens evidenced by
the Security Agreement and the Mortgage Instruments have been released, (i) any
and all Rent and any and all other amounts of any kind or type under any of the
Operative Agreements due and owing or payable to the Lessor shall instead be
paid directly to the Agent or as the Agent may direct from time to time and (ii)
Lessee shall cause all notices, certificates, financial statements,
communications and other information which is delivered, or is required to be
delivered, to the Lessor also to be delivered at the same time to the Agent.

 

(c) Lessee shall not consent to or permit any amendment, supplement or other
modification of the terms or provisions of any Operative Agreement without, in
each case, obtaining the prior written consent of the Agent.

 

(d) Except as otherwise contemplated by the Operative Agreements, the Lessee
shall not use the proceeds of any Lessor Funding or Loan for any purpose other
than the payment of Transaction Expenses and the fees, expenses and other

 

27



--------------------------------------------------------------------------------

disbursements referenced in Section 9.1 of this Agreement, the refinancing of
the Existing Loans and Existing Holder Fundings.

 

(e) [Reserved].

 

(f) The Lessee shall not create or permit to exist at any time (and the Lessee
shall, at its own expense, take such action as may be necessary to duly
discharge, or cause to be discharged) any Lien against any Property other than
Permitted Liens.

 

(g) The Lessee shall pay (or cause to be paid) to the Agent the Agency Fee
(described in the Fee Letter) when and as due from time to time, and shall pay
to the respective Persons entitled thereto all other fees required by the Fee
Letter when and as due from time to time.

 

(h) The Lessee shall take all reasonable and necessary steps to identify any
wetlands, tidelands or swamp and overflow lands on any Property prior to
development of, or construction of any Improvements on, such Property, and each
Property will be developed in a manner consistent with all applicable wetlands
regulations.

 

(i) The Lessee shall give immediate notice to the Agent and the Lessor in the
event that any condition arising from or affecting any Property or arising from
or affecting any lands nearby or adjacent to any Property has or threatens to
have a significant adverse effect upon human health or the environment at such
Property or upon the use or value of such Property.

 

10.4 Sharing of Certain Payments. The parties hereto acknowledge and agree that
all payments due and owing by the Lessee to the Lessor under the Lease or any of
the other Operative Agreements shall be made by the Lessee directly to the Agent
on behalf of the Financing Parties as more particularly provided in Section
10.3B hereof. The Lessor and the Agent, on behalf of the Lenders, acknowledge
the terms of Section 8 of the Credit Agreement regarding the allocation of
payments and other amounts made or received from time to time under the
Operative Agreements and agree all such payments and amounts are to be allocated
as provided in Section 8 of the Credit Agreement.

 

10.5 Grant of Easements, Voting at Meetings, etc. The Agent and the Lenders
hereby agree that, so long as no Event of Default shall have occurred and be
continuing, and until such time as the Agent gives instructions to the contrary
to the Lessor, the Lessor shall, from time to time at the request of the Lessee,
in connection with the transactions contemplated by the Lease or the other
Operative Agreements, (i) grant easements and other rights in the nature of
easements with respect to any Property, (ii) release existing easements or other
rights in the nature of easements which are for the benefit of any Property,
(iii) execute and deliver to any Person any instrument appropriate to confirm or
effect such grants or releases, and (iv) execute and deliver to any Person such
other documents or materials in connection with the acquisition, development or
operation of any Property, including, without limitation, reciprocal easement
agreements, operating agreements, development agreements, plats, replats or
subdivision documents; provided, that each of the agreements and documents
referred to in this Section 10.5 shall be of the type normally executed by the
Lessee in the ordinary course of the Lessee’s

 

28



--------------------------------------------------------------------------------

business and shall be on commercially reasonable terms so as not to diminish the
value of any Property in any material respect.

 

10.6 Release of Liens on Certain Equipment. So long as no Default or Event of
Default has occurred and is continuing, the Agent and the Lessor agree, upon the
request of the Lessee, to release the Liens under the Operating Agreements with
respect to specified equipment acquired after the Restatement Effective Date by
the Lessee but only if (a) a third-party financier will finance the Lessee’s
acquisition of such equipment, (b) such equipment has not been financed or
acquired (in whole or in part) with any proceeds of any Loan or Lessor Funding,
(c) such equipment may be readily removed from the Property without any damage
to such equipment or any Property, (d) the third-party financier has no Lien on
any portion of any Property other than such equipment, and (e) such equipment
does not consist of a Fixture or other goods incorporated into a Property that
is customarily considered to be part of a building or structure erected on real
property (such as heating, ventilating, air-conditioning, electrical and
mechanical equipment or systems, escalators, elevators, wall and floor
coverings, plumbing, pumps, tanks, conduits, wiring, lighting, security systems,
sprinklers and other fire prevention and extinguishing apparatus).

 

10.7 Obligations to Administrative Agent. The Lessee hereby agrees that it shall
pay to the Administrative Agent all amounts which the Lessee is now or may at
any time and from time to time hereafter be obligated to pay in respect of any
of its obligations under the Operative Agreements, including without limitation
amounts payable to the Lessor, each Financing Party and the Agent under this
Agreement, the Lease and Guaranty (the “Covenant to Pay Obligations”), if and
when such amounts become due and payable in accordance with the terms of this
Agreement or such other document.

 

The Lessee and the Administrative Agent agree and acknowledge that the Covenant
to Pay Obligations consist of obligations and liabilities of the Lessee to the
Agent separate and independent from and without prejudice to the liabilities and
obligations which the Lessee has or may have at any time to the Lessor, any
Financing Party, the Administrative Agent or other Person under this Agreement
or other Operative Agreements, provided that the total liability of the Lessee
under the Covenant to Pay Obligations shall be decreased from time to time to
the extent that the Lessee shall have paid to the Lessor, any Financing Party,
or the Administrative Agent or other appropriate payee any amount due under this
Agreement or other applicable Operative Agreement, and the total liability of
the Lessee vis-a-vis, any Financing Party or the Administrative Agent under this
Agreement or other applicable Operative Agreement, shall be decreased to the
extent that the Lessee shall have paid to the Administrative Agent such amount
due pursuant to the Covenant to Pay Obligations.

 

SECTION 11. CREDIT AGREEMENT.

 

11.1 Lessee’s Credit Agreement Rights. Notwithstanding anything to the contrary
contained in the Credit Agreement, the Agent, the Lessee and the Lessor hereby
agree that, prior to the occurrence and continuation of any Lease Default or
Lease Event of Default, the Lessee (as designated below) shall have the
following rights:

 

29



--------------------------------------------------------------------------------

(a) the Lessee shall have the right to exercise the conversion and continuation
options pursuant to Section 2.7 of the Credit Agreement;

 

(b) the Lessee shall have the right to approve any successor agent pursuant to
and subject to the terms of Section 7.9 of the Credit Agreement;

 

(c) the Lessee shall have the right to consent to any assignment by a Lender to
which the Lessor has the right to consent pursuant to Section 9.8 of the Credit
Agreement; and

 

(d) without limiting the foregoing clauses (a) through (c), and in addition
thereto, the Lessee shall have the right to exercise any other right of the
Lessor under the Credit Agreement upon not less than five (5) Business Days’
prior written notice from the Lessee to the Lessor and the Agent.

 

SECTION 12. TRANSFER OF INTEREST.

 

12.1 Restrictions on Transfer. The Lessor shall not assign, convey, encumber or
otherwise transfer all or any portion of its right, title or interest in, to or
under the Properties or any of the Operative Agreements, except (i) to the
Lessee in accordance with the Operative Agreements, (ii) to SunTrust Bank
without the prior written consent of the Lessee and the Lenders and (iii) as set
forth in the next sentence. With the prior written consent of the Majority
Financing Parties (other than the Lessor) and, unless an Event of Default has
occurred and is continuing, of Lessee (such consent, in each case, not to be
unreasonably withheld), Lessor may assign (reserving rights of Lessor to
indemnification) all (but not less than all) of its right, title and interest
in, to and under the Properties and the Operative Agreements to any wholly
owned, direct or indirect, U.S. subsidiary of SunTrust Banks, Inc. Lessor may,
without the consent of the Lenders, the Agent or the Lessee or any Guarantor,
sell a participation in its rights in the Properties and under the Operative
Agreements. Any proposed transferee of the Lessor shall make the representations
and covenants set forth in Section 7.2 to the other parties hereto.

 

12.2 Effect of Transfer. From and after any transfer effected in accordance with
this Section 12, the transferor shall be released, to the extent of such
transfer, from its liability hereunder and under the other documents to which it
is a party in respect of obligations to be performed on or after the date of
such transfer. Upon any transfer by the Lessor as above provided, any such
transferee shall assume the obligations of the Lessor and shall be deemed the
“Lessor”, for all purposes of such documents and each reference herein to the
transferor shall thereafter be deemed a reference to such transferee for all
purposes, except as provided in the preceding sentence. Notwithstanding any
transfer of all or a portion of the transferor’s interest as provided in this
Section 12, the transferor shall be entitled to all benefits accrued and all
rights vested prior to such transfer including, without limitation, rights to
indemnification under any such document.

 

12.3 Addition Agreements. At any time, the Lessor may add additional Lenders
pursuant to an Addition Agreement, provided that (i) unless such Lender is an
Affiliate of any Financing Party, or an Event of Default has occurred and is
continuing, Lessee has approved the identity of such Lender, which approval
shall not be unreasonably withheld or delayed, and (ii)

 

30



--------------------------------------------------------------------------------

after giving effect to such addition, the Lessor is not in violation of its
covenant set forth in Section 10.2(g) and (iii) the Commitment of such
additional Lender is at least $1,000,000. On the date any such Lender is added,
such Lender shall make Loans to the Lessor in an amount equal to such new
Lender’s Commitment Percentage of the outstanding Funding Amounts, which amount
shall be applied to reduce the Lessor Fundings. No Lessee shall be responsible
for any processing or recording fee or any costs or expenses incurred by the
Lessor, the Administrative Agent or any Lender in connection with such addition.

 

SECTION 13. INDEMNIFICATION.

 

13.1 General Indemnity. Subject to the provisions of Sections 13.4 and 13.5, and
whether or not any of the transactions contemplated hereby shall be consummated,
the Indemnity Provider hereby assumes liability for and agrees to defend,
indemnify and hold harmless each Indemnified Person on an After Tax Basis from
and against any Claims which may be imposed on, incurred by or asserted against
an Indemnified Person by any other Person (but not to the extent such Claims
arise from the gross negligence or willful misconduct of such Indemnified
Person) in any way relating to or arising, or alleged (by any Person asserting
such a Claim against an Indemnified Person) to arise, out of the execution,
delivery, performance or enforcement of this Agreement, the Lease, any other
Operative Agreement or on or with respect to any Property or any part thereof,
including, without limitation, Claims in any way relating to or arising or
alleged to arise out of (a) the financing, refinancing, purchase, acceptance,
rejection, ownership, design, construction, refurbishment, development,
delivery, acceptance, nondelivery, leasing, subleasing, possession, use,
operation, maintenance, repair, modification, transportation, condition, sale,
return, repossession (whether by summary proceedings or otherwise), or any other
disposition of a Property, or any part thereof, including the acquisition,
holding or disposition of any interest in any Property, lease or agreement
comprising a portion of any thereof; (b) any latent or other defect in any
property whether or not discoverable by an Indemnified Person or the Indemnity
Provider; (c) any Environmental Claim, any violation of Environmental Laws, or
any other loss of or damage to any property or the environment relating to any
Property, the Lease or the Indemnity Provider; (d) the Operative Agreements, or
any transaction contemplated thereby; (e) any breach by the Lessee of any of its
representations or warranties under the Operative Agreements to which it is a
party or failure by the Lessee to perform or observe any covenant or agreement
to be performed by it under any of the Operative Agreements; (f) the
transactions contemplated hereby or by any other Operative Agreement, in respect
of the application of Parts 4 and 5 of Subtitle B of Title I of ERISA; (g) any
personal injury, death or property damage, including without limitation Claims
based on strict or absolute liability in tort; (h) any easement, right,
agreement or document referred to in Section 10.5 of this Agreement; or (i) any
Lien on any Property (other than Liens created by the Operative Agreements).

 

If a written Claim is made against any Indemnified Person or if any proceeding
shall be commenced against such Indemnified Person (including a written notice
of such proceeding) for any Claim, such Indemnified Person shall promptly notify
the Indemnity Provider in writing and shall not take action with respect to such
Claim without the consent of the Indemnity Provider for thirty (30) days after
the receipt of such notice by the Indemnity Provider; provided, however, that,
in the case of any such Claim, if action shall be required by law or regulation
to be taken prior to the end of such 30-day period, such Indemnified Person
shall endeavor, in such

 

31



--------------------------------------------------------------------------------

notice to the Indemnity Provider, to inform the Indemnity Provider of such
shorter period, and no action shall be taken with respect to such Claim without
the consent of the Indemnity Provider before seven (7) days before the end of
such shorter period; provided, further, that the failure of such Indemnified
Person to give the notices referred to in this sentence shall not diminish the
Indemnity Provider’s obligation hereunder except to the extent such failure
materially precludes the Indemnity Provider from contesting such Claim.

 

If, within thirty (30) days of receipt of such notice from the Indemnified
Person (or such shorter period as the Indemnified Person has notified the
Indemnity Provider is required by law or regulation for the Indemnified Person
to respond to such Claim), the Indemnity Provider shall request in writing that
such Indemnified Person respond to such Claim, the Indemnified Person shall, at
the expense of the Indemnity Provider, in good faith conduct and control such
action (including, without limitation by pursuit of appeals) (provided, however,
that (A) if such Claim can be pursued by the Indemnity Provider on behalf of or
in the name of such Indemnified Person and so long as such Claim, in the
reasonable opinion of the Indemnified Person, does not involve any possibility
or criminal liability or any material risk of civil liability, the Indemnified
Person, at the Indemnity Provider’s request, shall allow the Indemnity Provider
to conduct and control the response to such Claim and (B) in the case of any
Claim, the Indemnified Person may request the Indemnity Provider to conduct and
control the response to such Claim (with counsel to be selected by the Indemnity
Provider and consented to by such Indemnified Person, such consent not to be
unreasonably withheld, conditioned or delayed; provided, however, that any
Indemnified Person may retain separate counsel at the expense of the Indemnity
Provider in the event of a conflict)) by, in the sole discretion of the Person
conducting and controlling the response to such Claim, (1) resisting payment
thereof, (2) not paying the same except under protest, if protest is necessary
and proper, (3) if the payment be made, using reasonable efforts to obtain a
refund thereof in appropriate administrative and judicial proceedings, or (4)
taking such other action as is reasonably requested by the Indemnity Provider
from time to time.

 

The party controlling the response to any Claim shall consult in good faith with
the non-controlling party and shall keep the non-controlling party reasonably
informed as to the conduct of the response to such Claim; provided, that all
decisions ultimately shall be made in the discretion of the controlling party,
except that the Indemnity Provider may not agree to any dismissal or settlement
of, or other agreement in connection with, any claim without the prior written
consent of such Indemnified Person, if such dismissal, settlement or agreement
would require any admission or acknowledgment of any culpability or wrongdoing
by such Indemnified Person or provides for any nonmonetary relief to be
performed by such Indemnified Person. The parties agree that an Indemnified
Person may at any time decline to take further action with respect to the
response to such Claim and may settle such Claim if such Indemnified Person
shall waive its rights to any indemnity from the Indemnity Provider that
otherwise would be payable in respect of such Claim (and any future Claim, the
pursuit of which is precluded by reason of such resolution of such Claim) and
shall pay to the Indemnity Provider any amount previously paid or advanced by
the Indemnity Provider pursuant to this Section 13.1 by way of indemnification
or advance for the payment of any amount regarding such Claim other than
expenses of the action relating to such Claim.

 

Notwithstanding the foregoing provisions of this Section 13.1, an Indemnified
Person shall not be required to take any action and no Indemnity Provider shall
be permitted to respond

 

32



--------------------------------------------------------------------------------

to any Claim in its own name or that of the Indemnified Person unless (A) the
Indemnity Provider shall have agreed to pay and shall pay to such Indemnified
Person on demand and on an After Tax Basis all reasonable costs, losses and
expenses that such Indemnified Person actually incurs in connection with such
Claim, including, without limitation, all reasonable legal, accounting and
investigatory fees and disbursements, (B) the Indemnified Person shall have
reasonably determined that the action to be taken will not result in any
material danger of sale, forfeiture or loss of any Property, or any part thereof
or interest therein, will not interfere with the payment of Rent, and will not
result in risk of criminal liability, (C) if such Claim shall involve the
payment of any amount prior to the resolution of such Claim, the Indemnity
Provider shall provide to the Indemnified Person an interest-free advance in an
amount equal to the amount that the Indemnified Person is required to pay (with
no additional net after-tax cost to such Indemnified Person), (D) in the case of
a Claim that must be pursued in the name of an Indemnified Person (or an
Affiliate thereof), the Indemnity Provider shall have provided to such
Indemnified Person an opinion of independent counsel selected by the Indemnified
Person and reasonably satisfactory to the Indemnity Provider stating that a
reasonable basis exists to contest such Claim, (E) such claim is covered by
insurance and (F) no Event of Default shall have occurred and be continuing. In
addition, an Indemnified Person shall not be required to contest any Claim in
its name (or that of an Affiliate) if the subject matter thereof shall be of a
continuing nature and shall have previously been decided adversely by a court of
competent jurisdiction pursuant to the contest provisions of this Section 13.1,
unless there shall have been a change in law (or interpretation thereof) and the
Indemnified Person shall have received, at the Indemnity Provider’s expense, an
opinion of independent counsel selected by the Indemnified Person and reasonably
acceptable to the Indemnity Provider stating that as a result of such change in
law (or interpretation thereof), it is more likely than not that the Indemnified
Person will prevail in such contest.

 

13.2 General Tax Indemnity.

 

(a) Indemnity.

 

(i) Any and all payments by the Indemnity Provider to or for the account of any
Indemnified Person hereunder or under any other Operative Agreement shall be
made free and clear of and without deduction for any and all present or future
taxes, duties, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto, excluding, in the case of each Indemnified
Person, taxes imposed on its income, capital gains, net worth, capital or equity
and franchise taxes imposed on it, by the jurisdiction under the laws of which
such Indemnified Person (or its Applicable Funding Office or any other office)
is organized or any political subdivision thereof (all such non-excluded taxes,
duties, levies, imposts, deductions, charges, withholdings, and liabilities
being hereinafter referred to as “Non-Excluded Taxes”). If the Indemnity
Provider shall be required by law to deduct any Non-Excluded Taxes from or in
respect of any sum payable under this Agreement or any other Operative Agreement
to any Indemnified Person, (i) the sum payable shall be increased as necessary
so that after making all required deductions (including deductions applicable to
additional sums payable under this Section 13.2) such Indemnified Person
receives an amount equal to the sum it would have received had no such

 

33



--------------------------------------------------------------------------------

deductions been made, (ii) the Indemnity Provider shall make such deductions,
(iii) the Indemnity Provider shall pay the full amount deducted to the relevant
taxation authority or other authority in accordance with applicable law, and
(iv) the Indemnity Provider shall furnish to the Agent, at its address referred
to on Schedule 14.3, the original or a certified copy of a receipt evidencing
payment thereof.

 

(ii) In addition, the Indemnity Provider agrees to pay or cause to be paid any
and all present or future stamp or documentary taxes and any other excise or
property taxes or charges or similar levies which arise from any payment made
under this Agreement or any other Operative Agreement or from the execution or
delivery of, or otherwise with respect to, this Agreement or any other Operative
Agreement (hereinafter referred to as “Other Taxes”), and the Indemnity Provider
shall pay and assume liability for, and does hereby agree to indemnify, protect
and defend each Property and all Indemnified Persons, and hold them harmless
against, all Impositions.

 

(iii) If the Indemnity Provider shall be required to deduct or pay any
Non-Excluded Taxes, Other Taxes or Impositions from or in respect of any sum
payable under any Operative Agreement to any Indemnified Person, the Indemnity
Provider shall also pay to such Indemnified Person such additional amount that
such Indemnified Person specifies is necessary to preserve the after-tax yield
(after factoring in all taxes, including taxes imposed on or measured by net
income) that such Indemnified Person would have received if such Non-Excluded
Taxes, Other Taxes or Impositions had not been imposed. In addition, if as a
result of the payment or reimbursement by the Indemnity Provider of any
Imposition, Non-Excluded Taxes, Other Taxes or other reasonable expenses of the
Lessor or the payment of any Transaction Expenses incurred in connection with
the transactions contemplated by the Operative Agreements, any Indemnified
Person shall suffer a net increase in any federal, state or local income tax
liability, the Indemnity Provider shall indemnify such Indemnified Persons
(without duplication of any indemnification required by subsection (i) or (ii))
on an after tax basis for the amount of such increase. The calculation of any
such net increase shall take into account any current or future tax savings
(including tax deductions, net operating loss carry-forward or tax credits)
realized or reasonably expected to be realized by such Indemnified Person in
respect thereof, as well as any interest, penalties and additions to tax payable
by such Indemnified Person, in respect thereof.

 

(iv) The Indemnity Provider agrees to indemnify each Indemnified Person for (A)
the full amount of Non-Excluded Taxes, Other Taxes and Impositions (including,
without limitation, any Non-Excluded Taxes, Other Taxes or Impositions imposed
or asserted by any jurisdiction on amounts payable under this Section 13.2) paid
by such Indemnified Person, (B) any amounts payable under Section 13.2(a)(iii),
and, (C) any liability (including penalties, interest, and expenses) arising
therefrom or with respect thereto, in each case whether or not

 

34



--------------------------------------------------------------------------------

such Non-Excluded Taxes, Other Taxes or Impositions were correctly or legally
imposed or asserted by the relevant Governmental Authority.

 

(b) Withholding Taxes.

 

(i) Each Financing Party organized under the laws of a jurisdiction outside the
United States, on or prior to the date of its execution and delivery of this
Agreement in the case of each Financing Party listed on the signature pages
hereof and on or prior to the date on which it becomes a Financing Party in the
case of each other Financing Party, and from time to time thereafter if
requested in writing by the Lessee or the Agent (but only so long as such
Financing Party remains lawfully able to do so), shall provide the Lessee and
the Agent with (x) Internal Revenue Service Form W-8BEN or W-8ECI as
appropriate, or any successor form prescribed by the Internal Revenue Service,
certifying that such Financing Party is entitled to benefits under an income tax
treaty to which the United States is a party which reduces the rate of
withholding tax on payments of interest or certifying that the income receivable
pursuant to this Agreement is effectively connected with the conduct of a trade
or business in the United States, and (y) any other form or certificate required
by any taxing authority (including any certificate required by Sections 871(h)
and 881(c) of the Internal Revenue Code), certifying that such Lender is
entitled to an exemption from or a reduced rate of tax on payments pursuant to
this Agreement or any of the other Operative Agreements.

 

(ii) For any period with respect to which a Financing Party has failed to
provide the Lessee and the Agent with the appropriate form pursuant to Section
13.2(b)(i) (unless such failure is due to a change in treaty, law, or regulation
occurring subsequent to the date on which a form originally was required to be
provided), such Lender shall not be entitled to indemnification under Section
13.2 with respect to Non-Excluded Taxes to the extent that the provision of such
form would have prevented the impositon of any such Non-Excluded Taxes;
provided, however, that should a Financing Party, which is otherwise exempt from
or subject to a reduced rate of withholding tax, become subject to Non-Excluded
Taxes because of its failure to deliver a form required hereunder, the Borrower
shall take such steps as such Financing Party (at such Financing Party’s
expense) shall reasonably request to assist such Financing Party to recover such
Non-Excluded Taxes.

 

(iii) If the Lessee is required to pay additional amounts to or for the account
of any Financing Party pursuant to this Section 13.2, then such Financing Party
will agree to use reasonable efforts to change the jurisdiction of its
Applicable Funding Office so as to eliminate or reduce any such additional
payment which may thereafter accrue if such change, in the judgment of such
Financing Party, is not otherwise disadvantageous to such Financing Party.

 

35



--------------------------------------------------------------------------------

(iv) Within thirty (30) days after the date of any payment of Non-Excluded
Taxes, the Lessee shall furnish to the Agent the original or a certified copy of
a receipt evidencing such payment.

 

(c) Payment.

 

(i) Subject to the terms of Section 13.2(d), the Indemnity Provider shall pay or
cause to be paid all Impositions directly to the taxing authorities where
feasible and otherwise to the Indemnified Person, as appropriate, and the
Indemnity Provider shall at its own expense, upon such Indemnified Person’s
reasonable request, furnish to such Indemnified Person copies of official
receipts or other satisfactory proof evidencing such payment. In the case of
Impositions for which no contest is conducted pursuant to Section 13.2(d) and
which the Indemnity Provider pays directly to the taxing authorities, the
Indemnity Provider shall pay such Impositions prior to the latest time permitted
by the relevant taxing authority for timely payment. In the case of Impositions
for which the Indemnity Provider reimburses an Indemnified Person, the Indemnity
Provider shall do so within thirty (30) days after receipt by the Indemnity
Provider of demand by such Indemnified Person describing in reasonable detail
the nature of the Imposition and the basis for the demand (including the
computation of the amount payable). In the case of Impositions for which a
contest is conducted pursuant to Section 13.2(d), the Indemnity Provider shall
pay such Impositions or reimburse such Indemnified Person for such Impositions,
prior to the latest time permitted by the relevant taxing authority for timely
payment after conclusion of all contests under Section 13.2(d).

 

(ii) Impositions imposed with respect to a Property for a billing period during
which the Lease expires or terminates with respect to such Property (unless the
Lessee has exercised the Purchase Option with respect to such Property or the
Lessee has otherwise purchased such Property) shall be adjusted and prorated on
a daily basis between the Indemnity Provider and the Indemnified Persons,
whether or not such Imposition is imposed before or after such expiration or
termination and each party shall pay its pro rata share thereof.

 

(iii) At the Indemnity Provider’s request, the amount of any indemnification
payment by the Indemnity Provider shall be verified and certified by an
independent public accounting firm mutually acceptable to the Indemnity Provider
and the Indemnified Person. The fees and expenses of such independent public
accounting firm shall be paid by the Indemnity Provider unless such verification
shall result in an adjustment in the Indemnity Provider’s favor of 15% or more
of the payment as computed by the Indemnified Person, in which case such fee
shall be paid by the Indemnified Person.

 

(iv) The Indemnified Persons shall use good faith efforts to take lawful
deductions in their respective tax returns so as to reduce the Impositions
required to be reimbursed by the Indemnity Provider hereunder; provided,
however, that the failure of any Indemnified Person to take any deduction shall
not impair in

 

36



--------------------------------------------------------------------------------

any way such Person’s right to indemnification from the Indemnity Provider for
any Impositions.

 

(d) Filing. The Indemnity Provider shall be responsible for preparing and filing
any real and personal property or ad valorem tax returns with respect to each
Property. In case any other report or tax return shall be required to be made
with respect to any obligations of the Indemnity Provider and of which the
Indemnity Provider has knowledge or should have knowledge, the Indemnity
Provider, at its sole cost and expense, shall notify the relevant Indemnified
Person of such requirement and (except if such Indemnified Person notifies the
Indemnity Provider that such Indemnified Person intends to file such report or
return) (A) to the extent required or permitted by and consistent with Legal
Requirements, make and file in Indemnity Provider’s name such return, statement
or report; and (B) in the case of any other such return, statement or report
required to be made in the name of such Indemnified Person, advise such
Indemnified Person of such fact and prepare such return, statement or report for
filing by such Indemnified Person or, where such return, statement or report
shall be required to reflect items in addition to any obligations of the
Indemnity Provider, provide such Indemnified Person at the Indemnity Provider’s
expense with information sufficient to permit such return, statement or report
to be properly made with respect to any obligations of the Indemnity Provider.
Such Indemnified Person shall, upon the Indemnity Provider’s request and at the
Indemnity Provider’s expense, provide any data maintained by such Indemnified
Person (and not otherwise available to or within the control of the Indemnity
Provider) with respect to any Property which the Indemnity Provider may
reasonably require to prepare any required tax returns or reports.

 

(e) Contest.

 

(i) If a written Claim is made against any Indemnified Person, or if any
proceeding shall be commenced against such Indemnified Person (including a
written notice of such proceeding), for any Impositions, such Indemnified Person
shall promptly notify the Indemnity Provider in writing and shall not take
action with respect to such Claim or proceeding without the consent of the
Indemnity Provider for thirty (30) days after the receipt of such notice by the
Indemnity Provider; provided, however, that, in the case of any such Claim or
proceeding, if action shall be required by law or regulation to be taken prior
to the end of such 30-day period, such Indemnified Person shall, in such notice
to the Indemnity Provider, inform the Indemnity Provider of such shorter period,
and no action shall be taken with respect to such Claim or proceeding without
the consent of the Indemnity Provider before seven (7) days before the end of
such shorter period; provided, further, that the failure of such Indemnified
Person to give the notices referred to this sentence shall not diminish the
Indemnity Provider’s obligation hereunder except to the extent such failure
precludes the Indemnity Provider from contesting such Claim.

 

(ii) If, within thirty (30) days of receipt of such notice from the Indemnified
Person (or such shorter period as the Indemnified Person has notified the
Indemnity Provider is required by law or regulation for the Indemnified

 

37



--------------------------------------------------------------------------------

Person to commence such contest), the Indemnity Provider shall request in
writing that such Indemnified Person contest such Imposition, the Indemnified
Person shall, at the expense of the Indemnity Provider, in good faith conduct
and control such contest (including, without limitation, by pursuit of appeals)
relating to the validity, applicability or amount of such Imposition (provided,
however, that (A) if such contest can be pursued independently from any other
proceeding involving a tax liability of such Indemnified Person, the Indemnified
Person, at the Indemnity Provider’s request, shall allow the Indemnity Provider
to conduct and control such contest and (B) in the case of any contest, the
Indemnified Person may request the Indemnity Provider to conduct and control
such contest (with counsel to be selected by the Indemnity Provider and
consented to by such Indemnified Person, such consent not to be unreasonably
withheld, conditioned or delayed; provided, however, that any Indemnified Person
may retain separate counsel at the expense of the Indemnity Provider in the
event of a conflict)) by, in the sole discretion of the Person conducting and
controlling such contest, (1) resisting payment thereof, (2) not paying the same
except under protest, if protest is necessary and proper, (3) if the payment be
made, using reasonable efforts to obtain a refund thereof in appropriate
administrative and judicial proceedings, or (4) taking such other action as is
reasonably requested by the Indemnity Provider from time to time.

 

(iii) The party controlling any contest shall consult in good faith with the
non-controlling party and shall keep the non-controlling party reasonably
informed as to the conduct of such contest; provided, that all decisions
ultimately shall be made in the sole discretion of the controlling party, except
that the Indemnity Provider may not agree to any dismissal or settlement of, or
other agreement in connection with, any claim without the prior written consent
of such Indemnified Person, if such dismissal, settlement or agreement would
require any admission or acknowledgment of any culpability or wrongdoing by such
Indemnified Person or provide for any nonmonetary relief to be performed by such
Indemnified Person. The parties agree that an Indemnified Person may at any time
decline to take further action with respect to the contest of any Imposition and
may settle such contest if such Indemnified Person shall waive its rights to any
indemnity from the Indemnity Provider that otherwise would be payable in respect
of such Imposition (and any future Claim by any taxing authority, the contest of
which is precluded by reason of such resolution of such contest) and shall pay
to the Indemnity Provider any amount previously paid or advanced by the
Indemnity Provider pursuant to this Section 13.2 by way of indemnification or
advance for the payment of any amount regarding such Imposition other than
expenses of such contest.

 

(iv) Notwithstanding the foregoing provisions of this Section 13.2, an
Indemnified Person shall not be required to take any action and no Indemnity
Provider shall be permitted to contest any Imposition in its own name or that of
the Indemnified Person unless (A) the Indemnity Provider shall have agreed to
pay and shall pay to such Indemnified Person on demand and on an After Tax Basis
all reasonable costs, losses and expenses that such Indemnified Person

 

38



--------------------------------------------------------------------------------

actually incurs in connection with contesting such Imposition, including,
without limitation, all reasonable legal, accounting and investigatory fees and
disbursements, (B) the Indemnified Person shall have reasonably determined that
the action to be taken will not result in any material danger of sale,
forfeiture or loss of any Property, or any part thereof or interest therein,
will not interfere with the payment of Rent, and will not result in risk of
criminal liability, (C) if such contest shall involve the payment of the
Imposition prior to or during the contest, the Indemnity Provider shall provide
to the Indemnified Person an interest-free advance in an amount equal to the
Imposition that the Indemnified Person is required to pay (with no additional
net after-tax cost to such Indemnified Person), (D) in the case of a Claim that
must be pursued in the name of an Indemnified Person (or an Affiliate thereof),
the Indemnity Provider shall have provided to such Indemnified Person an opinion
of independent tax counsel selected by the Indemnified Person and reasonably
satisfactory to the Indemnity Provider stating that a reasonable basis exists to
contest such Claim, and (E) no Event of Default shall have occurred and be
continuing. In addition, an Indemnified Person shall not be required to contest
any claim in its name (or that of an Affiliate) if the subject matter thereof
shall be of a continuing nature and shall have previously been decided adversely
by a court of competent jurisdiction pursuant to the contest provisions of this
Section 13.2, unless there shall have been a change in law (or interpretation
thereof) and the Indemnified Person shall have received, at the Indemnity
Provider’s expense, an opinion of independent tax counsel selected by the
Indemnified Person and reasonably acceptable to the Indemnity Provider stating
that as a result of such change in law (or interpretation thereof), it is more
likely than not that the Indemnified Person will prevail in such contest.

 

(f) Survival. Without prejudice to the survival of any other agreement of the
Lessee hereunder, the agreements and obligations of the Lessee contained in this
Section 13.2 shall survive the termination of the Commitments and Lessor
Commitment and the payment in full of the Notes and Fundings.

 

13.3 Environmental Indemnity; Funding/Contribution Indemnity.

 

(a) Environmental Indemnity. Without limiting the generality of the foregoing,
whether or not the transactions contemplated hereby shall be consummated, the
Indemnity Provider hereby assumes liability for and agrees to defend, indemnify
and hold harmless each Indemnified Person on an After Tax Basis from and against
any Claims which may be imposed on, incurred by or asserted against an
Indemnified Person by any other Person (but not to the extent such Claims arise
from the gross negligence or willful misconduct of such Indemnified Person) in
any way relating to or arising, or alleged (by any Person asserting such a Claim
against an Indemnified Person) to arise, out of any Environmental Claim, any
violation of Environmental Laws, or any other loss of or damage to any Property
or the environment (including without limitation the presence on any Property of
wetlands, tidelands or swamp or overflow lands, or any condition arising from or
affecting any Property or arising from or affecting any lands nearby or adjacent
to any Property that has or threatens to have any adverse effect upon

 

39



--------------------------------------------------------------------------------

human health or the environment at such Property or upon the use or value of
such Property), in each case relating to any Property, the Lease or the
Indemnity Provider.

 

(b) Contribution Indemnity. Without limiting the generality of the provisions of
Section 13.5, the Lessee agrees to indemnify each Financing Party and to hold
each Financing Party harmless from any loss or expense which such Financing
Party may sustain or incur as a consequence of (a) default by the Lessee in
payment when due of a principal amount or interest on any Eurodollar Loan or
Eurodollar Funding, (b) default by the Lessee in making a borrowing of,
conversion into or continuation of Eurodollar Loans or Eurodollar Fundings, (c)
default by the Lessee in making any prepayment after the Lessee has given a
notice thereof in accordance with the provisions of the Operative Agreements or
(d) the making by the Lessee of a prepayment of Eurodollar Loans or Eurodollar
Lessor Fundings on a day which is not the last day of an Interest Period with
respect thereto for any reason whatsoever, including, without limitation, in
each case, any such loss or expense arising form the reemployment of funds
obtained by it or from fees payable to terminate the deposits from which such
funds were obtained. This covenant shall survive the termination of the
Operative Agreements and the payment of the Notes, the Lessor Fundings and all
other amounts payable hereunder or under any other Operative Agreement.

 

13.4 Change in Circumstances.

 

(a) Increased Cost. If, after the date hereof, the adoption of any applicable
law, rule, or regulation, or any change in any applicable law, rule, or
regulation, or any change in the interpretation or administration thereof by any
governmental authority, central bank, or comparable agency charged with the
interpretation or administration thereof, or compliance by any Financing Party
(or its Applicable Funding Office) with any request or directive (whether or not
having the force of law) of any such governmental authority, central bank, or
comparable agency:

 

(i) shall subject such Financing Party (or its Applicable Funding Office) to any
tax, duty or other charge with respect to any Eurodollar Fundings, its Notes, or
its obligation to make Eurodollar Fundings, or change the basis of taxation of
any amounts payable to such Financing Party (or its Applicable Funding Office)
under this Agreement or its Notes in respect of any Eurodollar Loans (other than
taxes imposed on the overall net income of such Financing Party by the
jurisdiction in which such Financing Party has its principal office or such
Applicable Funding Office);

 

(ii) shall impose, modify, or deem applicable any reserve, special deposit,
assessment, or similar requirement (other than the Reserve Requirement utilized
in the determination of the Eurodollar Rate) relating to any extensions of
credit or other assets of, or any deposits with or other liabilities or
commitments of, such Financing Party (or its Applicable Funding Office),
including the Commitment of such Financing Party hereunder; or

 

40



--------------------------------------------------------------------------------

(iii) shall impose on such Financing Party (or its Applicable Funding Office) or
on the London interbank market any other condition affecting this Agreement, its
Notes, any other Operative Agreement or any of such extensions of credit or
liabilities and commitments;

 

and the result of any of the foregoing is to increase the cost to such Financing
Party (or its Applicable Lending Office) of making, converting into, continuing,
or maintaining any Eurodollar Loans or to reduce any sum received or receivable
by such Financing Party (or its Applicable Funding Office) under this Agreement
or its Notes with respect to any Eurodollar Fundings, then the Lessee shall pay
to such Financing Party on demand such amount or amounts as will compensate such
Financing Party for such increased cost or reduction. If any Financing Party
requests compensation by the Lessee under this Section 13.4(a), the Lessee may,
by notice to such Financing Party (with a copy to the Agent), suspend the
obligation of such Financing Party to make or continue loans of the Type with
respect to which such compensation is requested, or to convert Fundings of any
other Type into Fundings of such Type, until the event or condition giving rise
to such request ceases to be in effect (in which case the provisions of Section
13.4(f) shall be applicable); provided that such suspension shall not affect the
right of such Financing Party to receive the compensation so requested.

 

(b) Reduced Return. If, after the date hereof, any Financing Party shall have
determined that the adoption of any applicable law, rule or regulation regarding
capital adequacy or any change therein or in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or any request
or directive regarding capital adequacy (whether or not having the force of law)
of any such governmental authority, central bank or comparable agency, has or
would have the effect of reducing the rate of return on the capital of such
Financing Party or any corporation controlling such Financing Party as a
consequence of such Financing Party’s obligations hereunder to a level below
that which such Financing Party or such corporation could have achieved but for
such adoption, change, request, or directive (taking into consideration its
policies with respect to capital adequacy), then from time to time upon demand
by such Financing Party the Lessee shall pay to such Financing Party such
additional amount or amounts as will compensate such Financing Party for such
reduction.

 

(c) Notice; Designation of Applicable Funding Office. Each Financing Party shall
promptly notify the Lessee and the Agent of any event of which it has knowledge,
occurring after the date hereof, which will entitle such Financing Party to
compensation pursuant to this Section 13.4 and will designate a different
Applicable Funding Office if such designation will avoid the need for, or
materially reduce the amount of, such compensation and will not, in the judgment
of such Financing Party, be otherwise disadvantageous to it. Any Financing Party
claiming compensation under this Section 13.4 shall furnish to the Lessee and
the Agent a statement setting forth the additional amount or amounts to be paid
to it hereunder which shall be conclusive in the absence of manifest error. In
determining such amount, such Financing Party may use any reasonable averaging
and attribution methods.

 

41



--------------------------------------------------------------------------------

(d) Limitation on Types of Fundings. If on or prior to the first day of any
Interest Period for any Eurodollar Funding:

 

(i) the Agent determines (which determination shall be conclusive) that by
reason of circumstances affecting the relevant market, adequate and reasonable
means do not exist for ascertaining the Eurodollar Rate for such Interest
Period; or

 

(ii) the Majority Financing Parties determine (which determination shall be
conclusive) and notify the Agent that the Eurodollar Rate will not adequately
and fairly reflect the cost to the Financing Parties of funding Eurodollar
Fundings for such Interest Period;

 

then the Agent shall give the Lessee prompt notice thereof specifying the
relevant Type of Fundings and the relevant amounts or periods, and so long as
such condition remains in effect, the Financing Parties shall be under no
obligation to make additional Loans of such Type, continue Fundings of such
Type, or to convert Loans of any other Type into Fundings of such Type and the
Lessee shall, on the last day(s) of the then current Interest Period(s) for the
outstanding Fundings of the affected Type, either prepay such Fundings, or
convert such Fundings into another Type of Funding in accordance with the terms
of this Agreement.

 

(e) Illegality. Notwithstanding any other provision of this Agreement, in the
event that it becomes unlawful for any Financing Party or its Applicable Funding
Office to make, maintain, or fund Eurodollar Fundings hereunder, then such
Financing Party shall promptly notify the Lessee thereof and such Financing
Party’s obligation to make or continue Eurodollar Loans and to convert other
Types of Fundings into Eurodollar Fundings shall be suspended until such time as
such Financing Party may again make, maintain, and fund Eurodollar Fundings (in
which case the provisions of Section 13.4(f) shall be applicable).

 

(f) Treatment of Affected Fundings. If the obligation of any Financing Party to
make a Eurodollar Funding or to continue, or to convert Funding of any other
Type into, Funding of a particular Type shall be suspended pursuant to Section
13.4(a), (b), (d) or (e) (Fundings of such Type being herein called “Affected
Fundings” and such Type being herein called the “Affected Type”), such Financing
Party’s Affected Fundings shall be automatically converted into Base Rate
Fundings on the last day(s) of the then current Interest Period(s) for Affected
Fundings (or, in the case of a conversion required by Section 13.4(e), on such
earlier date as such Financing Party may specify to the Lessee with a copy to
the Agent) and, unless and until such Financing Party gives notice as provided
below that the circumstances specified in Section 13.4(a), (b) (d) or (e) that
gave rise to such conversion no longer exist:

 

(i) to the extent that such Financing Party’s Affected Fundings have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Financing Party’s Affected Fundings shall be applied instead to
its Base Rate Fundings; and

 

42



--------------------------------------------------------------------------------

(ii) all Fundings that would otherwise be made or continued by such Financing
Party as Fundings of the Affected Type shall be made or continued instead as
Base Rate Fundings, and all Fundings of such Financing Party that would
otherwise be converted into Fundings of the Affected Type shall be converted
instead into (or shall remain as) Base Rate Fundings.

 

If such Financing Party gives notice to the Lessee (with a copy to the Agent)
that the circumstances specified in Section 13.4(a), (b) or (e) that gave rise
to the conversion of such Financing Party’s Affected Fundings pursuant to this
Section 13.4(f) no longer exist (which such Financing Party agrees to do
promptly upon such circumstances ceasing to exist) at a time when Fundings of
the Affected Type made by other Financing Parties are outstanding, such
Financing Party’s Base Rate Fundings shall be automatically converted, on the
first day(s) of the next succeeding Interest Period(s) for such outstanding
Fundings of the Affected Type, to the extent necessary so that, after giving
effect thereto, all Fundings held by the Financing Parties holding Fundings of
the Affected Type and by such Financing Party are held pro rata (as to principal
amounts, Types, and Interest Periods) in accordance with their respective
Commitments.

 

13.5 Compensation. Upon the request of any Financing Party, the Lessee shall pay
to such Financing Party such amount or amounts as shall be sufficient (in the
reasonable opinion of such Financing Party) to compensate it for any loss, cost,
or expense (including loss of anticipated profits) incurred by it as a result
of:

 

(a) any payment, prepayment, or conversion of a Eurodollar Funding for any
reason (including, without limitation, the acceleration of the Fundings pursuant
to Section 6 of the Credit Agreement) on a date other than the last day of the
Interest Period for such Funding; or

 

(b) any failure by the Lessee for any reason (including, without limitation, the
failure of any condition precedent specified in Section 4 hereof or Section 5 of
the Participation Agreement to be satisfied) to borrow, convert, continue, or
prepay a Eurodollar Funding on the date for such borrowing, conversion,
continuation, or prepayment specified in the relevant notice of borrowing,
prepayment, continuation, or conversion under this Agreement.

 

SECTION 14. MISCELLANEOUS.

 

14.1 Survival of Agreements. The representations, warranties, covenants,
indemnities and agreements of the parties provided for in the Operative
Agreements, and the parties’ obligations under any and all thereof, shall
survive the execution and delivery of this Agreement, the transfer of any
Property to the Lessor, the acquisition of any Equipment, the construction of
any Improvements, any disposition of any interest of the Lessor in any Property,
the payment of the Notes and any disposition thereof, and shall be and continue
in effect notwithstanding any investigation made by any party and the fact that
any party may waive compliance with any of the other terms, provisions or
conditions of any of the Operative Agreements. Except as otherwise expressly set
forth herein or in other Operative Agreements, the indemnities of the parties
provided for in the Operative Agreements shall survive the expiration or
termination of

 

43



--------------------------------------------------------------------------------

any thereof. In furtherance and not in limitation of the foregoing and
notwithstanding the occurrence of the Restatement Effective Date or the
completion of the Fundings under this Agreement pursuant to Section 5.3 or 5.5,
each condition precedent in connection with the Restatement Effective Date or
the Fundings which is not fully satisfied may be subsequently required by the
Agent to be satisfied (unless such has been expressly waived in writing by the
Agent).

 

14.2 No Broker, etc. Each of the parties hereto represents to the others that it
has not retained or employed any broker, finder or financial adviser to act on
its behalf in connection with this Agreement, nor has it authorized any broker,
finder or financial adviser retained or employed by any other Person so to act.
Any party who is in breach of this representation shall indemnify and hold the
other parties harmless from and against any liability arising out of such breach
of this representation.

 

14.3 Transmission and Effectiveness of Communications and Signatures.

 

(a) Modes of Delivery. Except as otherwise provided in any Operative Agreement,
notices, requests, demands, directions, agreements and documents delivered in
connection with the Operative Agreements (collectively, “communications”) shall
be transmitted by Requisite Notice to the number and address set forth on
Schedule 14.3 may be delivered by the following modes of delivery, and shall be
effective as follows:

 

Mode of Delivery

--------------------------------------------------------------------------------

 

Effective on earlier of actual receipt and:

--------------------------------------------------------------------------------

Courier

  Scheduled delivery date

Facsimile

  When transmission in legible form complete

Mail

  Fourth Business Day after deposit in U.S. mail first class postage pre-paid

Personal delivery

  When received

Telephone

  When conversation completed

Electronic Mail

  When received

 

provided, however, that communications delivered to Agent pursuant to Sections
1, or 5 of this Agreement, Sections 2.1, 2.2, 2.3, 2.6, 2.8, 2.9 or 2.10 of the
Credit Agreement must be in writing and shall not be effective until actually
received by Agent.

 

(b) Reliance by Administrative Agent and Financing Parties. Administrative
Agent, Lessor and Financing Parties shall be entitled to rely and act on any
communications purportedly given by or on behalf of any Lessee/Borrower Party
even if (i) such communications (A) were not made in a manner specified herein,
(B) were incomplete or (C) were not preceded or followed by any other notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any subsequent related communications provided for herein. Lessee
shall indemnify Administrative Agent, the Lessor and the Financing Parties from
any loss, cost, expense or liability as a result of relying on any
communications permitted herein so long as such Administrative Agent, Lessor and
Financing Parties have acted in good faith.

 

44



--------------------------------------------------------------------------------

(c) Effectiveness of Facsimile Documents and Signatures. Operative Agreements
may be transmitted and/or signed by facsimile. The effectiveness of any such
documents and signatures shall, subject to applicable Law, have the same force
and effect as hardcopies with manual signatures and shall be binding on all
Lessee/Lessee Parties and Administrative Agent and the Financing Parties.
Administrative Agent may also require that any such documents and signatures be
confirmed by a manually-signed hardcopy thereof; provided, however, that the
failure to request or deliver any such manually-signed hardcopy shall not affect
the effectiveness of any facsimile document or signature.

 

(d) Effectiveness of Electronic Mail. Electronic mail and internet and intranet
websites may be used to distribute routine communications, such as financial
statements and other information and to distribute agreements and other
documents to be signed by Financing Parties; provided, however, that no
Requisition or executed or legally-binding notice, agreement, waiver, amendment
or other communication may be sent by electronic mail.

 

(e) New Addresses. From time to time any party may designate a new address,
attention party, telephone number, telefacsimile number or e-mail address for
purposes of notice hereunder by notice to the Agent, with copies to each of the
other parties hereto.

 

14.4 Counterparts. This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute but one and the
same instrument.

 

14.5 Terminations, Amendments, Waiver, Etc.; Unanimous Vote Matters. Each Basic
Document may be terminated, amended, supplemented, waived or modified only by an
instrument in writing signed by the Majority Financing Parties and each Credit
Party (to the extent such Credit Party is a party to such Basic Document);
provided, to the extent no Default or Event of Default shall have occurred and
be continuing, the Majority Financing Parties shall not amend, supplement, waive
or modify any provision of any Basic Document in such a manner as to adversely
affect the rights of the Lessee without the prior written consent (not to be
unreasonably withheld or delayed) of the Lessee; provided that it is understood
and agreed that the Lessor and the Agent may terminate the Lease with respect
to, and release, any Property or Excess Land purchased by the Lessee pursuant to
Section 20.1(a) or (c) of the Lease without the consent of any other Financing
Party. Each Operative Agreement which is not a Basic Document may be terminated,
amended, supplemented, waived or modified only by an instrument in writing
signed by the parties thereto and (without the consent of any other Financing
Party) the Agent. In addition, the Unanimous Vote Matters shall require the
consent of each Financing Party affected by such matter.

 

Notwithstanding the foregoing, no such termination, amendment, supplement,
waiver or modification shall, without the consent of the Agent and, to the
extent affected thereby, each Financing Party (collectively, the “Unanimous Vote
Matters”) (i) reduce the amount of any Note or Lessor Funding, extend the
scheduled date of maturity of any Note, extend the scheduled Expiration Date,
extend any payment date of any Note or Lessor Funding, reduce the stated rate

 

45



--------------------------------------------------------------------------------

of interest payable on any Note or reduce the stated Yield payable on the Lessor
Fundings (other than as a result of waiving the applicability of any
post-default increase in interest rates or Yield), increase the amount of any
Person’s Commitment or Lessor Commitment, modify the priority of any Lien in
favor of the Agent under any Security Document, subordinate any obligation owed
to such Financing Party, or (ii) terminate, amend, supplement, waive or modify
any provision of this Section 14.5 or reduce the percentage specified in the
definition of Majority Financing Parties, or consent to the assignment or
transfer by the Lessor of any of its rights and obligations under any Basic
Document or release a material portion of the Collateral (except in accordance
with Section 8.3 of the Credit Agreement) or release the Lessor, the Lessee or
any Alternative Lessee from its obligations under any Operative Agreement or
otherwise alter any payment obligations of the Lessor, the Lessee or any
Alternative Lessee to the Lessor or any Financing Party under the Operative
Agreements, or (iii) terminate, amend, supplement, waive or modify any provision
of Section 7 of the Credit Agreement. Any such termination, amendment,
supplement, waiver or modification shall apply equally to each of the Financing
Parties and shall be binding upon all the parties to this Agreement. In the case
of any waiver, each party to this Agreement shall be restored to its former
position and rights under the Operative Agreements, and any Default or Event of
Default waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon.

 

If at a time when the conditions precedent set forth in the Operative Agreements
to any Loan are, in the opinion of the Majority Financing Parties, satisfied,
and Lender shall fail to fulfill its obligations to make such Loan (any such
Lender, a “Defaulting Lender”) then, for so long as such failure shall continue,
the Defaulting Lender shall (unless the Lessee and the Majority Financing
Parties, determined as if the Defaulting Lender were not a “Lender”, shall
otherwise consent in writing) be deemed for all purposes relating to
terminations, amendments, supplements, waivers or modifications under the
Operative Agreements to have no Loans, shall not be treated as a “Lender” when
performing the computation of Majority Financing Parties, and shall have no
rights under Section 14.5, provided that any action taken pursuant to the second
paragraph of this Section 14.5 shall not be effective against any Defaulting
Lender unless such Defaulting Lender has consented thereto.

 

14.6 Headings, etc. The Table of Contents and headings of the various Articles
and Sections of this Agreement are for convenience of reference only and shall
not modify, define, expand or limit any of the terms or provisions hereof.

 

14.7 Parties in Interest. Except as expressly provided herein, none of the
provisions of this Agreement are intended for the benefit of any Person except
the parties hereto; provided, that the Lenders are intended to be third-party
beneficiaries of this Agreement.

 

14.8 GOVERNING LAW; WAIVERS OF JURY TRIAL.

 

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF FLORIDA, WITHOUT REGARD TO ANY
OTHERWISE APPLICABLE PRINCIPLES OF CONFLICT OF LAWS.

 

46



--------------------------------------------------------------------------------

(b) TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES
HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER OPERATIVE AGREEMENT AND
FOR ANY COUNTERCLAIM THEREIN.

 

14.9 Submission to Jurisdiction; Waivers. Each of the parties hereto irrevocably
and unconditionally:

 

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Operative Agreements to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the non-exclusive general jurisdiction of the Courts of the State of Florida and
the courts of the United States of America, for the Middle District of Florida,
Tampa Division, and appellate courts from any thereof;

 

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same,

 

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail) postage prepaid, to the respective party at
its address set forth in Section 14.3 hereof or at such other address of which
the Agent shall have been notified pursuant thereto;

 

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

 

(e) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section 14.9 any special, exemplary, punitive or consequential damages.

 

14.10 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render such provision unenforceable in any
other jurisdiction.

 

14.11 Liability Limited.

 

(a) Anything to the contrary contained in this Agreement, the Credit Agreement,
the Notes or in any other Operative Agreement notwithstanding, neither the
Lessor nor any officer, director, shareholder, or partner thereof, nor any of
the successors or assigns of the foregoing (all such Persons being hereinafter
referred to collectively as the “Exculpated Persons”), shall be personally
liable in any respect for any liability or

 

47



--------------------------------------------------------------------------------

obligation hereunder or under any other Operative Agreement including the
payment of the principal of, or interest on, the Notes, or for monetary damages
for the breach of performance of any of the covenants contained in the Credit
Agreement, the Notes, this Agreement, the Security Agreement or any of the other
Operative Agreements. The Agent (for itself and on behalf of the Lenders) agrees
that, in the event the Agent or any Lender pursues any remedies available to
them under the Credit Agreement, the Notes, this Agreement, the Security
Agreement, the Mortgage Instruments or under any other Operative Agreement,
neither the Lenders nor the Agent shall have any recourse against any Exculpated
Person, for any deficiency, loss or Claim for monetary damages or otherwise
resulting therefrom, and recourse shall be had solely and exclusively against
the Collateral and the Lessee (with respect to the Lessee’s obligations under
the Lease and the Participation Agreement); but nothing contained herein shall
be taken to prevent recourse against or the enforcement of remedies against the
Collateral in respect of any and all liabilities, obligations and undertakings
contained herein, in the Credit Agreement, in the Notes, in the Security
Agreement, the Mortgage Instruments or in any other Operative Agreement.
Notwithstanding the provisions of this Section, nothing in this Agreement, the
Credit Agreement, the Notes, the Security Agreement, the Mortgage Instruments or
any other Operative Agreement shall: (i) constitute a waiver, release or
discharge of any indebtedness or obligation evidenced by the Notes or arising
under this Agreement, the Security Agreement, the Mortgage Instruments or the
Credit Agreement or secured by the Security Agreement, the Mortgage Instruments
or any other Operative Agreement, but the same shall continue until paid or
discharged; (ii) relieve the Lessor or any Exculpated Person from liability and
responsibility for (but only to the extent of the damages arising by reason of):
(a) active waste knowingly committed by such Lessor or such Exculpated Person
with respect to the Properties or (b) any fraud, gross negligence, willful
misconduct or willful breach on the part of such Lessor or such Exculpated
Person; (iii) relieve such Lessor or such Exculpated Person from liability and
responsibility for (but only to the extent of the moneys misappropriated,
misapplied or not turned over) (a) misappropriation or misapplication by such
Lessor (i.e., application in a manner contrary to any Operative Agreement) of
any insurance proceeds or condemnation award paid or delivered to such Lessor by
any Person other than the Agent, or (b) any rents or other income received by
such Lessor from the Lessee that are not turned over to the Agent; or (iv)
affect or in any way limit the Agent’s rights and remedies under any Operative
Agreement with respect to the Rents and its rights thereunder or its right to
obtain a judgment against the Lessor’s interest in the Properties.

 

14.12 Rights of Lessee. Notwithstanding any provision of the Operative
Agreements, if at any time all obligations (i) of the Lessor under the Credit
Agreement, the Security Documents and the other Operative Agreements and (ii) of
the Lessee under the Operative Agreements have in each case been satisfied or
discharged in full, then the Lessee shall be entitled to (a) terminate the Lease
and (b) receive all amounts then held under the Operative Agreements and all
proceeds with respect to any of the Properties. Upon the termination of the
Lease pursuant to the foregoing clause (a), the Lessor shall transfer to the
Lessee all of its right, title and interest free and clear of the Lien of the
Lease and all Lessor Liens in and to any Properties then subject to the Lease
and any amounts or proceeds referred to in the foregoing clause (b) shall be
paid over to the Lessee.

 

48



--------------------------------------------------------------------------------

14.13 Further Assurances. The parties hereto shall promptly cause to be taken,
executed, acknowledged or delivered, at the sole expense of the Lessee, all such
further acts, conveyances, documents and assurances as the other parties may
from time to time reasonably request in order to carry out and effectuate the
intent and purposes of this Participation Agreement, the other Operative
Agreements and the transactions contemplated hereby and thereby (including,
without limitation, the preparation, execution and filing of any and all Uniform
Commercial Code financing statements and other filings or registrations which
the parties hereto may from time to time request to be filed or effected). The
Lessee, at its own expense and without need of any prior request from any other
party, shall take such action as may be necessary (including any action
specified in the preceding sentence), or (if Lessor shall so request) as so
requested, in order to maintain and protect all security interests provided for
hereunder or under any other Operative Agreement. The Lessor and the Lessee each
agrees to deliver to the Agent (at the Lessee’s expense), promptly upon the
request of the Agent, the Lessor or the Majority Financing Parties, any document
that was required to be delivered with respect to any Property pursuant to the
terms of the Existing Participation Agreement or any other “Operative Agreement”
(as defined in the Existing Participation Agreement), including without
limitation any document required by Section 5.6 of the Existing Participation
Agreement.

 

14.14 Calculations under Operative Agreements. The parties hereto agree that all
calculations and numerical determinations to be made under the Operative
Agreements by the Lessor shall be made by the Agent and that such calculations
and determinations shall be conclusive and binding on the parties hereto in the
absence of manifest error.

 

14.15 Confidentiality. Each of the Lessor, the Agent and the Financing Parties
severally agrees to use reasonable efforts to keep confidential all non-public
information pertaining to the Lessee or its Subsidiaries which is provided to it
by the Lessee or its Subsidiaries, and shall not intentionally disclose such
information to any Person except:

 

(a) to the extent such information is public when received by such Person or
becomes public thereafter due to the act or omission of any party other than
such Person;

 

(b) to the extent such information is independently obtained from a source other
than the Lessee or any of its Subsidiaries and such information from such source
is not, to such Person’s knowledge, subject to an obligation of confidentiality
or, if such information is subject to an obligation of confidentiality, that
disclosure of such information is permitted;

 

(c) to any Affiliate of any such Person or to counsel, auditors or accountants
retained by any such Person or any such Affiliate, provided they agree to keep
such information confidential as if such Person or Affiliate were party to this
Agreement and to financial institution regulators, including examiners of any
Financing Party, the Agent or the Lessor or any Affiliate in the course of
examinations of such Persons;

 

(d) in connection with any litigation or the enforcement or preservation of the
rights of the Agent, the Lessor or any Financing Party under the Operative
Agreements;

 

49



--------------------------------------------------------------------------------

(e) to the extent required by any applicable statute, rule or regulation or
court order (including, without limitation, by way of subpoena) or pursuant to
the request of any regulatory or Governmental Authority having jurisdiction over
any such Person; provided, however, that such Person shall endeavor (if not
otherwise prohibited by Law) to notify the Lessee prior to any disclosure made
pursuant to this clause (e), except that no such Person shall be subject to any
liability whatsoever for any failure to so notify the Lessee;

 

(f) to the Agent or any Financing Party; or

 

(g) to the extent disclosure to any other financial institution or other Person
is appropriate in connection with any proposed or actual (i) assignment or grant
of a participation by any of the Lenders of interests in the Credit Agreement or
any Note to such other financial institution or (ii) assignment by the Lessor of
interests in the Properties and the Operative Agreements to another Person.

 

Notwithstanding anything herein to the contrary, each party to the Transaction
(and each Affiliate and person acting on behalf of any such party) agree that
each party (and each employee, representative and other agent of such party) may
disclose to any and all persons, without limitation of any kind, the tax
treatment and tax structure of the transaction and all materials of any kind
(including opinions or other tax analyses) that are provided to such party or
such person relating to such tax treatment and tax structure, except to the
extent necessary to comply with any applicable federal or state securities laws.
This authorization is not intended to permit disclosure of any other information
including (without limitation) (i) any portion of any materials to the extent
not related to the tax treatment or tax structure of the transaction, (ii) the
identities of participants or potential participants in the transaction, (iii)
the existence or status of any negotiations, (iv) any pricing or financial
information (except to the extent such pricing or financial information is
related to the tax treatment or tax structure of the transaction) or (v) any
other term or detail not relevant to the tax treatment or the tax structure of
the Transaction.

 

14.16 Calculation of Rent, Interest, Yield and Fees. Except as otherwise
expressly set forth in the Operative Agreements, all calculation of Rent,
interest, Yield, Commitment Fees, Lessor Commitment Fees or Overdue Rate,
payable hereunder shall be computed based on the actual number of days elapsed
over a year of 360 days.

 

14.17 Syndication Agent and Documentation Agent. None of the Lenders identified
on the facing page or any other page of this Agreement or any other Operative
Agreement as a “syndication agent” or “documentation agent” shall have any
right, power, obligation, liability, responsibility or duty under this Agreement
or any other Operative Document other than those applicable to all Lenders as
such. Without limiting the foregoing, none of the Financing Parties so
identified as “syndication agent” or “documentation agent” shall have or be
deemed to have any fiduciary relationship with any Financing Party. Each
Financing Party acknowledges that it has not relied, and will not rely, on any
of the Financing Parties so identified in deciding to enter into this Agreement
or any other Operative Agreement or in taking or not taking action hereunder or
thereunder.

 

50



--------------------------------------------------------------------------------

14.18 Consequential/Exemplary Damages. None of the Financing Parties or the
Administrative Agent shall have any liability for indirect, consequential or
exemplary damages relating to this Agreement or any other Operative Agreement or
arising out of its activities in connection herewith or therewith (whether
before or after the Restatement Effective Date).

 

[Signatures on following pages.]

 

 

51



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Participation Agreement
to be duly executed by their respective officers thereunto duly authorized as of
the day and year first above written.

 

TECH DATA CORPORATION,

as Lessee

By:

 

/s/ Charles V. Dannewitz

--------------------------------------------------------------------------------

Name: Charles V. Dannewitz

Title: Senior Vice President and Treasurer

SUNTRUST EQUITY FUNDING, LLC,

as Lessor

By:

 

/s/ David H. Eidson

--------------------------------------------------------------------------------

Name: David H. Eidson

Title: Senior Vice President and Manager

 

SIGNATURE PAGE 1



--------------------------------------------------------------------------------

SUNTRUST BANK,

as Agent

By:

 

/s/ Brian K. Peters

--------------------------------------------------------------------------------

Name:

 

Brian K. Peters

--------------------------------------------------------------------------------

Title:

 

Managing Director

--------------------------------------------------------------------------------

SCOTIABANC, INC.,

as a Lender

By:

 

/s/ William E. Zarrett

--------------------------------------------------------------------------------

Name:

 

William E. Zarrett

--------------------------------------------------------------------------------

Title:

 

Managing Director

--------------------------------------------------------------------------------

REPUBLIC BANK,

as a Lender

By:

 

/s/ Brigitta Lawton

--------------------------------------------------------------------------------

Name:

 

Brigitta Lawton

--------------------------------------------------------------------------------

Title:

 

SVP

--------------------------------------------------------------------------------

ABN AMRO BANK N.V., as a Lender

By:

 

N/A

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

By:

 

N/A

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

 

SIGNATURE PAGE 2



--------------------------------------------------------------------------------

BNP PARIBAS, as a Lender

By:

 

/s/ Craig Pierce

--------------------------------------------------------------------------------

Name:

 

Craig Pierce

--------------------------------------------------------------------------------

Title:

 

Associate

--------------------------------------------------------------------------------

By:

 

/s/ Angela Arnold

--------------------------------------------------------------------------------

Name:

 

Angela Arnold

--------------------------------------------------------------------------------

Title:

 

Vice President

--------------------------------------------------------------------------------

CITICORP USA, INC., as a Lender

By:

 

/s/ Julio Ojea Quintana

--------------------------------------------------------------------------------

Name:

 

Julio Ojea Quintana

--------------------------------------------------------------------------------

Title:

 

Director

--------------------------------------------------------------------------------

KEY CORPORATE CAPITAL, INC., as a Lender

By:

 

/s/ Vijaya Kulkarni

--------------------------------------------------------------------------------

Name:

 

Vijaya Kulkarni

--------------------------------------------------------------------------------

Title:

 

Assistant Vice President

--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender

By:

 

Richard J. Popp

--------------------------------------------------------------------------------

Name:

 

Richard J. Popp

--------------------------------------------------------------------------------

Title:

 

Vice President

--------------------------------------------------------------------------------

 

SIGNATURE PAGE 3



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED TO:

TECH DATA PRODUCT MANAGEMENT, INC.,

as Alternative Lessee

By:

 

/s/ Charles V. Dannewitz

--------------------------------------------------------------------------------

Name: Charles V. Dannewitz

Title: Senior Vice President and Treasurer

TD FACILITIES, LTD.,

as Alternative Lessee

By:

 

/s/ Charles V. Dannewitz

--------------------------------------------------------------------------------

Name: Charles V. Dannewitz

Title: Senior Vice President and Treasurer

 

 

SIGNATURE PAGE 4



--------------------------------------------------------------------------------

Appendix A

Rules of Usage and Definitions

 

I. Rules of Usage

 

The following rules of usage shall apply to this Participation Agreement and the
Operative Agreements (and each appendix, schedule, exhibit and annex to the
foregoing) unless otherwise required by the context or unless otherwise defined
therein:

 

(a) Except as otherwise expressly provided, any definitions set forth herein or
in any other document shall be equally applicable to the singular and plural
forms of the terms defined.

 

(b) Except as otherwise expressly provided, references in any document to
articles, sections, paragraphs, clauses, annexes, appendices, schedules or
exhibits are references to articles, sections, paragraphs, clauses, annexes,
appendices, schedules or exhibits in or to such document.

 

(c) The headings, subheadings and table of contents used in any document are
solely for convenience of reference and shall not constitute a part of any such
document nor shall they affect the meaning, construction or effect of any
provision thereof.

 

(d) References to any Person shall include such Person, its successors and
permitted assigns and transferees.

 

(e) Except as otherwise expressly provided, reference to any agreement means
such agreement as amended, modified, extended, supplemented, restated or
replaced from time to time in accordance with the applicable provisions thereof.

 

(f) Except as otherwise expressly provided, references to any law includes any
amendment or modification to such law and any rules or regulations issued
thereunder or any law enacted in substitution or replacement therefor.

 

(g) When used in any document, words such as “hereunder”, “hereto”, “hereof” and
“herein” and other words of like import shall, unless the context clearly
indicates to the contrary, refer to the whole of the applicable document and not
to any particular article, section, subsection, paragraph or clause thereof.

 

(h) References to “including” means including without limiting the generality of
any description preceding such term and for purposes hereof the rule of ejusdem
generis shall not be applicable to limit a general statement, followed by or
referable to an enumeration of specific matters, to matters similar to those
specifically mentioned.

 

(i) Unless the context indicates otherwise, the disjunctive “or” shall include
the conjunctive “and.”

 

Appendix A-1



--------------------------------------------------------------------------------

(j) Each of the parties to the Operative Agreements and their counsel have
reviewed and revised, or requested revisions to, the Operative Agreements, and
the usual rule of construction that any ambiguities are to be resolved against
the drafting party shall be inapplicable in the construing and interpretation of
the Operative Agreements and any amendments or exhibits thereto.

 

II. Definitions

 

“A Allocated Amount” means, with respect to any Property, the principal portion
of the related Allocated Amount equal to the Lessor’s Pro Rata Share of the
amount set forth in clause (a) of the definition of Maximum Residual Guarantee
Amount for such Property.

 

“A Loan” means, with respect to any Property and any Lender, the principal
portion of the related Loans equal to such Lender’s Pro Rata Share of the amount
set forth in clause (a) of the definition of Maximum Residual Guarantee Amount
for such Property.

 

“Acceleration” shall have the meaning given to such term in Section 6 of the
Credit Agreement.

 

“Administrative Agent” or “Agent” shall mean collectively, (a) SunTrust Bank
together with its Affiliates, as the administrative agent for the Lenders under
this Agreement and the other Operative Agreements and any successor
Administrative Agent who may be appointed pursuant to Section 7.9 of the Credit
Agreement, (b) SunTrust Bank, together with its affiliates, as agent for itself
and the Lenders under the Security Documents (other than the Pledge Agreement).

 

“Administrative Agent-Related Persons” shall mean Administrative Agent
(including any successor agent), together with its Affiliates.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto. Without limiting the generality
of the foregoing, a Person shall be deemed to be Controlled by another Person if
such other Person possesses, directly or indirectly, power to vote 10% or more
of the securities having ordinary voting power for the election of directors,
managing general partners or the equivalent.

 

“After Tax Basis” shall mean, with respect to any payment to be received, the
amount of such payment increased so that, after deduction of the amount of all
taxes required to be paid by the recipient calculated at the rate believed by
such recipient to be the highest marginal rate then applicable to the recipient
(less any tax savings realized as a result of the payment of the indemnified
amount) with respect to the receipt by the recipient of such amounts, such
increased payment (as so reduced) is equal to the payment otherwise required to
be made.

 

“Agent” see definition of “Administrative Agent”.

 

Appendix A-2



--------------------------------------------------------------------------------

“Allocated Amount” means the portion of the Lessor Amount that is funded by the
sale of a participation in Lessor’s interests in the Transaction.

 

“Alternative Lessee” shall mean any Subsidiary of Tech Data that is an
alternative Lessee of any Property pursuant to Section 2.5 of the Lease.

 

“Amended Tech Data Credit Agreement” shall mean the Amended and Restated Credit
Agreement dated as May 2, 2003, among Tech Data, Bank of America, as Agent,
swing line and letter of credit issuing lender, and the lender parties thereto,
as such agreement may be amended, modified or restated from time to time.

 

“Applicable Funding Office” means for each Financing Party and for each Type of
Loan or Lessor Funding, the “Funding Office” of such Lender or Financing Party
(or of an affiliate of such Financing Party) designated for such Type of Loan or
Lessor Funding on the signature pages of the Participation Agreement or the
respective Assignment and Acceptance, or such other office of such Financing
Party (or an affiliate of such Financing Party) as such Financing Party may from
time to time specify to the Agent and the Lessee by written notice in accordance
with the terms of the Operative Agreements as the office by which its Loans or
Lessor Fundings of such Type are to be made and maintained.

 

“Applicable Margin” shall mean the following rates per annum, based upon the
Debt Rating:

 

Applicable Margin

(in basis points per annum)

 

Pricing Level

--------------------------------------------------------------------------------

 

Debt Ratings

S&P/Moody’s

--------------------------------------------------------------------------------

 

Eurodollar Rate

--------------------------------------------------------------------------------

 

Base Rate

--------------------------------------------------------------------------------

1

  BBB/Baa2 or higher   112.5   0

2

  BBB-/Baa3   137.5   0

3

  BB+/Ba1   175.0   50.0

4

  BB/Ba2   225.0   75.0

5

  BB-/Ba3 or lower   275.0   100.0

 

“Debt Rating” means, as of any date of determination, the rating as determined
by either S&P or Moody’s (collectively, the “Debt Ratings”) of Tech Data’s
non-credit-enhanced, senior unsecured long-term debt; provided that if a Debt
Rating is issued by each of the foregoing rating agencies, then the lower of
such Debt Ratings shall apply (with the Debt Rating for Pricing Level 1 being
the highest and the Debt Rating for Pricing Level 5 being the lowest).

 

Initially, the Applicable Margin shall be determined based upon the Debt Rating
specified in the certificate delivered pursuant to Section 5.01(a)(vii) of the
Amended Tech Data Credit Agreement. Thereafter, each change in the Applicable
Margin resulting from a publicly announced change in the Debt Rating shall be
effective, in the case of an upgrade, during the period commencing on the date
of delivery by Tech Data to the Administrative Agent of notice thereof and
ending on the date immediately preceding the effective date of the next such
change

 

Appendix A-3



--------------------------------------------------------------------------------

and, in the case of a downgrade, during the period commencing on the date of the
public announcement thereof and ending on the date immediately preceding the
effective date of the next such change.

 

“Appraisal” shall have the meaning given such term in Section 5.3 of the
Participation Agreement.

 

“Appraisal Procedure” shall have the meaning given such term in Section 22.4 of
the Lease.

 

“Appurtenant Rights” shall mean (i) all agreements, easements, rights of way or
use, rights of ingress or egress, privileges, appurtenances, tenements,
hereditaments and other rights and benefits at any time belonging or pertaining
to the Land underlying any Improvements, or the Improvements, including, without
limitation, the use of any streets, ways, alleys, vaults or strips of land
adjoining, abutting, adjacent or contiguous to the Land and (ii) all permits,
licenses and rights, whether or not of record, appurtenant to such Land.

 

“Assignment and Acceptance” shall mean the Assignment and Acceptance in the form
attached as Exhibit C to the Credit Agreement.

 

“Assignment and Acceptance Agreement” shall mean the Assignment and Acceptance
Agreement, dated as of July 31, 2003, among the Existing Holders, the Existing
Lenders, STEF, the Lenders, Tech Data and Bank of America, N.A.

 

“Assignment of Project Rights” shall mean the Assignment of Project Rights and
Contract Documents dated as of the Restatement Effective Date, between the
Lessor and the Agent, as such agreement may be amended, modified, restated or
supplemented from time to time in accordance with the terms thereof.

 

“Attorney Costs” shall mean and include all fees and disbursements of any law
firm or other external counsel and the allocated cost of internal legal services
and all disbursements of internal counsel.

 

“Attributable Indebtedness” means, on any date:

 

(a) in respect of any capital lease of any Person, the capitalized amount
thereof that would appear on a balance sheet of such Person prepared as of such
date in accordance with GAAP;

 

(b) in respect of any Synthetic Lease Obligation, the capitalized amount of the
remaining lease payments under the relevant lease that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP if such
lease were accounted for as a capital lease; and

 

(c) in respect of any asset securitization transaction of any Person, (i) the
actual amount of any unrecovered investment of purchasers or transferees of
assets so transferred, plus (ii) in the case of any other payment, recourse,
repurchase, hold harmless, indemnity or similar obligation described in clause
(a)(ii) of the definition of

 

Appendix A-4



--------------------------------------------------------------------------------

“Off-Balance Sheet Liabilities,” the capitalized amount of such obligation that
would appear on a balance sheet of such Person prepared on such date in
accordance with GAAP if such sale or transfer or assets were accounted for as a
secured loan.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Lessee and its Subsidiaries for the fiscal year ended January 31, 2003, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Lessee and its Subsidiaries,
including the notes thereto.

 

“B Allocated Amount” means, with respect to any Property, the amount equal to
the Allocated Amount minus the A Allocated Amount related to such Property.

 

“B Loan” means, with respect to any Property and any Lender, the amount equal to
the principal of such Lender’s Loans related to such Property minus such
Lender’s A Loans.

 

“Bankruptcy Code” shall mean Title 11 of the U.S. Code entitled “Bankruptcy” as
now or hereafter in effect, or any successor thereto;

 

“Base Rate” shall mean a fluctuating rate per annum equal to the sum of (i) the
higher of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest
in effect for such day as publicly announced from time to time by Sun Trust Bank
as its “prime rate” plus (ii) the Applicable Margin. The “prime rate” is a rate
set by Sun Trust Bank based upon various factors including Sun Trust Bank’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate. Any change in the “prime rate” announced by
SunTrust Bank shall take effect at the opening of business on the day specified
in the public announcement of such change.

 

“Base Rate Funding” shall mean a Funding that bears interest (with respect to
the Loans included therein) and Yield (with respect to the Lessor Fundings
included therein) based on the Base Rate.

 

“Base Rate Lessor Funding” shall mean a Lessor Funding bearing a Yield based on
the Base Rate.

 

“Base Rate Loans” shall mean Loans the rate of interest applicable to which is
based upon the Base Rate.

 

“Basic Documents” shall mean, collectively, the Participation Agreement, the
Lease, the Credit Agreement, the Guaranty Agreement and the Notes.

 

“Basic Rent” shall mean, the sum of (i) the Loan Basic Rent and (ii) the Lessor
Basic Rent, calculated as of the applicable date on which Basic Rent is due.

 

“Basic Rent Commencement Date” shall have the meaning set forth in Section
3.1(a)(ii) of the Existing Lease.

 

Appendix A-5



--------------------------------------------------------------------------------

“Basic Term” shall mean the period beginning on the Basic Term Commencement Date
and ending on the Basic Term Expiration Date.

 

“Basic Term Commencement Date” or “Term Commencement Date” shall have the
meaning specified in Section 2.2 of the Lease.

 

“Basic Term Expiration Date” shall have the meaning specified in Section 2.2 of
the Lease.

 

“Bill of Sale” shall mean a Bill of Sale regarding Equipment in form and
substance satisfactory to the Lessor and the Agent.

 

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States (or any successor).

 

“Borrowing Date” shall mean any Business Day specified in a notice delivered
pursuant to Section 2.3 of the Credit Agreement as a date on which the Lessee
requests the Lenders to make Loans hereunder.

 

“Business Day” shall mean a day other than a Saturday, Sunday or other day on
which commercial banks in Florida or Atlanta, Georgia in connection with a
Eurodollar Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in dollar deposits in the London interbank
market.

 

“Casualty” shall mean any damage or destruction of all or any portion of a
Property as a result of a fire or other casualty.

 

“Category” with respect to any Commitment or Loan shall mean a Commitment or
Loan with respect to Series A Loans or Series B Loans, as the case may be.

 

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, 42 U.S.C. §§ 9601 et seq., as amended by the Superfund
Amendments and Reauthorization Act of 1986.

 

“Change of Control” means, with respect to any Person, an event or series of
events by which:

 

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire (such right, an “option right”), whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of 30% or more of the equity securities of such Person entitled to
vote for members of the board of directors or equivalent governing body of

 

Appendix A-6



--------------------------------------------------------------------------------

such Person on a fully-diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right); or

 

(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of such Person cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors).

 

“Claims” shall mean any and all obligations, liabilities, losses, actions,
suits, penalties, claims, demands, costs and expenses (including, without
limitation, reasonable attorney’s fees and expenses) of any nature whatsoever
(including without limitation claims brought against the Lessor by an
Indemnified Person pursuant to Section 13.5).

 

“Closing Date” shall mean the Restatement Effective Date and each Property
Closing Date.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, or any successor statute thereto.

 

“Collateral” shall mean all assets of the Lessor or the Lessee, now owned or
hereafter acquired, upon which a lien is purported to be created by the Security
Documents.

 

“Collateral Agent” shall mean Bank of America, N.A., in its capacity as
collateral agent under the Pledge Agreement, or any successor collateral agent.

 

“Commitment” shall mean, as to any Lender, the obligation of such Lender to make
Series A Loans or Series B Loans, as the case may be, to the Lessor hereunder in
an aggregate principal amount at any one time outstanding not to exceed the
respective amounts for such Category set forth opposite such Lender’s name on
Schedule 1.2 of the Credit Agreement, as such amounts may be reduced or
increased from time to time in accordance with the provisions of this Agreement
(including Section 14.5 of this Agreement), the Credit Agreement or the Lease.

 

“Commitment Percentage” shall mean, as to any Financing Party at any time, (i)
the percentage which such Financing Party’s Commitment with respect to Loans or
Lessor Fundings, as applicable, then constitutes of the aggregate Commitments of
all Financing Parties or (ii) the percentage which the aggregate principal
amount of such Financing Party’s Loans or

 

Appendix A-7



--------------------------------------------------------------------------------

Lessor Advances, as applicable, then outstanding constitutes of the aggregate
principal amount of all of the Loans or Lessor Advances, as applicable, then
outstanding.

 

“Condemnation” shall mean any taking or sale of the use, access, occupancy,
easement rights or title to any Property or any part thereof, wholly or
partially (temporarily or permanently), by or on account of: (a) any actual or
threatened eminent domain proceeding or other taking of action by any Person
having the power of eminent domain, including any action by a Governmental
Authority to change the grade of, or widen the streets adjacent to, any Property
or alter the pedestrian or vehicular traffic flow to any Property so as to
result in a change in access to such Property, or (b) an eviction by paramount
title or any transfer made in lieu of any such proceeding or action.

 

“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

 

“Control” has the meaning specified in the definition of “Affiliate.”

 

Credit Agreement” shall mean the Second Amended and Restated Credit Agreement,
dated as of the Restatement Effective Date, among the Lessor, the Agent, and the
Lenders, as specified therein, as such agreement may be amended, modified,
restated or supplemented from time to time in accordance with the terms thereof.

 

“Credit Agreement Default” shall mean any event or condition which, with the
lapse of time or the giving of notice, or both, would constitute a Credit
Agreement Event of Default.

 

“Credit Agreement Event of Default” shall mean any event or condition defined as
an “Event of Default” in Section 6 of the Credit Agreement.

 

“Credit Documents” shall mean the Credit Agreement, the Notes, and the Security
Documents.

 

“Credit Parties” shall mean, collectively, the Lessee, the Guarantors, and all
Subsidiaries parties to the Pledge Agreement.

 

“Debt Rating” shall have the meaning set forth in the definition of the
Applicable Margin.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Deed” shall mean a warranty deed regarding Land or Improvements in form and
substance satisfactory to the Lessor and the Agent.

 

Appendix A-8



--------------------------------------------------------------------------------

“Default” shall mean any event, act or condition which with notice or lapse of
time, or both, would constitute an Event of Default.

 

“Deficiency Balance” shall have the meaning given to such term in Section
22.1(b) of the Lease.

 

“Direct Foreign Subsidiary” means a Subsidiary other than a Domestic Subsidiary
a majority of the shares of securities or other interests having ordinary voting
power for the election of directors or other governing body (other than
securities or interest having such power only by reason of the happening of a
contingency) are at the time beneficially owned, or the management of which is
otherwise controlled, directly by Tech Data or a Domestic Subsidiary.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.

 

“Domestic Subsidiary” shall mean any Subsidiary of Tech Data organized under the
laws of the United States, any state or territory thereof or the District of
Columbia.

 

“Election Notice” shall have the meaning given to such term in Section 20.1 of
the Lease.

 

“Environmental Claim” shall mean any investigation, notice, violation, demand,
allegation, action, suit, injunction, judgment, order, consent decree, penalty,
fine, lien, proceeding, or claim (whether administrative, judicial, or private
in nature) arising (a) pursuant to, or in connection with, any actual or alleged
violation of, any Environmental Law, (b) in connection with any Hazardous
Substance, (c) from or with respect to any abatement, removal, remedial,
corrective, or other response action in connection with a Hazardous Material,
Environmental Law, or other similar order of a Governmental Authority or (d)
from or with respect to any actual or alleged damage, injury, threat, or harm to
health, safety, natural resources, or the environment.

 

“Environmental Indemnity” means any indemnity pursuant to Section 13.3, or any
indemnity with respect to an Environmental Claim.

 

“Environmental Law” shall mean any Law, permit, consent, approval, license,
award, or other authorization or requirement of any Governmental Authority
relating to emissions, discharges, releases, threatened releases of any
Hazardous Substance into ambient air, surface water, ground water, publicly
owned treatment works, septic system, or land, or otherwise relating to the
handling, storage, treatment, generation, use, emission or disposal of any
Hazardous Substance or pollution or to the protection of health or the
environment, including without limitation CERCLA, the Resource Conservation and
Recovery Act, 42 U.S.C. § 6901, et seq., and state or local statutes analogous
thereto.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the

 

Appendix A-9



--------------------------------------------------------------------------------

Lessee, any other Credit Party or any of their respective Subsidiaries directly
or indirectly resulting from or based upon (a) violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Environmental Violation” shall mean any activity, occurrence or condition that
violates or threatens to violate (if the threat requires correction or
remediation under any Environmental Law and is not corrected or remediated
during any grace period allowed under such Environmental Law) or results in or
threatens (if the threat requires correction or remediation under any
Environmental Law and is not corrected or remediated during any grace period
allowed under such Environmental Law) to result in noncompliance with any
Environmental Law.

 

“Equipment” shall mean equipment, apparatus, furnishings, fittings and personal
property of every kind and nature whatsoever purchased, leased or otherwise
acquired using the proceeds of the Loans or the Lessor Fundings by the Lessee or
the Lessor as specified or described in either a Requisition or a Lease
Supplement, whether or not now or subsequently attached to, contained in or used
or usable in any way in connection with any operation of any Improvements or
other improvements to real property.

 

“Equipment Schedule” shall mean (a) each Equipment Schedule attached to the
applicable Requisition and (b) each Equipment Schedule attached to the
applicable Lease Supplement as Schedule I-A.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Tech Data within the meaning of Sections 414(b) or (c)
of the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Lessee or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Lessee or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Sections 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; or (f) the imposition of any liability under Title
IV of ERISA, other than for PBGC premiums due but not delinquent under Section
4007 of ERISA, upon the Lessee or any ERISA Affiliate.

 

Appendix A-10



--------------------------------------------------------------------------------

“Eurodollar Funding” shall mean a Funding that bears interest (with respect to
the Loans included therein) and Yield (with respect to the Lessor Fundings
included therein) based on the Eurodollar Rate.

 

“Eurodollar Lessor Funding” shall mean a Lessor Funding bearing a Yield based on
the Eurodollar Rate.

 

“Eurodollar Loans” shall mean Loans the rate of interest applicable to which is
based upon the Eurodollar Reserve Rate.

 

“Eurodollar Rate” or “Eurodollar Reserve Rate” shall mean for any Interest
Period with respect to any Eurodollar Loan or Eurodollar Funding, a rate per
annum determined by the Agent according to the following formula:

 

Eurodollar        =

 

Interbank Offered Rate        +

              Applicable

Rate

 

1 - Reserve Requirement

              Margin

 

“Event of Default” shall mean a Lease Event of Default, a Guaranty Event of
Default or a Credit Agreement Event of Default.

 

“Excepted Payments” shall mean:

 

(a) all indemnity payments (including indemnity payments made pursuant to
Section 13 of the Participation Agreement), whether made by adjustment to Basic
Rent or otherwise, to which the Lessor or any of its Affiliates, agents,
officers, directors or employees is entitled;

 

(b) any amounts (other than Basic Rent, Termination Value, or Purchase Option
Price) payable under any Operative Agreement to reimburse the Lessor or any its
Affiliates for performing or complying with any of the obligations of the Lessee
under and as permitted by any Operative Agreement (including without limitation
any reimbursement of the reasonable expenses of the Lessor incurred in
connection with any such payment);

 

(c) any amount payable to the Lessor by any transferee of such interest of the
Lessor as the purchase price of the Lessor’s interest in the Property (or
portion thereof);

 

(d) any insurance proceeds (or payments with respect to risks self-insured or
policy deductibles) under liability policies other than such proceeds or
payments payable to the Agent or any Lender;

 

(e) any insurance proceeds under policies maintained by the Lessor other than
such proceeds payable to the Agent or any Lender;

 

(f) Transaction Expenses or other amounts or expenses paid or payable to or for
the benefit of the Lessor;

 

Appendix A-11



--------------------------------------------------------------------------------

(g) all right, title and interest of the Lessor to any Property or any portion
thereof or any other property to the extent any of the foregoing has been
released from the Liens of the Security Documents and the Lease pursuant to the
terms thereof;

 

(h) upon termination of the Credit Agreement pursuant to the terms thereof, all
remaining property covered by the Lease or Security Documents;

 

(i) all payments in respect of the Yield;

 

(j) any payments in respect of interest to the extent attributable to payments
referred to in clauses (a) through (i) above; and

 

(k) any rights of either the Lessor to demand, collect, sue for or otherwise
receive and enforce payment of any of the foregoing amounts, provided that such
rights shall not include the right to terminate the Lease.

 

“Excepted Rights” shall mean the rights retained by the Lessor pursuant to
Section 8.2(a) of the Credit Agreement.

 

“Excess Land” means, with respect to any Property, that portion of the related
Land that is not necessary or useful for the Lessee’s intended use of the
Property.

 

“Excess Land Purchase Price” means, with respect to any Excess Land of any
Property, the cost of the Land related to such Property times the ratio of (i)
the acreage of such Excess Land over (ii) the acreage of the Land relation to
such Property.

 

“Excess Proceeds” shall mean the excess, if any, of the aggregate of all awards,
compensation or insurance proceeds payable in connection with a Casualty or
Condemnation over the Termination Value paid by the Lessee pursuant to the Lease
with respect to such Casualty or Condemnation.

 

“Existing Credit Agreement” shall have the meaning assigned thereto in the
Credit Agreement.

 

“Existing Holder” shall mean any “Holder” as defined in the Existing
Participation Agreement, without giving effect to the STEF Assignment.

 

“Existing Holder Funding” shall mean any “Holder Funding” as defined in the
Existing Participation Agreement, which holder funding was advanced prior to the
Restatement Effective Date hereunder.

 

“Existing Lease” shall have the meaning assigned thereto in the recitals to the
Lease.

 

“Existing Lender” shall mean any “Lender” as defined in the Existing
Participation Agreement.

 

“Existing Loan” shall mean any “Loan” as defined in the Existing Participation
Agreement, which Loan was advanced prior to the Restatement Effective Date
hereunder.

 

Appendix A-12



--------------------------------------------------------------------------------

“Existing Operative Agreements” shall mean the Existing Participation Agreement,
the Existing Credit Agreement, the Existing Lease, the Existing Loans, the
Existing Trust Agreement.

 

“Existing Participation Agreement” shall have the meaning assigned thereto in
the recitals to the Participation Agreement.

 

“Existing Series A Loan” shall mean any “Series A Loan” as defined in the
Existing Credit Agreement, which loan was advanced prior to the Restatement
Effective Date hereunder.

 

“Existing Series B Loan” shall mean any “Series B Loan” as defined in the
Existing Credit Agreement, which loan was advanced prior to the Restatement
Effective Date hereunder.

 

“Existing Trust Agreement” shall mean the Amended and Restated Trust Agreement
dated as of the Restatement Effective Date between the Existing Holders and the
Lessor.

 

“Expiration Date” shall mean the Basic Term Expiration Date, or such later date
as the Lease may be renewed pursuant to Section 21.1 of the Lease or such
earlier date as the Lease may be terminated in accordance with the Lease.

 

“Expiration Date Purchase Option” shall mean the Lessee’s option to purchase all
(but not less than all) of the Properties on the Expiration Date.

 

“Fair Market Sales Value” shall mean, with respect to any Property, the amount,
which in any event, shall not be less than zero, that would be paid in cash in
an arms-length transaction between an informed and willing purchaser and an
informed and willing seller, neither of whom is under any compulsion to purchase
or sell, respectively, such Property. Fair Market Sales Value of any Property
shall be determined based on the assumption that, except for purposes of Section
17 of the Lease, such Property is in the condition and state of repair required
under Section 10.1 of the Lease and the Lessee is in compliance with the other
requirements of the Operative Agreements.

 

“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate charged to SunTrust Bank on such day on such
transactions as determined by the Agent.

 

“Federal Reserve Board” shall mean the Board of Governors of the Federal Reserve
System or any successor thereto.

 

“Financing Parties” shall mean, collectively, the Lessor, any participant of the
Lessor and the Lenders.

 

Appendix A-13



--------------------------------------------------------------------------------

“Fiscal Quarter” shall mean any quarter of a Fiscal Year.

 

“Fiscal Year” shall mean any period of twelve consecutive calendar months ending
on January 31; references to a Fiscal Year with a number corresponding to any
calendar year (e.g., the “1996 Fiscal Year”) refer to the Fiscal Year ending on
January 31 of such calendar year.

 

“Fixtures” shall mean all fixtures relating to the Improvements, including all
components thereof, located in or on the Improvements, together with all
replacements, modifications, alterations and additions thereto.

 

“Funding” shall mean any advance of funds (consisting of Loans by the Lenders
and Lessor Fundings by the Lessor).

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Action” shall mean all permits, authorizations, registrations,
consents, approvals, waivers, exceptions, variances, orders, judgments, written
interpretations, decrees, licenses, exemptions, publications, filings, notices
to and declarations of or with, or required by, any Governmental Authority, or
required by any Legal Requirement, and shall include, without limitation, all
environmental and operating permits and licenses that are required for the full
use, occupancy, zoning and operation of any Property.

 

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person. The amount of any

 

Appendix A-14



--------------------------------------------------------------------------------

Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

 

“Guarantors” shall mean, collectively, Tech Data, (b) each of the Domestic
Subsidiaries of Tech Data that is a Significant Subsidiary, and (c) any other
Domestic Subsidiary that has executed (or is required by Section 28.6 of the
Lease to execute) a Guaranty Agreement.

 

“Guaranty Agreement” or “Guaranty” shall mean, collectively, (a) the Amended and
Restated Guaranty Agreement (Lessee Obligations) dated as of the Restatement
Effective Date by each Guarantor to the Lessor and the Agent, (for the benefit
of itself, the Lessor and the Financing Parties), and (b) any other Guaranty
Agreement by any Guarantor in favor of the Lessor, the Agent and the Financing
Parties, as each such agreement may be amended, supplemented, restated or
modified from time to time in accordance with the terms thereof.

 

“Guaranty Event of Default” shall mean any an “Event of Default” as defined in
the Guaranty Agreement.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Hazardous Substance” shall mean any of the following: (i) any petroleum or
petroleum product, explosives, radioactive material, asbestos, formaldehyde,
polychlorinated biphenyls, lead and radon gas; (ii) any substance, material,
product, derivative, compound or mixture, mineral, chemical, waste, gas, medical
waste, or pollutant, in each case whether naturally occurring, man-made or the
by-product of any process, that is toxic, harmful or hazardous to the
environment or human health or safety as determined in accordance with any
Environmental Law; or (iii) any substance, material, product, derivative,
compound or mixture, mineral, chemical, waste, gas, medical waste or pollutant
that would support the assertion of any claim under any Environmental Law,
whether or not defined as hazardous as such under any Environmental Law.

 

“Hedging Obligations” shall mean, with respect to any Person, all liabilities of
such Person under interest rate swap agreements, interest rate cap agreements
and interest rate collar agreements, and all other agreements or arrangements
designed to protect such Person against fluctuations in interest rates or
currency exchange rates.

 

“Impositions” shall mean, except to the extent described in the following
sentence, any and all liabilities, losses, expenses, costs, charges and Liens of
any kind whatsoever for fees, taxes, levies, imposts, duties, charges,
assessments or withholdings (“Taxes”) including without limitation (i) any real
and personal property taxes, including personal property taxes on any property
covered by the Lease that is classified by Governmental Authorities as personal

 

Appendix A-15



--------------------------------------------------------------------------------

property, frontage taxes and real estate or ad valorem taxes in the nature of
property taxes; (ii) any sales taxes, use taxes and other similar taxes
(including rent taxes and intangibles taxes); (iii) any excise taxes; (iv) any
real estate transfer taxes, conveyance taxes, mortgage taxes, stamp taxes and
documentary recording taxes and fees; (v) any taxes that are or are in the
nature of franchise, income, value added, privilege and doing business taxes,
license and registration fees; (vi) any assessments on any Property, including
all assessments for public Improvements or benefits, whether or not such
improvements are commenced or completed within the Term; and (vii) any tax,
Lien, assessment or charge asserted, imposed or assessed by the PBGC or any
governmental authority succeeding to or performing functions similar to, the
PBGC; and in each case all interest, additions to tax and penalties thereon,
which at any time prior to, during or with respect to the Term or in respect of
any period for which the Lessee shall be obligated to pay Supplemental Rent, may
be levied, assessed or imposed by any Governmental Authority upon or with
respect to (a) any Property or any part thereof or interest therein; (b) the
leasing, financing, refinancing, demolition, construction, substitution,
subleasing, assignment, control, condition, occupancy, servicing, maintenance,
repair, ownership, possession, activity conducted on, delivery, insuring, use,
operation, improvement, transfer of title, return or other disposition of any
Property or any part thereof or interest therein; (c) the Certificates or the
Notes or other indebtedness with respect to any Property or any part thereof or
interest therein; (d) the rentals, receipts or earnings arising from any
Property or any part thereof or interest therein; (e) the Operative Agreements,
the performance thereof, or any payment made or accrued pursuant thereto; (f)
the income or other proceeds received with respect to any Property or any part
thereof or interest therein upon the sale or disposition thereof; (g) any
contract relating to the construction, acquisition or delivery of the
Improvements or any part thereof or interest therein; (h) the issuance of the
Certificates or the Notes; or (i) otherwise in connection with the transactions
contemplated by the Operative Agreements.

 

The term “Imposition” shall not mean or include:

 

(i) Taxes and impositions (other than Taxes that are, or are in the nature of,
withholding, sales, use, rental, value added, transfer or property taxes) that
are imposed on an Indemnified Person (other than Lessor) by the United States
federal government or (in the case of a Person organized under the laws of a
foreign country) by a Governmental Authority of such country, and that are in
each case based on or measured by the net income (including taxes based on
capital gains and minimum taxes or franchise taxes) of such Person; provided
that this clause (i) shall not apply to (and shall not exclude) any Tax or
imposition imposed with respect to a payment (including any Rent payment) except
for (A) the portion of such payment constituting interest on a Loan or Yield or
(B) any such Tax or imposition to the extent it arises because an Indemnified
Person has previously written off as uncollectable (and reduced the tax basis
for) an Obligation which it has subsequently collected, and provided, further
that this clause (i) shall not be interpreted to prevent a payment from being
made on an After Tax Basis if such payment is otherwise required to be so made;

 

(ii) Taxes and impositions (other than Taxes that are, or are in the nature of,
sales, use, rental, value added, transfer or property taxes) that are imposed on
any Indemnified Person (other than Lessor) by any state or local jurisdiction or
taxing authority within any state or local jurisdiction and that are based upon
or measured by the net income or net receipts; provided that this clause (ii)
shall not apply to (and shall not exclude) (A) any Tax or imposition imposed
with

 

Appendix A-16



--------------------------------------------------------------------------------

respect to a payment (including any Rent payment) except for (I) the portion of
such payment constituting interest on a Loan or Yield or (II) any such Tax or
imposition to the extent it arises because an Indemnified Person has previously
written off (and reduced the tax basis for) an Obligation which it has
subsequently collected, or (B) any Tax or imposition imposed on an Indemnified
Person by any state or local jurisdiction if such Tax or imposition would not
arise as to such Person but for the location, possession or use of any Property
in such jurisdiction; and provided, further, that this clause (ii) shall not be
interpreted to prevent a payment from being made on an After Tax Basis if such
payment is otherwise required to be so made;

 

(iii) any Tax or imposition to the extent, but only to such extent, it relates
to any act, event or omission that occurs after the termination of the Lease and
redelivery or sale of the property in accordance with the terms of the Lease
(but not any Tax or imposition that relates to such termination, redelivery or
sale or to any period prior to such termination, redelivery or sale); or

 

(iv) any Taxes which are imposed on an Indemnified Person as a result of the
gross negligence or willful misconduct of such Indemnified Person itself (as
opposed to any gross negligence or willful misconduct imputed to such
Indemnified Person), but not Taxes imposed as a result of the ordinary
negligence of such Person.

 

Any Tax or imposition excluded from the defined term “Imposition” by any one of
the foregoing clauses (i) through (iv) shall not be construed as constituting an
Imposition by any provision of any other of the aforementioned clauses.

 

“Improvements” shall mean, with respect to the construction, renovation or
Modification of a Property, all buildings, structures, Fixtures, and other
improvements of every kind existing at any time and from time to time on or
under the Land purchased, leased or otherwise acquired using the proceeds of the
Loans or the Lessor Fundings, together with any and all appurtenances to such
buildings, structures or improvements, including sidewalks, utility pipes,
conduits and lines, parking areas and roadways, and including all Modifications
and other additions to or changes in the Improvements at any time, including
without limitation (a) any Improvements existing as of the Property Closing Date
as such Improvements may be referenced on the applicable Requisition and (b) any
Improvements made subsequent to such Property Closing Date.

 

“Incorporated Covenants” shall have the meaning specified in Section 10.3A(a) of
the Participation Agreement.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(d) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

 

(e) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

 

Appendix A-17



--------------------------------------------------------------------------------

(f) net obligations of such Person under any Swap Contract;

 

(g) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business);

 

(h) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

(i) capital leases and Synthetic Lease Obligations; and

 

(j) all Guarantees of such Person in respect of any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

 

The term “Indebtedness” shall not include payroll indebtedness, or trade
indebtedness or Guarantee thereof incurred in the ordinary course of business
(including trade indebtedness through financial intermediaries) provided such
trade indebtedness has a maturity of less than one year, capital stock, surplus
and retained earnings, minority interests in the stock of Subsidiaries, other
operating lease obligations, reserves for deferred taxes or investment credits,
or deferred compensation obligations.

 

“Indemnified Claims” shall mean, collectively, any and all Claims for which the
Indemnity Provider is required to indemnify any Person pursuant to Section 13.1,
13.2 or 13.3 of the Participation Agreement.

 

“Indemnified Person” shall mean each of the Financing Parties, the Agent, the
Collateral Agent, and their respective successors, assigns, directors,
shareholders, partners, officers, employees, agents and Affiliates.

 

“Indemnity Provider” shall mean, collectively, the Lessee and each Alternative
Lessee, whose obligations as Indemnity Provider under the Operative Agreements
shall be joint and several.

 

“Insurance Requirements” shall mean (a) all terms and conditions of any
insurance policy either required by the Lease to be maintained by the Lessee,
and (b) all requirements of the issuer of any such policy.

 

Appendix A-18



--------------------------------------------------------------------------------

“Interbank Offered Rate” shall mean, for any Interest Period with respect to any
Eurodollar Loan or Eurodollar Funding:

 

(a) the rate per annum equal to the rate determined by Administrative Agent to
be the offered rate that appears on the page of the Telerate screen (as provided
by Bridge Information Systems, Inc.) that displays an average British Bankers
Association Interest Settlement Rate for deposits in Dollars (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period, determined as of approximately 11:00 a.m. (London time) two Business
Days prior to the first day of such Interest Period, or

 

(b) in the event the rate referenced in the preceding subsection (a) does not
appear on such page or service or such page or service shall cease to be
available, the rate per annum equal to the rate determined by Administrative
Agent to be the offered rate on such other page or other service that displays
an average British Bankers Association Interest Settlement Rate for deposits in
Dollars (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period, determined as of approximately 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period,
or

 

(c) in the event the rates referenced in the preceding subsections (a) and (b)
are not available, the rate per annum determined by Administrative Agent as the
rate of interest (rounded upward to the next 1/100th of 1%) at which deposits in
the applicable currency for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the Eurodollar Loan or Eurodollar
Funding being made, continued or converted by Administrative Agent (or its
Affiliate) in its capacity as a Financing Party and with a term equivalent to
such Interest Period would be offered by SunTrust Bank’s London Branch to major
banks in the offshore Dollar market at their request at approximately 11:00 a.m.
(London time) two Business Days prior to the first day of such Interest Period.

 

“Intercreditor Agreement” means one or more Intercreditor Agreements
substantially in the form of Exhibit J attached hereto among the Lessee, the
Administrative Agent, the agent for the lenders under the Amended Tech Data
Credit Agreement, agents for Senior Parity Debt Holders, or Senior Parity Debt
Holders, all as provided for in Section 10.3A(f) of the Participation Agreement.

 

“Interest Period” shall mean, for each Eurodollar Loan and Eurodollar Lessor
Fundings for a specified Property (i) initially, the period commencing on the
conversion or continuation date, as the case may be, with respect to such
Eurodollar Loan or Eurodollar Lessor Funding and ending, in the case of any
Eurodollar Loan or Eurodollar Lessor Funding, one, two, three, four or six
months thereafter, as selected by the Lessee in its notice of borrowing,
Funding, continuation or conversion, as the case may be, given with respect
thereto; and (ii) thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such Eurodollar Loan or Eurodollar
Lessor Funding and ending one, two, three, four or six months thereafter, as
selected by the Lessee by irrevocable notice to Administrative Agent not less
than three Business Days prior to the last day of the then current Interest
Period with respect thereto; provided, however, that all of the foregoing
provisions relating to Interest Periods are subject to the following: (A) if any
Interest Period would end on a day which is not a Business Day, such Interest
Period shall be extended to the next succeeding Business Day (except that where
the

 

Appendix A-19



--------------------------------------------------------------------------------

next succeeding Business Day falls in the next succeeding calendar month, then
on the next preceding Business Day), (B) no Interest Period shall extend beyond
the Maturity Date, (C) where an Interest Period begins on a day for which there
is no numerically corresponding day in the calendar month in which the Interest
Period is to end, such Interest Period shall end on the last Business Day of
such calendar month, and (D) on any day the sum of the Interest Periods in
effect under the Operative Agreements for all Eurodollar Loans and Eurodollar
Lessor Fundings shall not exceed six (6) in the aggregate.

 

“Investment Company Act” shall mean the Investment Company Act of 1940, as
amended, together with the rules and regulations promulgated thereunder.

 

“Investment Grade Rating” shall mean (a) a Debt Rating of Baa3 or higher by
Moody’s, or (b) a Debt Rating of BBB- or higher by S&P.

 

“IRS” shall mean the United States Internal Revenue Service, or any successor or
analogous organization.

 

“Land” shall mean (a) a parcel or parcels of real property that is described on
Schedule I-C to each applicable Lease Supplement executed and delivered in
accordance with the requirements of Section 2.4 of the Lease and, to the extent
set forth in any such Requisition or Schedule, may include without limitation a
leasehold interest in such Land and (b) all Appurtenant Rights with respect to
any such Land.

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“Lease” or “Lease Agreement” shall mean the Amended and Restated Lease Agreement
dated as of the Restatement Effective Date, between the Lessor and the Lessee,
together with any Lease Supplements thereto, as such Lease Agreement may from
time to time be supplemented, amended, restated or modified in accordance with
the terms thereof.

 

“Lease Default” shall mean any event or condition which, with the lapse of time
or the giving of notice, or both, would constitute a Lease Event of Default.

 

“Lease Event of Default” shall have the meaning specified in Section 17.1 of the
Lease.

 

“Lease Supplement” shall mean each Lease Supplement or Amended and Restated
Lease Supplement substantially in the form of Exhibit A to the Lease, together
with all attachments and schedules thereto, as such Lease Supplement or Amended
and Restated Lease Supplement may be supplemented, amended, restated or modified
from time to time.

 

“Legal Requirements” shall mean all foreign, Federal, state, county, municipal
and other governmental statutes, laws, rules, orders, regulations, ordinances,
judgments, decrees and

 

Appendix A-20



--------------------------------------------------------------------------------

injunctions affecting the Lessor, the Agent, any Financing Party or any
Improvements or the taxation, demolition, construction, use or alteration of
such Improvements, whether now or hereafter enacted and in force, including
without limitation any that require appraisals, repairs, modifications or
alterations in or to any Property or in any way limit the use and enjoyment
thereof (including all building, zoning and fire codes and the Americans with
Disabilities Act of 1990, 42 U.S.C. § 12101 et seq., and any other similar
Federal, state or local laws or ordinances and the regulations promulgated
thereunder) and any that may relate to environmental requirements (including all
Environmental Laws), and all permits, certificates of occupancy, licenses,
authorizations and regulations relating thereto, and all covenants, agreements,
restrictions and encumbrances contained in any instruments which are either of
record or known to the Lessee affecting any Property or the Appurtenant Rights.

 

“Lender Financing Statements” shall mean UCC financing statements and fixture
filings appropriately completed and executed for filing in the applicable
jurisdiction in order to evidence or perfect the Agent’s security interest (for
itself and on behalf of the Lenders) in any Equipment or in any Improvements.

 

“Lenders” shall mean the several banks and other financial institutions from
time to time party to the Credit Agreement.

 

“Lessee” shall have the meaning set forth in the Lease.

 

“Lessee/Borrower Party” shall mean the Lessee, the Lessor, any Guarantor or any
Person (except the Financing Parties, the Agent or any of their respective
Affiliates, other than the Lessor) from time to time party to any Operative
Agreement.

 

“Lessor” shall have the meaning set forth in the Lease.

 

“Lessor Amount” shall mean as of any date, the aggregate amount of Lessor
Fundings made by Lessor pursuant to Section 3 of the Participation Agreement
less any payments of any Lessor Fundings received by the Lessor pursuant to the
Operative Agreements.

 

“Lessor Basic Rent” shall mean the scheduled Yield due on the Lessor Fundings on
any Scheduled Interest Payment Date pursuant to the Trust Agreement (but not
including interest on (i) any such scheduled Yield due on the Lessor Fundings
prior to the Basic Rent Commencement Date with respect to the Property to which
such Lessor Fundings relate or (ii) overdue amounts under the Trust Agreement or
otherwise).

 

“Lessor Commitment” shall mean, as to Lessor, the obligation of Lessor to make
Lessor Fundings in an aggregate principal amount at any time outstanding not to
exceed $41,295,077.15.

 

“Lessor Financing Statements” shall mean UCC financing statements and fixture
filings appropriately completed and executed for filing in the applicable
jurisdictions in order to evidence or perfect the Lessor’s interest under the
Lease to the extent the Lease is a security agreement or a mortgage.

 

Appendix A-21



--------------------------------------------------------------------------------

“Lessor Funding” shall mean any Funding made by Lessor pursuant to the terms of
the Participation Agreement.

 

“Lessor Lien” shall mean any Lien, true lease or sublease or disposition of
title arising as a result of (a) any claim against the Lessor not resulting from
the transactions contemplated by the Operative Agreements, (b) any act or
omission of the Lessor which is not required by the Operative Agreements or is
in violation of any of the terms of the Operative Agreements, (c) any claim
against the Lessor with respect to Taxes or Transaction Expenses against which
the Lessee is not required to indemnify Lessor pursuant to Section 13 of the
Participation Agreement or (d) any claim against the Lessor arising out of any
transfer by the Lessor of all or any portion of the interest of the Lessor in
the Properties or the Operative Agreements other than the transfer of title to
or possession of any Properties by the Lessor pursuant to and in accordance with
the Lease, the Credit Agreement, the Security Agreement or the Participation
Agreement or pursuant to the exercise of the remedies set forth in Article XVII
of the Lease.

 

“Lessor Property Cost” shall mean with respect to a Property an amount equal to
the outstanding Lessor Fundings with respect thereto (including Lessor Fundings
with respect to any Property Additional Amount for such Property and Lessor
Fundings made on the Restatement Effective Date to repay Existing Loans or
Existing Holder Fundings with respect to such Property).

 

“Lessor Yield Letter” means the Lessor Yield Letter, dated as of the Restatement
Effective Date, between Tech Data and STEF.

 

“Lessor’s Allocated Commitment” means, at any time, (i) 94.5% of the aggregate
Commitments of all of the Financing Parties minus (ii) the aggregate Commitments
of all of the Lenders.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement, and any financing lease having substantially the same economic effect
as any of the foregoing).

 

“Limited Event of Default” means an Event of Default under (i) paragraph (d),
(e), (g) or (h) of Section 17.1 of the Lease, solely if the breach of the
related covenant, representation or warranty was based on a subjective
interpretation of the term “diligently,” “reasonable,” “reasonably,”
“practical,” “necessary,” “adequate,” “usually,” “desirable,” “reasonably
likely,” “material,” “materially,” “Material Adverse Effect,” “materially
adversely affect,” “material adverse change,” “materially and adversely
affects,” “material adverse effect,” “adverse,” “adversely,” “substantial,” or
“substantially”, or any Event of Default based solely on the subjective
interpretation of any term that gives rise to a cross default under paragraph
(h) of Section 17.1 of the Lease; provided, however, if the Event of Default,
covenant or representation or warranty relates to the use of the Leased
Property, then such Event of Default, covenant or representation or warranty
will not be deemed a Limited Event of Default, or (ii) paragraph (n) of Section
17.1 of the Lease unless such Change in Control is consented to by Tech Data.

 

Appendix A-22



--------------------------------------------------------------------------------

“Limited Recourse Amount” shall mean, with respect to any Property on an
aggregate basis as of a specified date, an amount equal to the Termination Value
with respect to such Properties on such date, less the Maximum Residual
Guarantee Amount as of such date with respect to such Property.

 

“Loan Basic Rent” shall mean the interest due on the Loans on any Scheduled
Interest Payment Date pursuant to the Credit Agreement (but not including
interest on (i) any such Loan prior to the Basic Rent Commencement Date with
respect to the Property to which such Loan relates or (ii) any overdue amounts
under Section 2.8(c) of the Credit Agreement or otherwise).

 

“Loan Property Cost” shall mean, with respect to each Property at any date of
determination, an amount equal to (a) the aggregate principal amount of Loans
(including without limitation Loans made on the Restatement Effective Date to
repay Existing Loans or Existing Holder Fundings with respect to such Property)
made on or prior to such date with respect to such Property (including any
Property Additional Amount funded by Loans with respect to such Property) minus
(b) the aggregate amount of prepayments or repayments as the case may be of the
Loans allocated to reduce the Loan Property Cost of such Property pursuant to
Section 2.6(c) of the Credit Agreement.

 

“Loans” shall mean, collectively, the Series A Loans and the Series B Loans.

 

“Majority Financing Parties” shall mean, at any time, Financing Parties who have
Loans and Lessor Fundings with an aggregate outstanding principal amount
representing at least 51% of the aggregate outstanding principal amount of all
Loans and Lessor Fundings.

 

“Marketing Period” shall mean, if the Lessee has given an Election Notice in
accordance with Section 20.1 of the Lease, the period commencing on the date
such Sale Notice is given and ending on the Expiration Date.

 

“Material Adverse Effect” shall mean (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties, liabilities
(actual or contingent), condition (financial or otherwise) or prospects of the
Lessee and its Subsidiaries taken as a whole; (b) a material impairment of the
ability of any Credit Party to perform its obligations under any Operative
Agreement to which it is a party; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Credit Party of
any Operative Agreement to which it is a party, (d) a material adverse effect on
the validity, priority or enforceability of any Lien on any Property created by
any of the Operative Agreements, or (e) the value, utility or useful life of any
Property or the use, or ability of the applicable Lessee to use, any Property
for the purpose for which it was intended.

 

“Maturity Date” shall mean the Expiration Date.

 

“Maximum Residual Guarantee Amount”, with respect to any Property, shall mean an
amount equal to the sum of (a) the amount listed for such Property on Schedule 2
to the Participation Agreement plus (b) one hundred percent (100%) of all Rent
and other amounts then due and owing by the Lessee under the Lease and the other
Operative Agreements related to such Property.

 

Appendix A-23



--------------------------------------------------------------------------------

“Modifications” shall have the meaning specified in Section 11.1(a) of the
Lease.

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Mortgage Instrument” shall mean any mortgage, deed of trust or any other
instrument executed by the Lessor in favor of the Agent and evidencing a Lien on
a Property, in form and substance reasonably acceptable to the Agent.

 

“Multiemployer Plan” shall mean any plan described in Section 4001(a)(3) of
ERISA to which contributions are or have been made or are required to be made by
Tech Data or any of its ERISA Affiliates.

 

“Net Invested Amount” means the portion of the Lessor’s Fundings that is not
funded by the sale of a participation in Lessor’s interests in the transaction.

 

“Net Proceeds” shall mean all amounts paid in connection with any Casualty or
Condemnation, and all interest earned thereon, less the expense of claiming and
collecting such amounts, including all costs and expenses in connection
therewith for which the Agent or Lessor is entitled to be reimbursed pursuant to
the Lease.

 

“Net Sale Proceeds Shortfall” shall mean the amount by which the proceeds of a
sale described in Section 22.1 of the Lease (net of all expenses of sale) are
less than the Limited Recourse Amount with respect to the related Property if it
has been determined that the Fair Market Sales Value of such Property at the
expiration of the term of the Lease has been impaired by greater than expected
wear and tear during the Term of the Lease.

 

“New Facility” shall have the meaning assigned thereto in Section 10.3A(a) of
the Participation Agreement.

 

“Non-Excluded Taxes” shall have the meaning given to such term in Section 13.6
of the Participation Agreement.

 

“Notes” shall mean, collectively, the Series A Notes and the Series B Notes.

 

“Occupational Safety and Health Law” shall mean the Occupational Safety and
Health Act of 1970 and any other federal, state or local statute, law,
ordinance, code, rule, regulation, order or decree regulating or relating to, or
imposing liability or standards of conduct concerning, employee health or
safety, as now or at any time hereafter in effect.

 

“Off-Balance Sheet Liabilities” means, with respect to any Person as of any date
of determination thereof, without duplication and to the extent not included as
a liability on the consolidated balance sheet of such Person and its
Subsidiaries in accordance with GAAP: (a) with respect to any asset
securitization transaction (including any accounts receivable purchase facility)
(i) the unrecovered investment of purchasers or transferees of assets so
transferred, and (ii) any other payment, recourse, repurchase, hold harmless,
indemnity or similar obligation of such Person or any of its Subsidiaries in
respect of assets transferred or payments made in respect thereof, other than
limited recourse provisions that are customary for transactions of such type and
that neither (x) have the effect of limiting the loss or credit risk of

 

Appendix A-24



--------------------------------------------------------------------------------

such purchasers or transferees with respect to payment or performance by the
obligors of the assets so transferred nor (y) impair the characterization of the
transaction as a true sale under applicable Laws (including Debtor Relief Laws);
(b) the monetary obligations under any financing lease or so-called “synthetic,”
tax retention or off-balance sheet lease transaction which, upon the application
of any Debtor Relief Law to such Person or any of its Subsidiaries, would be
characterized as indebtedness; (c) the monetary obligations under any sale and
leaseback transaction which does not create a liability on the consolidated
balance sheet of such Person and its Subsidiaries; or (d) any other “off-balance
sheet arrangement” as defined in (i) Item 303, part (a)(4) of Regulation S-K of
the SEC, or (ii) any successor regulation of the SEC defining “off-balance sheet
arrangement.”

 

“Officer’s Certificate” shall mean a certificate signed by any individual
holding the office of vice president or higher, which certificate shall certify
as true and correct the subject matter being certified to in such certificate.

 

“Operative Agreements” shall mean, collectively, the Participation Agreement,
the Credit Agreement, the Notes, the Lease (and a memorandum thereof in a form
reasonably acceptable to the Agent), each Lease Supplement (and a memorandum
thereof in a form reasonably acceptable to the Agent), the Guaranty Agreement,
the Pledge Agreement, the Security Agreement, each Mortgage Instrument and the
Assignment and Acceptance Agreement.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Overdue Interest” shall mean any interest payable pursuant to Section 2.8(c) of
the Credit Agreement.

 

“Overdue Rate” shall mean (i) with respect to Loan Basic Rent, and any other
amount owed under or with respect to any Operative Agreement, the rate specified
in Section 2.8(c) of the Credit Agreement, (ii) with respect to Lessor Basic
Rent, the Yield and any other amount owed under or with respect to the Operative
Agreements, the Lessor Overdue Rate and (iii) with respect to any other amount,
the Base Rate plus 2%.

 

“Owner Trustee” shall mean Wells Fargo Bank Northwest, National Association (as
successor to First Security Bank, National Association), not individually,
except as expressly stated in the various Operative Agreements, but solely as
Owner Trustee under the TD 1996 Real Estate Trust.

 

Appendix A-25



--------------------------------------------------------------------------------

“Participant” shall have the meaning given to such term in Section 9.7 of the
Credit Agreement.

 

“Participation Agreement” shall mean the Second Amended and Restated
Participation Agreement dated as of the date hereof among the Lessee, the Owner
Trustee, the Lenders party thereto, and the Agent, as amended, supplemented,
restated or otherwise modified from time to time in accordance with the terms
thereof.

 

“Payment Date” shall mean any Scheduled Interest Payment Date and any date on
which interest or Yield in connection with a prepayment of principal on the
Loans or of the Lessor Fundings is due under the Credit Agreement.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation created by Section
4002(a) of ERISA or any successor thereto.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

 

“Permitted Exceptions” shall mean:

 

(i) Liens of the types described in clauses (i), (ii) and (v) of the definition
of Permitted Liens;

 

(ii) Liens for Taxes not yet due; and

 

(iii) all encumbrances, exceptions, restrictions, easements, rights of way,
servitudes, encroachments and irregularities in title, other than Liens which,
in the reasonable assessment of the Agent, materially impair the use of any
Property for its intended purpose.

 

“Permitted Liens” shall mean:

 

(i) the respective rights and interests of the parties to the Operative
Agreements as provided in the Operative Agreements;

 

(ii) the rights of any sublessee or assignee under a sublease or an assignment
expressly permitted by the terms of the Lease;

 

(iii) Liens for Taxes that either are not yet due or are being contested in
accordance with the provisions of Section 13.1 of the Lease;

 

(iv) Liens arising by operation of law, materialmen’s, mechanics’, workmen’s,
repairmen’s, employees’, carriers’, warehousemen’s and other like Liens relating
to the construction of the Improvements or in connection with any Modifications
or arising in

 

Appendix A-26



--------------------------------------------------------------------------------

the ordinary course of business, which Liens have been bonded for not less than
the full amount in dispute (or as to which other security arrangements
satisfactory to the Lessor and the Agent have been made), which bonding (or
arrangements) shall comply with applicable Legal Requirements, and shall have
effectively stayed any execution or enforcement of such Liens;

 

(v) Liens arising out of judgments or awards with respect to which appeals or
other proceedings for review are being prosecuted in good faith and for the
payment of which adequate reserves have been provided as required by GAAP or
other appropriate provisions have been made, so long as such proceedings have
the effect of staying the execution of such judgments or awards and satisfy the
conditions for the continuation of proceedings to contest Taxes set forth in
Section 13.1 of the Lease;

 

(vi) Liens in favor of municipalities to the extent agreed to by the Lessor and
the Agent; and

 

(vii) Permitted Exceptions.

 

“Person” shall mean any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company, limited liability partnership, governmental authority or any
other entity.

 

“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by the Lessee or, with respect to any such plan that
is subject to Section 412 of the Code or Title IV of ERISA, any ERISA Affiliate.

 

“Pledge Agreement” means, individually or collectively as the context may
require: (a) that certain Securities Pledge Agreement dated as of April 23, 2003
among the Borrower, Tech Data Finance Partner, Inc. and the Collateral Agent,
(b) that certain Pledge Agreement dated as of May 8, 2000 among the Lessee, Tech
Data Latin America, Inc. and Bank of America, as Lender and as administrative
agent (relating to Pledged Interests in TD Brasil Ltda), (c) that certain Pledge
and Security Agreement dated as of May 8, 2000 by and among the Lessee, Tech
Data Latin America, Inc. and the Collateral Agent (relating to Pledged Interests
in Tech Data Peru S.A.C.) and (d) any other pledge agreement executed and
delivered by the Lessee, any Subsidiary or any other Person to the Collateral
Agent pursuant to Section 10.3A(f) of the Participation Agreement, in each case
as supplemented from time to time by the execution and delivery of Pledge
Agreement Supplements or Pledge Joinder Agreements pursuant to the terms of the
Pledge Agreement.

 

“Pledge Agreement Supplement” means the Pledge Agreement Supplement in the form
affixed as an exhibit to the Pledge Agreement.

 

“Pledged Interests” means, with respect to each Direct Foreign Subsidiary that
is a Significant Subsidiary, (a) 65% of Subsidiary Securities having voting
power (or, if less than 65% of such Subsidiary Securities is owned by the
pledgor, 100% of the amount owned), and (b) 100% of the other Subsidiary
Securities of such Direct Foreign Subsidiary.

 

Appendix A-27



--------------------------------------------------------------------------------

“Pledge Joinder Agreement” means each Pledge Joinder Agreement, substantially in
the form thereof attached to the Pledge Agreement, executed and delivered by
Lessee, a Subsidiary or any other Person to the Agent pursuant to the Pledge
Agreement.

 

“Pool” shall mean each separate group of Properties set forth on Schedule I to
the Participation Agreement, provided that if any Pool at any time shall be
comprised of only one Property (an “Affected Pool”), the Administrative Agent
may redesignate a Property from the other Pool to be part of such Affected Pool.

 

“Prime Rate” shall mean the per annum rate of interest established from time to
time by SunTrust Bank as its prime rate, which rate may not be the lowest rate
of interest charged by SunTrust Bank to its customers.

 

“Property” shall mean, with respect to each real property site that is or has
been acquired, constructed or renovated pursuant to the terms of the Operative
Agreements or Existing Operative Agreements, the Land and each item of Equipment
and the various Improvements, in each case located on such Land. Each Property
shall be suitable for, and used by Lessee (or a permitted sublessee under
Section 25.2 of the Lease) only for, Tech Data’s and its Subsidiaries’ (or such
permitted sublessee’s) corporate office space or distribution facilities, with
ancillary space used for other business purposes of Tech Data and such
Subsidiaries.

 

“Property Acquisition Cost” shall mean the cost to Lessor to purchase a Property
on a Property Closing Date.

 

“Property Additional Amount” shall mean, with respect to any Property the amount
set forth on Schedule 3 of the Participation Agreement.

 

“Property Closing Date” shall mean each date on which the Lessor purchases a
Property.

 

“Property Cost” shall mean with respect to a Property the aggregate amount of
the Loan Property Cost plus the Lessor Property Cost for such Property (as such
amounts shall be increased equally among all Properties respecting the Lessor
Fundings and the Loans extended from time to time to pay for the Transaction
Expenses, fees, taxes, expenses and other disbursements referenced in Section
9.1 of the Participation Agreement and indemnity payments referenced in the
Participation Agreement); it being understood that the Property Cost with
respect to each Property as of the Restatement Effective Date is as set forth on
Schedule 2 to the Participation Agreement.

 

“Pro Rata Share” means, with respect to any Lender or the Lessor the ratio
(expressed as a percentage) of (i) such Financing Party’s Commitment or Lessor’s
Allocated Commitment, as applicable, divided by (ii) the sum of all of the
Lenders’ Commitments and the Lessor’s Allocated Commitment.

 

“Purchase Option” shall have the meaning given to such term in Section 20.1 of
the Lease.

 

“Purchase Option Price” shall have the meaning specified in Section 20.1 of the
Lease.

 

Appendix A-28



--------------------------------------------------------------------------------

“Purchasing Lender” shall have the meaning given to such term in Section 9.8(a)
of the Credit Agreement.

 

“Qualifying Swap Contract” means one or more Swap Contracts between the Lessee
and a Lender under the Amended Tech Data Credit Agreement or any Affiliate of
such a Lender and not prohibited by the terms of the Amended Tech Data Credit
Agreement with respect to Indebtedness evidenced by the notes issued under the
Amended Tech Data Credit Agreement.

 

“Register” shall have the meaning given to such term in Section 9.9(a) of the
Credit Agreement.

 

“Release” shall mean any release, pumping, pouring, emptying, injecting,
escaping, leaching, dumping, seepage, spill, leek, flow, discharge, disposal or
emission of a Hazardous Substance.

 

“Renewal Notice” shall have the meaning given to such term in Section 20.1(b) of
the Lease.

 

“Renewal Term” shall have the meaning given to such term in Section 21.1 of the
Lease.

 

“Rent” shall mean, collectively, the Basic Rent and the Supplemental Rent, in
each case payable under the Lease.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.

 

“Requested Funds” shall mean any funds requested by the Lessee as applicable, in
accordance with Section 5 of the Participation Agreement.

 

“Requirement of Law” shall mean, as to any Person, the Certificate of
Incorporation and By-laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

 

“Requisite Notice” shall mean, unless otherwise provided herein, (a) irrevocable
written notice to the intended recipient or (b) irrevocable telephonic notice to
the intended recipient, promptly followed by a written notice to such recipient.
Such notices shall be (i) delivered to such recipient at the address or
telephone number specified on Schedule 14.3 or as otherwise designated by such
recipient by written notice in accordance with Section 14.3(e), and (ii) if made
by any Lessee/Borrower Party, given or made by a Responsible Officer of such
Lessee/Borrower Party. Any written notice delivered in connection with any
Operative Agreement shall be in the form, if any, prescribed herein or therein.
Any notice sent by other than hardcopy shall be promptly confirmed by a
telephone call to the recipient and, if requested by Administrative Agent, by a
manually-signed hardcopy thereof.

 

“Requisition” shall have the meaning specified in Section 4.2 of the
Participation Agreement.

 

Appendix A-29



--------------------------------------------------------------------------------

“Reserve Requirement” means, for any day during any Interest Period, the reserve
percentage (expressed as a decimal, rounded upward to the next 1/100th of 1%) in
effect on such day, whether or not applicable to any Lender, under regulations
issued from time to time by the Board of Governors of the Federal Reserve System
for determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) with respect to Eurocurrency
funding (currently referred to as “Eurocurrency liabilities”). The Eurodollar
Rate for each outstanding Eurodollar Loan or Eurodollar Funding shall be
adjusted automatically as of the effective date of any change in the Reserve
Requirement.

 

The determination of the Reserve Requirement by Agent shall be conclusive in the
absence of manifest error.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer or assistant treasurer of a Credit Party. Any
document delivered hereunder that is signed by a Responsible Officer of a Credit
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Credit Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Credit Party.

 

“Restatement Effective Date” shall mean July 31, 2003.

 

“Sale Date” shall have the meaning given to such term in Section 22.1(a) of the
Lease.

 

“Sale Notice” shall mean a notice given to Lessor in connection with the
election by Lessee of its Sale Option.

 

“S&P” shall mean Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc.

 

“Sale Option” shall have the meaning given to such term in Section 20.1 of the
Lease.

 

“Scheduled Interest Payment Date” shall mean (a) as to any Eurodollar Loan (or
Eurodollar Lessor Funding), the last day of the Interest Period applicable to
such Eurodollar Loan (or Lessor Funding), and if such Interest Period is for
more than three months, at intervals of three months after the first day of such
Interest Period, (b) as to any Base Rate Loan (or Base Rate Lessor Funding), the
first Business Day following the last day of each fiscal quarter of Tech Data,
and the date of conversion of such Loan to a Eurodollar Loan (or conversion of
such Lessor Funding to a Eurodollar Lessor Funding), and (c) as to any Loan (or
Lessor Funding), the Maturity Date.

 

“Securities Act” shall mean the Securities Act of 1933, as amended, together
with the rules and regulations promulgated thereunder.

 

“Security Agreement” shall mean the Amended and Restated Security Agreement
dated as of the Restatement Effective Date between the Lessor and SunTrust Bank,
N.A., as agent, as such agreement may be amended, supplemented, restated or
otherwise modified from time to time in accordance with the terms thereof.

 

Appendix A-30



--------------------------------------------------------------------------------

“Security Documents” shall mean the collective reference to the Lease, the Lease
Supplements, the Security Agreement, the Pledge Agreement, the Mortgage
Instruments, and all other security documents hereafter delivered to the
Administrative Agent granting a lien on any asset or assets of any Person to
secure the obligations and liabilities of the Lessee hereunder or under any of
the other Operative Agreements or to secure any guarantee of any such
obligations and liabilities.

 

“Senior Parity Debt” means (a) Indebtedness described in subsection (a) of the
definition of Indebtedness issued by Lessee (including a guaranty of such
Indebtedness by a Domestic Subsidiary which is a Significant Subsidiary) in
connection with a private placement or public offering of debt securities or (b)
Indebtedness arising under a Successor Tech Data Synthetic Lease Facility;
provided that, in the case of clause (a) or (b) above, all of the following
conditions shall be satisfied:

 

(i) the instruments and agreements evidencing such Indebtedness, and any
agreement under which such Indebtedness is created, (A) shall provide that the
right to payment of the holders or owners of Senior Parity Debt (including any
trustee or agent acting on behalf of such holders or owners, collectively
“Senior Parity Debt Holders”) shall rank pari passu in all respects with the
rights of the Lenders and Administrative Agent with respect to the Obligations
on terms reasonably acceptable to Administrative Agent, (B) shall provide for no
Lien in favor of the Senior Parity Debt Holder other than those granted in favor
of the Lenders, the Collateral Agent and the Administrative Agent (except that
the Indebtedness under a Successor Tech Data Synthetic Lease Facility may also
be secured by a Lien on the property financed by such facility), and (C) shall
not contain covenants more restrictive than those contained in the Loan
Documents;

 

(ii) both immediately prior to and immediately after giving effect to the
issuance of such Indebtedness, there shall not have occurred and be continuing
any Default;

 

(iii) Lessee shall furnish to Administrative Agent, not later than the earliest
date of delivery thereof to any actual or prospective Senior Parity Debt Holder,
copies of (A) all preliminary placement memoranda and final placement memoranda
relating to such Indebtedness and (B) copies of (1) all term sheets relating to
such Indebtedness and (2) all documents and agreements under which such
Indebtedness is to be created or governed; and

 

(iv) not later than ten (10) days prior to the issuance of such Indebtedness,
Borrower shall deliver to Administrative Agent a Compliance Certificate,
executed by a Responsible Officer and containing calculations giving historical
pro forma effect to the issuance of such Indebtedness as of and for the prior
four fiscal quarters ending at the end of the most recent fiscal quarter of
Lessee preceding the date of such issuance (assuming for such purpose that the
initial rate or rates of interest provided for therein (and giving effect to any
increase in rates of interest therein provided) remained in effect for such four
fiscal quarters), which Compliance Certificate shall demonstrate that the
issuance of such Indebtedness does not cause, create or result in a Default on a
historical pro forma basis.

 

Appendix A-31



--------------------------------------------------------------------------------

“Senior Parity Debt Holders” has the meaning set forth in the definition of
Senior Parity Debt.

 

“Series A Loans” shall mean with respect to any Leased {Property and any Lender,
the principal portion of the related Loans equal to such Lender’s Pro Rata Share
of the amount set forth in clause (i) of the definition of Maximum Residual
Guarantee Amount for such Leased Property.

 

“Series A Notes” shall mean the promissory note issued to the Administrative
Agent for the pro rata benefit of the Lenders pursuant to Section 2.2 of the
Credit Agreement evidencing the Series A Loans.

 

“Series B Loans” shall mean, with respect to any Leased Property and any Lender,
the amount equal to the principal of such Lender’s Loans related to such Leased
Property minus such Lender’s Series A Loans.

 

“Series B Notes” shall mean the promissory notes issued to the Lenders pursuant
to Section 2.2 of the Credit Agreement evidencing the Series B Loans.

 

“Severable Improvements” shall mean any fixtures, alterations, improvements,
modifications or additions (i) that are not required to be made to comply with
Legal Requirements or Insurance Requirements, and (ii) that can be removed from
the applicable Property without (x) causing damage to such Property that cannot
be readily repaired by the Lessee or (y) materially impairing the value, utility
or useful life of such Property from that set forth in the Appraisal thereof
delivered on the Restatement Effective Date.

 

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Lessee and its Subsidiaries as of that date
determined in accordance with GAAP.

 

“Significant Subsidiary” means any Subsidiary which has either (a) total assets
(including interests in Subsidiaries) of more than $25,000,000 or (b) total
revenues (on a consolidated basis with its Subsidiaries) of more than
$25,000,000 during any four fiscal quarter period; provided, however,
Significant Subsidiary shall not include Tech Data Finance SPV, Inc.

 

“STI” means SunTrust Banks, Inc.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

 

Appendix A-32



--------------------------------------------------------------------------------

“Subsidiary Securities” means the shares of capital stock or the other equity
interests issued by or equity participations in any Subsidiary, whether or not
constituting a “security” under Article 8 of the Uniform Commercial Code as in
effect in any jurisdiction.

 

“Supplemental Rent” shall mean all amounts, liabilities and obligations (other
than Basic Rent) which the Lessee assumes or agrees to pay to the Agent, the
Financing Parties or any other Person under the Lease or under any of the other
Operative Agreements including, without limitation, payments of the Purchase
Option Price, the Termination Value, the Deficiency Balance and the Maximum
Residual Guarantee Amount and all indemnification amounts, liabilities and
obligations.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“TD 1996 Real Estate Trust” shall mean the grantor trust created pursuant to the
terms and conditions of the Existing Trust Agreement.

 

“Tangible Personal Property” shall mean that portion of the Equipment which is
subject to the 35% limitation referred to in Section 10.3(e) of the
Participation Agreement.

 

Appendix A-33



--------------------------------------------------------------------------------

“Taxes” shall have the meaning specified in the definition of Impositions.

 

“Tech Data” shall mean Tech Data Corporation, a Florida corporation.

 

“Tech Data Credit Agreement Event of Default” shall mean an “Event of Default”
as defined in the Amended Tech Data Credit Agreement or any New Facility.

 

“Term” shall have the meaning specified in Section 2.2 of the Lease.

 

“Termination Date” shall have the meaning specified in Section 16.2(a) of the
Lease.

 

“Termination Notice” shall have the meaning specified in Section 16.1 of the
Lease.

 

“Termination Value” shall mean, as of any date of determination, the sum of (a)
either (i) with respect to all Properties, an amount equal to the aggregate
outstanding Property Cost for all the Properties, (ii) with respect to any Pool,
an amount equal to the aggregate outstanding Property Cost for all the
Properties in such Pool or (iii) with respect to a particular Property, an
amount equal to the outstanding Property Cost allocable to the particular
Property in question, plus (b) respecting the amounts described in each of the
foregoing subclause (i),(ii), or (iii) as applicable, any and all accrued
interest on the Loans and any and all Yield on the Lessor Advances related to
the applicable Property Cost, plus (c) to the extent not otherwise paid on such
date of determination, all other Rent and other amounts then due and payable for
all Properties under the Lease or any other Operative Agreement (including
without limitation all amounts due and payable under Sections 13.1 or 13.2 of
the Participation Agreement and all costs and expenses referred to in clause
FIRST of Section 22.2 of the Lease).

 

“Threshold Amount” means $15,000,000.

 

“Total Commitment” shall mean (a) with respect to the Series A Loans,
$90,707,818.13, and (b) with respect to the Series B Loans, $9,292,181.87, in
each case as such amount may be increased by the Commitment of any additional
Lender that may become a party to the Operative Agreements pursuant to Section
12.3 of the Participation Agreement

 

“Total Condemnation” shall mean a Condemnation that involves a taking of
Lessor’s entire title to a Property.

 

“Transaction” shall mean the transaction contemplated by the Operative
Agreements.

 

“Transaction Expenses” shall mean all costs and expenses incurred in connection
with the preparation, execution and delivery of the Operative Agreements and the
transactions contemplated by the Operative Agreements including without
limitation:

 

(k) the reasonable fees, out-of-pocket expenses and disbursements of counsel in
negotiating the terms of the Operative Agreements and the other transaction
documents, preparing for the closings under, and rendering opinions in
connection with, such transactions and in rendering other services customary for
counsel representing parties to transactions of the types involved in the
transactions contemplated by the Operative Agreements;

 

Appendix A-34



--------------------------------------------------------------------------------

(l) any and all reasonable fees, charges or other amounts payable to the
Financing Parties, Agent, or any broker which arise under any of the Operative
Agreements;

 

(m) any other reasonable fee, out-of-pocket expenses, disbursement or cost of
any party to the Operative Agreements or any of the other transaction documents;

 

(n) any and all Taxes and fees incurred in recording or filing any Operative
Agreement or any other transaction document, any deed, declaration, mortgage,
security agreement, notice or financing statement with any public office,
registry or governmental agency in connection with the transactions contemplated
by the Operative Agreement; and

 

(o) real estate taxes on a Property paid during the Construction Period.

 

“Trust” shall have the meaning assigned thereto in the recitals to the
Participation Agreement.

 

“Type” shall mean, (a) as to any Loan, whether it is a Base Rate Loan or a
Eurodollar Loan, and (b) as to any Lessor Funding, whether it is a Base Rate
Lessor Funding or Eurodollar Lessor Funding.

 

“UCC Financing Statements” shall mean collectively the Lender Financing
Statements and the Lessor Financing Statements.

 

“Unanimous Vote Matters” is defined in Section 10.2(l) of the Participation
Agreement.

 

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

“Uniform Commercial Code” and “UCC” shall mean the Uniform Commercial Code as in
effect in any applicable jurisdiction.

 

“United States Bankruptcy Code” shall mean Title 11 of the United States Code.

 

“U.S.” shall mean the United States of America, its territories, its possessions
and all other areas subject to its jurisdiction.

 

“Voting Stock” shall mean, with respect to any Person, capital stock issued by a
corporation or equivalent interests in any other Person, the holders of which
are ordinarily, in the absence of contingencies, entitled to vote for the
election of directors (or persons performing similar functions) of such Person,
even though the right to vote may have been suspended by the happening of such a
contingency.

 

“Work” shall mean the furnishing of labor, materials, components, furniture,
furnishings, fixtures, appliances, machinery, equipment, tools, power, water,
fuel, lubricants, supplies, goods or services with respect to any Property.

 

Appendix A-35



--------------------------------------------------------------------------------

“Yield” is defined in Section 5.2(d) of the Participation Agreement.

 

Appendix A-36